




FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, FIRST AMENDMENT
TO SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, FIRST AMENDMENT TO COMPANY
GUARANTIES AND FIRST AMENDMENT TO SUBSIDIARY GUARANTIES
Dated as of February 26, 2016
among
GLOBAL PAYMENTS INC.,
The Other Borrowers Party Hereto,
The Guarantors Party Hereto
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer
and
The Other Lenders Party Hereto
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
PNC CAPITAL MARKETS LLC,
TD SECURITIES (USA) LLC,
FIFTH THIRD BANK,
SUNTRUST ROBINSON HUMPHREY, INC.,
BARCLAYS BANK PLC,
and
CAPITAL ONE, N.A.,
as Joint Lead Arrangers
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Bookrunner
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
PNC BANK, NATIONAL ASSOCIATION,
TD BANK, N.A.,
FIFTH THIRD BANK,
SUNTRUST BANK,
BARCLAYS BANK PLC,
and
CAPITAL ONE, N.A.,
as Co-Syndication Agents
BANK OF MONTREAL,
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
and
REGIONS BANK,
as Co-Documentation Agents
U.S. BANK NATIONAL ASSOCATION
and
HSBC BANK USA, N.A.,
as Co-Senior Managing Agents









--------------------------------------------------------------------------------








FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, FIRST
AMENDMENT TO COMPANY GUARANTIES AND FIRST AMENDMENT TO SUBSIDIARY GUARANTIES


THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, FIRST
AMENDMENT TO SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, FIRST AMENDMENT TO
COMPANY GUARANTIES AND FIRST AMENDMENT TO SUBSIDIARY GUARANTIES dated as of
February 26, 2016 (this “Amendment”) is entered into among Global Payments Inc.,
a Georgia corporation (the “Company”), the other borrowers party hereto
(together with the Company, the “Borrowers” and each a “Borrower”), the
Guarantors (as defined below) party hereto, the Lenders (as defined below) party
hereto and Bank of America, N.A., as Administrative Agent (as defined below).
All capitalized terms used herein and not otherwise defined herein shall have
the meanings given to such terms in the Amended Credit Agreement (as defined
below).


RECITALS


WHEREAS, the Borrowers, the lenders party thereto (the “Revolving Lenders”) and
Bank of America, N.A. (the “Revolving Administrative Agent”) entered into that
certain Second Amended and Restated Credit Agreement dated as of July 31, 2015
(as amended or modified from time to time, the “Revolving Credit Agreement”);


WHEREAS, the Company, Global Payments Direct, Inc., the lenders party thereto
(the “Term Lenders” and collectively with the Revolving Lenders, the “Lenders”)
and Bank of America, N.A. (the “Term Administrative Agent” and collectively with
the Revolving Administrative Agent, the “Administrative Agent”) entered into
that certain Second Amended and Restated Term Loan Agreement dated as of July
31, 2015 (as amended or modified from time to time, the “Term Loan Agreement”
and collectively with the Revolving Credit Agreement, the “Existing Credit
Agreements”);


WHEREAS, the Company entered into that certain Second Amended and Restated
Company Guaranty dated as of July 31, 2015 (as amended or modified from time to
time, the “Revolving Company Guaranty”) in favor of the Revolving Administrative
Agent and the Holders of Obligations (as defined in the Revolving Company
Guaranty);


WHEREAS, certain Subsidiaries of the Company (the “Revolving Subsidiary
Guarantors”) entered into that certain Second Amended and Restated Subsidiary
Guaranty dated as of July 31, 2015 (as amended or modified from time to time,
the “Revolving Subsidiary Guaranty”) in favor of the Revolving Administrative
Agent and the Holders of Obligations (as defined in the Revolving Subsidiary
Guaranty);


WHEREAS, the Company entered into that certain Second Amended and Restated
Company Guaranty dated as of July 31, 2015 (as amended or modified from time to
time, the “Term Company Guaranty” and collectively with the Revolving Company
Guaranty, the “Existing Company Guaranties”) in favor of the Term Administrative
Agent and the Holders of Obligations (as defined in the Term Company Guaranty);


WHEREAS, certain Subsidiaries of the Company (the “Term Subsidiary Guarantors”
and collectively with the Revolving Subsidiary Guarantors, the “Guarantors”)
entered into that certain Second Amended and Restated Subsidiary Guaranty dated
as of July 31, 2015 (as amended or modified from time to time, the “Term
Subsidiary Guaranty” and collectively with the Revolving Subsidiary Guaranty,
the “Existing Subsidiary Guaranties”) in favor of the Term Administrative Agent
and the Holders of Obligations (as defined in the Term Subsidiary Guaranty);


WHEREAS, the parties hereto agree to amend the Existing Credit Agreements, the
Existing Company Guaranties and the Existing Subsidiary Guaranties as set forth
below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendments to Existing Credit Agreements.



--------------------------------------------------------------------------------






(a)    Effective upon satisfaction of the conditions precedent set forth herein,
the Existing Credit Agreements, the Schedules to the Existing Credit Agreements
and the Exhibits to the Existing Credit Agreements are hereby amended and
restated in their entireties and combined into the agreement set forth in Annex
I attached hereto (as so amended, collectively, the “Amended Credit Agreement”).
(b)    Effective upon satisfaction of the conditions precedent set forth herein,
the Existing Company Guaranties are hereby amended and restated in their
entireties and combined into the agreement set forth in Annex II attached hereto
(as so amended, collectively, the “Amended Company Guaranty”). As so amended,
the Existing Company Guaranties shall continue in full force and effect.
(c)    Effective upon satisfaction of the conditions precedent set forth herein,
the Existing Subsidiary Guaranties are hereby amended and restated in their
entireties and combined into the agreement set forth in Annex III attached
hereto (as so amended, collectively, the “Amended Subsidiary Guaranty”). As so
amended, the Existing Subsidiary Guaranties shall continue in full force and
effect.
(d)    The parties hereto each hereby agree that, at such time as this Amendment
shall have become effective pursuant to the terms hereof, (i) the Existing
Credit Agreements automatically shall be deemed amended and restated in their
entireties by the Amended Credit Agreement, (ii) the Revolving Commitments and
Loans under the Revolving Credit Agreement and as defined therein and the Term
Loan Commitments and Loans under the Term Loan Agreement and as defined therein
automatically shall be continued as Commitments and Loans under the Amended
Credit Agreement, as set forth therein, (iii) the Existing Company Guaranties
automatically shall be deemed amended and restated in their entireties by the
Amended Company Guaranty, (iv) the Guaranteed Obligations under the Revolving
Company Guaranty and as defined therein and the Guaranteed Obligations under the
Term Company Guaranty and as defined therein automatically shall be continued as
Guaranteed Obligations under the Amended Company Guaranty, as set forth therein,
(v) the Existing Subsidiary Guaranties automatically shall be deemed amended and
restated in their entireties by the Amended Subsidiary Guaranty and (vi) the
Guaranteed Obligations under the Revolving Subsidiary Guaranty and as defined
therein and the Guaranteed Obligations under the Term Subsidiary Guaranty and as
defined therein automatically shall be continued as Guaranteed Obligations under
the Amended Subsidiary Guaranty, as set forth therein. The Amended Credit
Agreement is not a novation of the Revolving Credit Agreement or the Term Loan
Agreement. The Amended Company Guaranty is not a novation of the Revolving
Company Guaranty or the Term Company Guaranty. The Amended Subsidiary Guaranty
is not a novation of the Revolving Subsidiary Guaranty or the Term Subsidiary
Guaranty.
2.     Conditions Precedent. This Amendment shall be effective upon satisfaction
of the following conditions precedent:


(a)    Receipt by the Administrative Agent of counterparts of this Amendment
duly executed by the Borrowers, the Guarantors, the Required Lenders under the
Revolving Credit Agreement, the Required Lenders under the Term Loan Agreement
and the Administrative Agent;


(b)    Receipt by the Administrative Agent of fully executed Delayed Draw Term
Notes (to the extent requested by any Delayed Draw Term Lender);


(c)    Receipt by the Administrative Agent of satisfactory evidence that (i) the
representations and warranties of the Borrowers set forth in Article V of the
Amended Credit Agreement and in each other Loan Document are true and correct in
all material respects as of the date hereof with the same effect as if made on
and as of the date hereof, except to the extent such representations and
warranties expressly relate solely to an earlier date (in which event such
representations and warranties shall have been true in all material respects on
and as of such earlier date) and (ii) no event has occurred and is continuing
which constitutes a Default or an Event of Default;





--------------------------------------------------------------------------------




(d)    Receipt by the Administrative Agent of favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the First
Amendment Effective Date), in a form reasonably satisfactory to the
Administrative Agent, and covering such other matters relating to the Credit
Parties, this Amendment as the Required Lenders shall reasonably request; and


(e)    Receipt by the Administrative Agent of such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Credit Party (other than the
Foreign Borrowers), the authorization of this Amendment, and any other legal
matters relating to the Credit Parties (other than the Foreign Borrowers), all
in form and substance satisfactory to the Administrative Agent and its counsel.


3.    New Lenders. By executing this Amendment, each Lender that was not a party
to the Revolving Credit Agreement or the Term Loan Agreement prior to the date
of this Amendment hereby joins the Amended Credit Agreement as a Lender party
thereto, ratifies the terms and conditions of the Amended Credit Agreement and
agrees to be bound by all of the terms and conditions of the Amended Credit
Agreement.


4.    Miscellaneous.


(a)    The Existing Credit Agreements, the Existing Company Guaranties, the
Existing Subsidiary Guaranties and the obligations of the Credit Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms, as amended
hereby. This Amendment is a Loan Document.


(b)    Each Guarantor joins the execution of this Amendment for the purpose of
(a) acknowledging and consenting to all of the terms and conditions of this
Amendment, (b) affirming all of its obligations under the Loan Documents and
(c) agreeing that this Amendment and all documents executed in connection
herewith do not operate to reduce or discharge its obligations under the
Existing Credit Agreements or the other Loan Documents.


(c)    Each Borrower hereby represents and warrants as follows:


(i)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(ii)    This Amendment has been duly executed and delivered by it and
constitutes such Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (A)
Debtor Relief Law and (B) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity).


(iii)    No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Borrower of this Amendment.


(d)    The Borrowers represent and warrant to the Lenders that (i) the
representations and warranties of the Borrowers set forth in Article V of the
Amended Credit Agreement and in each other Loan Document are true and correct in
all material respects as of the date hereof with the same effect as if made on
and as of the date hereof, except to the extent such representations and
warranties expressly relate solely to an earlier date (in which event such
representations and warranties shall have been true in all material respects on
and as of such earlier date) and (ii) no event has occurred and is continuing
which constitutes a Default or an Event of Default.


(e)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.



--------------------------------------------------------------------------------




Delivery of an executed counterpart of this Amendment by telecopy or other
secure electronic format (.pdf) shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.


(f)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.


[SIGNATURE PAGES FOLLOW]




    































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWERS:








GLOBAL PAYMENTS INC.,
as a Borrower under the Revolving Credit Agreement and as a Borrower under the
Term Loan Agreement


By: /s/ David L. Green  
Name: David L. Green
Title: Executive Vice President, Secretary and General Counsel








GLOBAL PAYMENTS DIRECT, INC.,
as a Borrower under the Revolving Credit Agreement and as a Borrower under the
Term Loan Agreement


By: /s/ David L. Green  
Name: David L. Green
Title: Secretary








GLOBAL PAYMENTS UK LTD.,
as a Borrower under the Revolving Credit Agreement


By: /s/ David L. Green  
Name: David L. Green
Title: Director
 
GLOBAL PAYMENTS ACQUISITION CORPORATION 2 S.À.R.L.,
as a Borrower under the Revolving Credit Agreement


By: /s/ David L. Green  
Name: David L. Green
Title: Manager


 
GLOBAL PAYMENTS ACQUISITION PS 1 - GLOBAL PAYMENTS DIRECT S.E.N.C.,
as a Borrower under the Revolving Credit Agreement


By: Global Payments Direct, Inc., its General Partner


By: /s/ David L. Green  
Name: David L. Green
Title: Secretary


GLOBAL PAYMENTS INC.
FIRST AMENDMENT

--------------------------------------------------------------------------------




 
GLOBAL PAYMENTS ACQUISITION PS 2 C.V., as a Borrower under the Revolving Credit
Agreement


By: Global Payments Direct., Inc., acting in its capacity as general partner of
Global Payments Acquisition PS 1 C.V., in its turn representing Global Payments
Acquisition PS 1 - Global Payments Direct S.e.n.c., in its turn acting in its
capacity as general partner on behalf and for the benefit of Global Payments
Acquisition PS 2 C.V.


By: /s/ David L. Green  
Name: David L. Green
Title: Secretary

    


GUARANTORS:                
 
GLOBAL PAYMENTS DIRECT INC.,
as a Guarantor under the Revolving Credit Agreement and the Term Loan Agreement


By: /s/ David L. Green  
Name: David L. Green
Title: Secretary


 
GLOBAL PAYMENTS CHECK SERVICES INC.,
as a Guarantor under the Revolving Credit Agreement and the Term Loan Agreement


By: /s/ L.J. Williams
Name: L.J. Williams
Title: Secretary


 
GLOBAL PAYMENTS GAMING SERVICES INC.,
as a Guarantor under the Revolving Credit Agreement and the Term Loan Agreement


By: /s/ L.J. Williams
Name: L.J. Williams
Title: Secretary










GLOBAL PAYMENTS INC.
FIRST AMENDMENT

--------------------------------------------------------------------------------




ADMINISTRATIVE
AGENT:






BANK OF AMERICA, N.A., as Revolving Administrative Agent and Term Administrative
Agent


By: /s/ Maurice E. Washington
Name: Maurice E. Washington
Title: Vice President





LENDERS:
            
 
BANK OF AMERICA, N.A., as a Revolving Lender, a Term Lender, Swing Line Lender
and L/C Issuer


By: /s/ Thomas M. Paulk
Name: Thomas M. Paulk
Title: Senior Vice President

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Revolving Lender and a Term Lender


By: /s/ Lillian Kim
Name: Lillian Kim
Title: Director







PNC BANK, NATIONAL ASSOCIATION, as a Revolving Lender and a Term Lender


By: /s/ Andrew Fraser
Name: Andrew Fraser
Title: Vice President







TD BANK, N.A., as a Revolving Lender and a Term Lender


By: /s/ Shreya Shah
Name: Shreya Shah
Title: Senior Vice President







FIFTH THIRD BANK, as a Revolving Lender and a Term Lender


By: /s/ Robert Urban
Name: Robert Urban
Title: Managing Director







SUNTRUST BANK, as a Revolving Lender and a Term Lender


By: /s/ Michael Chanin
Name: Michael Chanin
Title: Vice President


GLOBAL PAYMENTS INC.
FIRST AMENDMENT

--------------------------------------------------------------------------------










BARCLAYS BANK PLC, as a Revolving Lender and a Term Lender


By: /s/ Ritam Bhalla
Name: Ritam Bhalla
Title: Director







CAPITAL ONE, N.A., as a Revolving Lender and a Term Lender


By: /s/ Jeremy Mipro
Name: Jeremy Mipro
Title: Assistant Vice President







BANK OF MONTREAL, as a Revolving Lender and a Term Lender


By: /s/ Christina Boyle
Name: Christina Boyle
Title: Managing Director


By: /s/ Anthony Ebdon
Name: Anthony Ebdon
Title: MD


By: /s/ A. McClinton
Name: A. McClinton
Title: MD







CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Revolving Lender and a
Term Lender


By: /s/ Andrew R. Campbell
Name: Andrew R. Campbell
Title: Authorized Signatory


By: /s/ Gordon R. Eadon
Name: Gordon R. Eadon
Title: Authorized Signatory







REGIONS BANK, as a Revolving Lender and a Term Lender


By: /s/ Stephen T. Hatch
Name: Stephen T. Hatch
Title: Director







U.S. BANK NATIONAL ASSOCIATION, as a Revolving Lender and a Term Lender


By: /s/ Allison Burgun
Name: Allison Burgun
Title: Vice President







HSBC BANK USA, N.A., as a Revolving Lender


By: /s/ Stephen J. Contino
Name: Stephen J. Contino
Title: Relationship Manager


GLOBAL PAYMENTS INC.
FIRST AMENDMENT

--------------------------------------------------------------------------------










CITIBANK, N.A., as a Revolving Lender and a Term Lender


By: /s/ Erik Anderson
Name: Erik Anderson
Title: Vice President







CITIZENS BANK, N.A., as a Delayed Draw Term Lender


By: /s/ Sean J. Lynch
Name: Sean J. Lynch
Title: Managing Director







MIZUHO BANK, LTD., as a Delayed Draw Term Lender


By: /s/ James R. Fayen
Name: James R. Fayen
Title: Deputy General Manager







THE NORTHERN TRUST COMPANY, as a Revolving Lender and a Term Lender


By: /s/ Kimberly A. Crotty
Name: Kimberly A. Crotty
Title: VP







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Revolving Lender and a Term Lender


By: /s/ Anthony J. Richter
Name: Anthony J. Richter
Title: Director







Banco Popular de Puerto Rico, New York Branch, as a Delayed Draw Term Lender


By: /s/ Hector J. Gonzalez
Name: Hector J. Gonzalez
Title: Vice President







Capital Bank Corporation, as a Delayed Draw Term Lender


By: /s/ William W. Adams, Jr.
Name: William W. Adams, Jr.
Title: Senior Vice President







GOLDMAN SACHS BANK USA, as a Revolving Lender and a Term Lender


By: /s/ Jerry Li
Name: Jerry Li
Title: Authorized Signatory


GLOBAL PAYMENTS INC.
FIRST AMENDMENT

--------------------------------------------------------------------------------










First Commercial Bank, Ltd. New York Branch, as a Delayed Draw Term Lender


By: /s/ Bill Wang
Name: Bill Wang
Title: SVP & General Manager







TAIWAN BUSINESS BANK, LOS ANGELES BRANCH, as a Delayed Draw Term Lender


By: /s/ Sandy Chen
Name: Sandy Chen
Title: General Manager







BANK OF TAIWAN, NEW YORK BRANCH, as a Delayed Draw Term Lender


By: /s/ Yue-Li Shih
Name: Yue-Li Shih
Title: VP & General Manager







LAND BANK OF TAIWAN, NEW YORK BRANCH, as a Delayed Draw Term Lender


By: /s/ Arthur Chen
Name: Arthur Chen
Title: General Manager







HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY, as a Delayed Draw Term Lender


By: /s/ Wen-Taug, Wang
Name: Wen-Taug, Wang
Title: Vice President & General Manager







TAIWAN COOPERATIVE BANK, LTD., ACTING THROUGH ITS NEW YORK BRANCH, as a Delayed
Draw Term Lender


By: /s/ Li-Hua Huang
Name: Li-Hua Huang
Title: Senior Vice President & General Manager







FirstMerit Bank, N.A., as a Term Lender


By: /s/ Sherlyn Nelson
Name: Sherlyn Nelson
Title: Director







TRUSTMARK BANK, N.A., as a Term Lender


By: /s/ Robert Whartenby
Name: Robert Whartenby
Title: First Vice President







STIFEL BANK & TRUST, as a Delayed Draw Term Lender


By: /s/ Matthew L. Diehl
Name: Matthew L. Diehl
Title: Senior Vice President


GLOBAL PAYMENTS INC.
FIRST AMENDMENT

--------------------------------------------------------------------------------










CRÉDIT INDUSTRIEL ET COMMERCIAL - NY BRANCH, as a Delayed Draw Incremental Term
Loan A Lender


By: /s/ Garry Weiss
Name: Garry Weiss
Title: Managing Director


By: /s/ Clifford Abramsky
Name: Clifford Abramsky
Title: Managing Director







First Hawaiian Bank, as a Delayed Draw Term Lender


By: /s/ Jeffrey Inouye
Name: Jeffrey Inouye
Title: Vice President







CITY NATIONAL BANK OF FLORIDA, as a Delayed Draw Term Lender


By: /s/ Tyler P. Kurau
Name: Tyler P. Kurau
Title: Senior Vice President







AMERICAN SAVINGS BANK, F.S.B., as a Delayed Draw Term Lender


By: /s/ Danford H. Oshima
Name: Danford H. Oshima
Title: Senior Vice President







ATLANTIC CAPITAL BANK, N.A., as a Delayed Draw Term Lender


By: /s/ Preston McDonald
Name: Preston McDonald
Title: Vice President




GLOBAL PAYMENTS INC.
FIRST AMENDMENT

--------------------------------------------------------------------------------




ANNEX I


(See attached.)





--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(as amended by that certain First Amendment to Second Amended and Restated
Credit Agreement and First Amendment to Second Amended and Restated Term Loan
Agreement dated February 26, 2016)


Dated as of July 31, 2015


among


GLOBAL PAYMENTS INC.,


The Other Borrowers Party Hereto,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer


and


The Other Lenders Party Hereto





















--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
39
1.02
Other Interpretive Provisions
40
1.03
Accounting Terms
40
1.04
Rounding
40
1.05
Exchange Rates; Currency Equivalents; Rates
41
1.06
Additional Alternative Currencies
41
1.07
Change of Currency
42
1.08
Times of Day
42
1.09
Letter of Credit Amounts
42
1.10
Certain Determinations
43
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
43
2.01
Loans
43
2.02
Borrowings, Conversions and Continuations
44
2.03
Letters of Credit
50
2.04
Swing Line Loans
58
2.05
Prepayments
60
2.06
Termination or Reduction of Commitments
62
2.07
Repayment of Loans
63
2.08
Interest
65
2.09
Fees
65
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
66
2.11
Evidence of Debt
67
2.12
Payments Generally; Administrative Agent’s Clawback
67
2.13
Sharing of Payments by Lenders
69
2.14
Cash Collateral
69
2.15
Defaulting Lenders
70
2.16
Designated Borrowers
72
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
73
3.01
Taxes
73
3.02
Illegality
77
3.03
Inability to Determine Rates
78
3.04
Increased Costs
79
3.05
Compensation for Losses
80
3.06
Mitigation Obligations; Replacement of Lenders
81
3.07
Survival
81
ARTICLE IV CONDITIONS PRECEDENT
81
4.01
Conditions to Effectiveness and Initial Credit Extension
81
4.02
Conditions to all Credit Extensions
83
4.03
Conditions to Heartland Facilities
84
ARTICLE V REPRESENTATIONS AND WARRANTIES
86
5.01
Organization; Powers
86
5.02
Authorization; Enforceability
86




--------------------------------------------------------------------------------




5.03
Governmental Approvals; No Conflicts
86
5.04
Financial Condition; No Material Adverse Change
86
5.05
Properties
86
5.06
Litigation and Environmental Matters
87
5.07
Compliance with Laws and Agreements
87
5.08
Investment Company Status
87
5.09
Taxes
87
5.10
ERISA
87
5.11
Subsidiaries
87
5.12
Margin Securities
87
5.13
Disclosure
87
5.14
Taxpayer Identification Number; Other Identifying Information
88
5.15
OFAC
88
5.16
Anti-Corruption Laws    
88
5.17
Perfection of Security Interests in the Collateral
88
5.18
Solvency
88
5.19
EEA Financial Institution Status
88
ARTICLE VI AFFIRMATIVE COVENANTS
88
6.01
Financial Statements and Other Information
88
6.02
Notices of Material Events
90
6.03
Maintenance of Existence
91
6.04
Payment of Obligations
91
6.05
Maintenance of Properties; Insurance
91
6.06
Books and Records; Inspection Rights
92
6.07
Compliance with Laws
92
6.08
Use of Proceeds
92
6.09A
Additional Guarantors    
92
6.09B
Additional Guarantors    
92
6.10
Anti-Corruption Laws
93
6.11
Pledged Assets
93
6.12
Maintenance of Ratings
94
ARTICLE VII NEGATIVE COVENANTS
94
7.01A
Subsidiary Indebtedness
94
7.01B
Indebtedness
95
7.02A
Liens
97
7.02B
Liens
98
7.03
Consolidations, Mergers and Sales of Assets
98
7.04
Lines of Business
100
7.05
Transactions with Affiliates
100
7.06
Restricted Payments
100
7.07
Accounting Changes
101
7.08A
Leverage Ratio
101
7.08B
Leverage Ratio
102
7.09A
Fixed Charge Coverage Ratio
102
7.09B
Fixed Charge Coverage Ratio
102
7.10
Sanctions
102




--------------------------------------------------------------------------------




7.11
Anti-Corruption Laws
102
7.12
Investments
102
7.13
Burdensome Agreements
103
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
104
8.01
Events of Default
104
8.02
Application of Funds
106
ARTICLE IX ADMINISTRATIVE AGENT
107
9.01
Appointment and Authority
107
9.02
Rights as a Lender
107
9.03
Exculpatory Provisions
107
9.04
Reliance by Administrative Agent
108
9.05
Delegation of Duties
108
9.06
Resignation of Administrative Agent
109
9.07
Non‑Reliance on Administrative Agent and Other Lenders
110
9.08
No Other Duties, Etc
110
9.09
Administrative Agent May File Proofs of Claim
110
9.10
Collateral and Guaranty Matters
111
9.11
Related Swap Agreements
112
ARTICLE X MISCELLANEOUS
113
10.01
Amendments, Etc.
114
10.02
Notices; Effectiveness; Electronic Communication
116
10.03
No Waiver; Cumulative Remedies; Enforcement
116
10.04
Expenses; Indemnity; Damage Waiver
116
10.05
Payments Set Aside
118
10.06
Successors and Assigns
118
10.07
Treatment of Certain Information; Confidentiality.
122
10.08
Right to Setoff
123
10.09
Interest Rate Limitation
124
10.10
Counterparts; Integration; Effectiveness; Amendment and Restatement
124
10.11
Survival of Representations and Warranties
124
10.12
Severability
125
10.13
Replacement of Lenders
125
10.14
Governing Law; Jurisdiction; Etc.
125
10.15
Waiver of Jury Trial
127
10.16
No Advisory or Fiduciary Responsibility
127
10.17
Electronic Execution of Assignments and Certain Other Documents
127
10.18
USA PATRIOT Act
128
10.19
Judgment Currency
128
10.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
128




--------------------------------------------------------------------------------




SCHEDULES
 
1.01


Existing Letters of Credit
2.01


Commitments and Applicable Percentages
5.11


Subsidiaries
7.01


Existing Indebtedness
7.02


Existing Liens
10.02


Administrative Agent’s Office; Certain Addresses for Notices
 
 
EXHIBITS
 
Form of


 
A-1


Loan Notice
A-2


Swing Line Loan Notice
B-1


Revolving Note (Domestic)
B-2


Revolving Note (Foreign)
B-3


Existing Term Note
B-4


Incremental Term Note
B-5


Delayed Draw Term Note
B-6


Heartland Incremental Term B Note
B-7


Swing Line Note
C-1


Compliance Certificate (Pre-Heartland Acquisition)
C-2


Compliance Certificate (Post-Heartland Acquisition)
D


Assignment and Assumption
E


Second Amended and Restated Subsidiary Guaranty
F


Borrower Request and Assumption Agreement
G


Borrower Notice
H


Second Amended and Restated Company Guaranty
I


U.S. Tax Compliance Certificates
J


Secured Party Designation Notice
K


Incremental Term Loan Lender Joinder Agreement
L


Heartland Incremental Term B Loan Lender Joinder Agreement
M


Solvency Certificate
N


Security Agreement












--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of July 31, 2015, among GLOBAL PAYMENTS INC., a Georgia corporation (the
“Company”), the other Borrowers from time to time party hereto, each Lender
(defined below) from time to time party hereto, and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.


The Borrowers are party to a certain Amended and Restated Credit Agreement dated
as of February 28, 2014 with certain Lenders and Bank of America, N.A., as
administrative agent for such Lenders (as amended, supplemented or otherwise
modified from time to time until (but not including) the date of this Agreement,
the “2014 Credit Agreement”).


The 2014 Credit Agreement was amended and restated by this Agreement (as
amended, supplemented or otherwise modified from time to time until (but not
including) the First Amendment Effective Date (defined below), the “Existing
Revolving Credit Agreement”).
The Company and Global Payments Direct are party to a certain Second Amended and
Restated Term Loan Agreement dated as of July 31, 2015 with certain Lenders and
Bank of America, N.A., as administrative agent for such Lenders (as amended,
supplemented or otherwise modified from time to time until (but not including)
the First Amendment Effective Date, the “Existing Term Loan Agreement” and
together with the Existing Revolving Credit Agreement, the “Existing Credit
Agreements”).
The parties to this Agreement desire to amend the Existing Credit Agreements as
set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


“Act” has the meaning specified in Section 10.18.


“Acquired Entity” means the assets, in the case of an acquisition of assets, or
Equity Interests (or, if the context requires, the Person that is the issuer of
such Equity Interests), in the case of an acquisition of Equity Interests,
acquired by the Company or any of its Subsidiaries pursuant to an Acquisition.
    
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Person (i)
acquires any going business or all or substantially all of the assets of any
firm, corporation, partnership, limited liability company or division or other
business unit or segment thereof, whether through purchase of assets, merger or
otherwise, or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.



--------------------------------------------------------------------------------




“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Aggregate Revolving Commitments” means the aggregate Revolving Commitments of
all the Revolving Lenders. The aggregate principal amount of the Aggregate
Revolving Commitments in effect on the First Amendment Effective Date is ONE
BILLION TWO HUNDRED FIFTY MILLION DOLLARS ($1,250,000,000).


“Agreement” means this Second Amended and Restated Credit Agreement.


“All-In-Yield” means, with respect to any Indebtedness (including the Existing
Term Loan, any Incremental Term Loan, any Delayed Draw Term Loan and any
Heartland Incremental Term B Loan), the weighted average yield to maturity with
respect to such Indebtedness which shall take into account interest rate margins
and any interest rate floors or similar devices, and shall be deemed to include
any original issue discount and any fees (other than facility arrangement,
structuring, underwriting, closing or other similar fees and expenses not paid
for the account of, or distributed to, all Lenders providing such Indebtedness)
paid or payable in connection with such Indebtedness, in each case, as
reasonably determined by the Administrative Agent in a manner consistent with
customary financial practice based on an assumed four-year life to maturity or,
if less, the actual remaining life to maturity of such Indebtedness, commencing
from the borrowing date of such Indebtedness and assuming that the interest rate
(including the Applicable Rate) for such Indebtedness in effect on such
borrowing date (after giving effect to the incurrence of such Indebtedness)
shall be the interest rate on such Indebtedness for the entire Weighted Average
Life to Maturity of such Indebtedness.


“Alternative Currency” means, with respect to Revolving Loans and Letters of
Credit, each of Euro, Sterling, Canadian Dollars and each other currency (other
than Dollars) that is approved in accordance with Section 1.06.
    
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.


“Applicable Percentage” means, with respect to any Lender at any time, (a) with
respect to such Revolving Lender’s Revolving Commitment, the percentage (carried
out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Revolving Lender’s Revolving Commitment at such time,
subject to adjustment as provided in Section 2.15; provided that if the
commitment of each Lender to make Revolving Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02 or if the Aggregate Revolving Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments, (b) with respect to such Lender’s portion of the outstanding
Existing Term Loan at any time, the percentage (carried out to the ninth decimal
place) of the outstanding principal amount of the Existing Term Loan held by
such Lender at such time, subject to adjustment as provided in Section 2.15, (c)
with respect to such Lender’s portion of any outstanding Incremental Term Loan
at any time, the percentage (carried out to the ninth decimal place) of the
outstanding principal amount of such Incremental Term Loan held by such Lender
at such time, subject to adjustment as provided in Section 2.15, (d) with
respect to such Lender’s portion of any Delayed Draw Term Loan Commitment at any
time during the Availability Period, the percentage (carried out to the ninth
decimal place) of the amount of such Delayed Draw Term Loan Commitment held by
such Lender at such time, subject to adjustment as provided in Section 2.15;
provided that if the commitment of each Lender to make Delayed Draw Term Loans
has been terminated pursuant to Section 8.02 or if the Delayed Draw Term Loan
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments, (e) with respect to such
Lender’s portion of any outstanding Delayed Draw Term Loan at any time, the
percentage (carried out to the ninth decimal place) of the outstanding principal
amount of such Delayed Draw Term Loan held by such Lender at such time, subject
to adjustment as provided in Section 2.15 and (f) with respect to such Lender’s
portion of any outstanding Heartland Incremental Term B Loan at any time, the
percentage (carried out to

2

--------------------------------------------------------------------------------




the ninth decimal place) of the outstanding principal amount of such Heartland
Incremental Term B Loan held by such Lender at such time, subject to adjustment
as provided in Section 2.15. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01, in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto or in any
documentation executed by such Lender pursuant to Section 2.02(f), 2.02(g) or
2.02(h), as applicable.


“Applicable Rate” means with respect to:


(a)     any Incremental Term Loan made pursuant to any Incremental Term Loan
Lender Joinder Agreement, the percentage(s) per annum set forth in such
Incremental Term Loan Lender Joinder Agreement;


(b)     any Heartland Incremental Term B Loan made pursuant to any Heartland
Incremental Term B Loan Lender Joinder Agreement, the percentages(s) per annum
set forth in such Heartland Incremental Term B Loan Lender Joinder Agreement;


(c)     Revolving Loans, Swing Line Loans, Existing Term Loans, Delayed Draw
Term Loans, the Commitment Fee and Letter of Credit Fees prior to the Heartland
Acquisition Closing Date, the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.01(c):


Pricing
Level
Leverage Ratio
Eurocurrency
Rate Loans and Letter of Credit Fees
Base
Rate Loans
Commitment Fee
1
< 1.00 to 1.0
1.000%
0.000%
0.100%
2
> 1.00 to 1.0 but < 1.50 to 1.0
1.125%
0.125%
0.125%
3
> 1.50 to 1.0 but < 2.00 to 1.0
1.250%
0.250%
0.150%
4
> 2.00 to 1.0 but < 2.50 to 1.0
1.375%
0.375%
0.175%
5
> 2.50 to 1.0 but < 3.00 to 1.0
1.500%
0.500%
0.200%
6
> 3.00 to 1.0
1.750%
0.750%
0.250%



Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Level 6 shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall remain in effect until the date on which such Compliance Certificate is
delivered. Subject to the proviso in the immediately preceding sentence, the
Applicable Rate in effect from the Closing Date through the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c) for the Fiscal Quarter of the Company ending August 31, 2015,
shall be determined based upon Pricing Level 5; and
(d)     Revolving Loans, Swing Line Loans, Existing Term Loans, Delayed Draw
Term Loans, the Commitment Fee and Letter of Credit Fees upon and after the
Heartland Acquisition Closing Date, the following percentages per annum, based
upon the Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.01(c):
Pricing
Level
Leverage Ratio
Eurocurrency
Rate Loans and Letter of Credit Fees
Base
Rate Loans
Commitment Fee


3

--------------------------------------------------------------------------------




1
< 2.25 to 1.0
1.75%
0.75%
0.25%
2
> 2.25 to 1.0 or
< 3.25 to 1.0
2.00%
1.00%
0.25%
3
> 3.25 to 1.0 or
< 4.00 to 1.0
2.25%
1.25%
0.30%
4
> 4.00 to 1.0
2.50%
1.50%
0.35%

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Level 4 shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall remain in effect until the date on which such Compliance Certificate is
delivered. Subject to the proviso in the immediately preceding sentence, the
Applicable Rate in effect from the Heartland Acquisition Closing Date through
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.01(c) for the second full Fiscal Quarter of
the Company ending after the Heartland Acquisition Closing Date shall be
determined based upon Pricing Level 4.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, The Bank
of Tokyo-Mitsubishi UFJ, Ltd., PNC Capital Markets LLC, TD Securities (USA) LLC,
SunTrust Robinson Humphrey, Inc., Fifth Third Bank, Barclays Bank PLC and
Capital One, N.A. in their capacity as joint lead arrangers and joint
bookrunners.


“Asset Sale” means the non-ordinary course sale (including any transaction that
has the economic effect of a sale), transfer or other disposition (by way of
merger or otherwise, including sales in connection with a sale and leaseback
transaction, or as a result of any condemnation or casualty in respect of
property) by the Company or any Subsidiary to any Person other than a Credit
Party, of (a) any Equity Interests of any Subsidiary, or (b) any other assets of
the Company or any Subsidiary (other than inventory licenses and sublicenses
granted in the ordinary course of business, obsolete or worn out assets, scrap,
cash equivalents, and marketable securities, in each case disposed of in the
ordinary course of business and the unwinding of any Swap Agreement), except (i)
Permitted Sale-Leasebacks and (ii) sales, transfers or other dispositions of any
assets in one transaction or a series of related transactions having a value not
in excess of $20,000,000; provided that the aggregate value of all assets sold,
transferred or disposed of during the term of this Agreement pursuant to clause
(ii) shall not exceed $100,000,000.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the Fiscal Year ended May 31, 2015, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such Fiscal Year of the Company and its Subsidiaries,
including the notes thereto.

4

--------------------------------------------------------------------------------




“Availability Period” means, (a) with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date, (ii) the date of termination of the Aggregate Revolving Commitments in
their entirety pursuant to Section 2.06, and (iii) the date of termination of
the commitment of each Revolving Lender to make Revolving Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02 and (b) with respect to the Delayed Draw Term Loan Commitments, the period
from the First Amendment Effective Date to the earliest of (i) June 15, 2016;
provided, that, if on such date, all of the conditions set forth in Article VI
and Article VII of the Heartland Merger Agreement are satisfied or waived (other
than those conditions that by their terms are to be satisfied at the closing of
the Heartland Acquisition, provided that such conditions would be satisfied if
the closing of the Heartland Acquisition occurred on such date) and the
Marketing Period (as defined in the Heartland Merger Agreement) has commenced
and not ended (the “Ongoing Marketing Period”), such date shall be automatically
extended to the twenty-first (21st) Business Day following the first day of the
Ongoing Marketing Period, (ii) the date of termination of the Delayed Draw Term
Loan Commitments pursuant to Section 2.06, and (iii) the date of termination of
the commitment of each Delayed Draw Term Lender to make Loans pursuant to
Section 8.02.


“Available ECF Amount” means, on any date, an amount determined on a cumulative
basis equal to the portion of Excess Cash Flow for each Fiscal Year, commencing
with the Fiscal Year of the Company ending May 31, 2017 and ending thereafter
with the Fiscal Year of the Company most recently ended prior to such date for
which financial statements and a Compliance Certificate have been delivered
pursuant to Section 6.01(c) to the extent Not Otherwise Applied.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
    
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.


“Bank Subsidiary” means any Subsidiary that is a bank, limited purpose bank, or
similarly regulated Person.
    
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 0.50%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Eurocurrency Base Rate plus 1%. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.


“BIN/ISO Agreements” means (a) any sponsorship, depository, processing or
similar agreement with a bank or financial institution providing for the use of
such bank or financial institution’s BIN or ICA (or similar mechanism) to clear
credit card transactions through one or more card associations, or (b) any
agreement with any independent sales organization or similar entity related to,
or providing for, payments processing to merchant customers.


“Board” means the Board of Governors of the Federal Reserve System of the United
States.


“Borrower” means each of the Company, Global Payments Direct and any Designated
Borrower that is identified on Schedule 5.11 as a Borrower or becomes a Borrower
under the terms of Section 2.16.



5

--------------------------------------------------------------------------------




“Borrower Materials” has the meaning specified in Section 6.01.


“Borrower Request and Assumption Agreement” has the meaning specified in Section
2.16(a).


“Borrowing” means each of the following, as the context may require: (a) a
borrowing of Swing Line Loans pursuant to Section 2.04, and (b) a borrowing
consisting of simultaneous Loans of the same Type, in the same currency and, in
the case of Eurocurrency Rate Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.01.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:


(a)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;


(b)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;


(c)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and


(d)if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.


“Canadian Dollars” means the lawful currency of Canada.


“Canadian Receivables” means the accounts receivable of Global Payments Direct
generated in the ordinary course of business of its merchant processing business
in Canada, including VISA receivables, debit card receivables, merchant
charge‑back receivables and merchant business receivables (relating to fees owed
to Global Payments Direct by its Canadian VISA merchants) generated in
connection with such business and any indemnities or obligations of VISA related
to non-payment of the foregoing.


“Canadian Receivables Collateral” means, collectively, the Canadian Receivables,
the accounts maintained by Global Payments Direct with Canadian Imperial Bank of
Commerce and into which are deposited only proceeds of the Canadian Receivables
and other sums anticipated for use in connection with the settlement of the
Canadian Receivables, and any foreign exchange hedging contracts entered into by
Global Payments Direct in order to mitigate foreign currency exchange risk
arising in respect of obligations under the Canadian Receivables Credit
Facility, together with all products and proceeds of the foregoing.


“Canadian Receivables Credit Facility” means the documents evidencing the credit
facility made available to Global Payments Direct by Canadian Imperial Bank of
Commerce providing for short‑term advances to Global

6

--------------------------------------------------------------------------------




Payments Direct made in respect of the Canadian Receivables, with the
obligations of Global Payments Direct under such credit facility to be
Guaranteed by the Company and certain Subsidiaries, together with any
refinancings or replacements of such credit facility and any amendments or
modifications of such credit facility or refinancing or replacement, in each
case to the extent any such refinancing, replacement, amendment or modification
is not on terms or otherwise less favorable in any material respect to the
Lenders or the Administrative Agent.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Revolving
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if the Administrative Agent and the L/C Issuer shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means, as at any date, (1) with respect to the Company or any
of its Subsidiaries: (a) securities issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof (provided
that the full faith and credit of the United States is pledged in support
thereof) having maturities of not more than twelve months from the date of
acquisition, (b) Dollar denominated time deposits and certificates of deposit of
(i) any Lender, (ii) any domestic commercial bank of recognized standing having
capital and surplus in excess of $500,000,000 or (iii) any bank whose short term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 270 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition, (d)
repurchase agreements entered into by any Person with a bank or trust company
(including any of the Lenders) or recognized securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a Fair Market Value of at least 100% of the amount of
the repurchase obligations and (e) investments, classified in accordance with
GAAP as current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (d) and (2) with respect to any Foreign Subsidiary:
(a) investments of the type and maturity described in clause (1) above of
foreign commercial banks, which investments or commercial banks (or the parents
of such commercial banks) have the ratings described in such clauses or
reasonably equivalent ratings from comparable foreign rating agencies (if
available) and (b) other short-term investments utilized by Foreign Subsidiaries
in accordance with normal investment practices for cash management of comparable
tenure and credit quality to those described in clause (1) above or other high
quality short term investments, in each case, customarily utilized in countries
in which such Foreign Subsidiary operates for short term cash management
purposes.


“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.



7

--------------------------------------------------------------------------------




“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any Cash
Management Agreement in effect on or prior to the First Amendment Effective
Date, is, as of the First Amendment Effective Date or within 30 days thereafter,
a Lender or the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent and a party to a Cash Management Agreement or (c) within 30
days after the time it enters into the applicable Cash Management Agreement,
becomes a Lender, the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent, in each case, in its capacity as a party to such Cash
Management Agreement.


“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.


“Change in Control” means the occurrence of one or more of the following events:
(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any entity, organization or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of 50% or more of the
outstanding shares of the voting stock of the Company; (b) during any period of
up to 12 months, individuals who at the beginning of such 12 month period were
directors of the Company (together with any new directors whose election or
nomination for election by the Company’s board of directors was approved by a
vote of at least two‑thirds of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason (other than death,
disability or voluntary retirement not for reasons related to an actual or
proposed change of control) to constitute at least a majority of the directors
of the Company then in office; (c) the Company ceases to own (directly or
indirectly) 100% of the outstanding shares of the voting stock of Global
Payments Direct; (d) the Company ceases to own (directly or indirectly) 100% of
the outstanding shares of the voting stock of each Designated Borrower; or (e)
the occurrence of any sale, lease, exchange or other transfer (in a single
transaction or series of related transactions) of all or substantially all of
the assets of the Company to any Person or “group” (as defined above).


“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.


“Closing Date” means July 31, 2015.


“Code” means the United States Internal Revenue Code of 1986, as amended.


“Collateral” means all “Collateral” or other similar term referred to in the
Collateral Documents and all of the other property that is or is intended under
the terms of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent, for the benefit of itself and the other holders of the
Obligations and excluding, for the avoidance of doubt, any Excluded Property.


“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
any Credit Party pursuant to the terms of Section 6.11 or any of the Loan
Documents.


“Commitment” means an Existing Term Loan Commitment, a Revolving Commitment, an
Incremental Term Loan Commitment, a Delayed Draw Term Loan Commitment or a
Heartland Incremental Term B Loan Commitment, as the context may require.


“Commitment Fee” has the meaning specified in Section 2.09(a).

8

--------------------------------------------------------------------------------






“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


“Company” has the meaning specified in the introductory paragraph hereto.


“Company Guaranty” means the Second Amended and Restated Company Guaranty
substantially in the form of Exhibit H (including any and all supplements
thereto) executed and delivered by the Company, in favor of the Administrative
Agent, the Lenders and the Swap Providers.


“Compliance Certificate” means, prior to the consummation of the Heartland
Acquisition, a certificate substantially in the form of Exhibit C-1 and, after
the consummation of the Heartland Acquisition, a certificate substantially in
the form of Exhibit C-2.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes).


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has the meaning correlative thereto.


“Corporate Restructuring” means the transfer of any Foreign Subsidiary (or any
Equity Interests in any Foreign Subsidiary) to any other Foreign Subsidiary of
the Company, or the transfer by any Foreign Subsidiary of any Domestic
Subsidiary (or Equity Interests in any Domestic Subsidiary) to any other Foreign
Subsidiary or Domestic Subsidiary of the Company, in each case, in connection
with bona fide tax planning activities so long as (a) taken as a whole, the
value of the Collateral securing the Obligations is not materially reduced and
(b) the security interests of the Administrative Agent, on behalf of the
Lenders, in the Collateral, taken as a whole, are not materially impaired, in
each case, as reasonably determined by the Administrative Agent in consultation
with the Company.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Credit Parties” means, collectively, each Borrower and each Guarantor.


“Customary Settlement Lien Intercreditor Agreement” means that certain
Intercreditor Agreement dated within 20 Business Days of the Heartland
Acquisition Closing Date (or such later date as the Administrative Agent may
agree in its sole discretion) by and among Global Payments Direct, Wells Fargo
Bank, National Association and the Administrative Agent, or any other
intercreditor agreement by and among the Company, any applicable Person for the
benefit of whom any applicable obligations are secured by a Settlement Lien and
the Administrative Agent, in each case, in form and substance reasonably
satisfactory in all respects to the Administrative Agent.


“Debt Issuance” means the issuance by the Company or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 7.01A or 7.01B, as
applicable.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

9

--------------------------------------------------------------------------------






“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.


“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(d)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.


“Delayed Draw Term Lender” means any Lender that holds a portion of the Delayed
Draw Term Loans at such time.


“Delayed Draw Term Loan” has the meaning specified in Section 2.01(d).


“Delayed Draw Term Loan Commitment” means, as to each Delayed Draw Term Lender,
its obligation to make a portion of the Delayed Draw Term Loan to the Company
pursuant to Section 2.01(d), in the principal amount set forth opposite such
Delayed Draw Term Lender’s name on Schedule 2.01, as such amounts may be
adjusted from time to time in accordance with this Agreement. The aggregate
principal amount of the Delayed Draw Term Loan Commitments of all of the Delayed
Draw Term Lenders in effect on the First Amendment Effective Date is SIX HUNDRED
EIGHTY-FIVE MILLION DOLLARS ($685,000,000).



10

--------------------------------------------------------------------------------




“Delayed Draw Term Loan Commitment Fee” has the meaning specified in Section
2.09(b).
“Delayed Draw Term Note” has the meaning specified in Section 2.11(a).


“Designated Borrower” means any Subsidiary that has been designated as a
Borrower pursuant to the terms hereof and that has not ceased to be a Borrower
pursuant to the terms hereof.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


“Designated Subsidiaries” means the non-wholly owned Subsidiaries of the Company
that are subject to an encumbrance or restriction pursuant to an agreement
between the Company or the applicable Subsidiary with the Person (other than any
Affiliate of the Company) owning the minority of the outstanding Equity
Interests in such non-wholly owned Subsidiary of the Company requiring the
consent of such Person prior to (a) paying dividends or making any other
distributions on any of its Equity Interests, (b) paying any amounts owing to
the Company or any of its Subsidiaries or (iii) granting any Liens on any of its
assets to secure any of the Obligations.


“Dollar” and “$” mean lawful money of the United States.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
    
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“Dutch Auction” means an auction (an “Auction”) conducted by the Company or one
of its Subsidiaries in order to purchase any Heartland Incremental Term B Loans
(the “Purchase”) in accordance with the following procedures or such other
procedures as may be agreed to between the Administrative Agent and the Company:


(a)Notice Procedures. In connection with any Auction, the Company shall provide
notification to the Administrative Agent (for distribution to the Heartland
Incremental Term B Lenders) of the Heartland Incremental Term B Loans that will
be the subject of the Auction (an “Auction Notice”). Each Auction Notice shall
be in a form reasonably acceptable to the Administrative Agent and shall specify
(i) the total cash value of the bid, in a minimum amount of $10,000,000 with
minimum increments of $1,000,000 in excess thereof (the “Auction Amount”), and
(ii) the discounts to par, which shall be expressed as a range of percentages of
the par principal amount of the Heartland Incremental Term B Loans at issue (the
“Discount Range”), representing the range of purchase prices that could be paid
in the Auction.


(b)Reply Procedures. In connection with any Auction, each Heartland Incremental
Term B Lender may, in its sole discretion, participate in such Auction by
providing the Administrative Agent with a notice of participation (the “Return
Bid”) which shall be in a form reasonably acceptable to the Administrative Agent
and shall specify (i) a discount to par that must be expressed as a price (the
“Reply Discount”), which must be within the Discount Range, and (ii) a principal
amount of the Heartland Incremental Term B Loans such Heartland Incremental Term
B Lender is willing to sell, which must be in increments of $1,000,000 or in an
amount equal to such Lender’s entire remaining amount of its Heartland
Incremental Term B Loans (the “Reply Amount”). The Heartland Incremental Term B
Lenders may only submit one Return Bid per Auction. In addition to the Return
Bid, each Heartland Incremental Term B Lender wishing to participate in such
Auction must execute and deliver, to be held in escrow by the Administrative
Agent, an assignment and acceptance agreement in a form reasonably acceptable to
the Administrative Agent.



11

--------------------------------------------------------------------------------




(c)Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Company, will reasonably determine the applicable discount (the
“Applicable Discount”) for the Auction, which shall be the lowest Reply Discount
for which the Company or a Subsidiary of the Company, as applicable, can
complete the Auction at the Auction Amount; provided that, in the event that the
Reply Amounts are insufficient to allow the Company or such Subsidiary, as
applicable, to complete a purchase of the entire Auction Amount, the Company or
such Subsidiary shall either, at its election, (i) withdraw the Auction or
(ii) complete the Auction at an Applicable Discount equal to the highest Reply
Discount. The Company or such Subsidiary, as applicable, shall purchase the
applicable Heartland Incremental Term B Loans (or the respective portions
thereof) from each applicable Heartland Incremental Term B Lender with a Reply
Discount that is equal to or greater than the Applicable Discount (“Qualifying
Bids”) at the Applicable Discount; provided that if the aggregate proceeds
required to purchase all applicable Heartland Incremental Term B Loans subject
to Qualifying Bids would exceed the Auction Amount for such Auction, the Company
or such Subsidiary, as applicable, shall purchase such Heartland Incremental
Term B Loans at the Applicable Discount ratably based on the principal amounts
of such Qualifying Bids (subject to adjustment for rounding as specified by the
Administrative Agent). Each participating Heartland Incremental Term B Lender
will receive notice of a Qualifying Bid as soon as reasonably practicable.


(d)Additional Procedures. The Purchase shall be consummated pursuant to and in
accordance with Section 10.06 and, to the extent not otherwise provided herein,
shall otherwise be consummated pursuant to procedures (including as to timing,
rounding and minimum amounts, Interest Periods, and other notices by the Company
or such Subsidiary, as applicable) reasonably acceptable to the Administrative
Agent (provided that such Purchase shall be required to be consummated as soon
as reasonably practicable but in no case later than five (5) Business Days (or
such longer period as the Administrative Agent shall otherwise agree) after the
time that the participating Lenders receive notice of a Qualifying Bid pursuant
to the last sentence in clause (c) above). Notwithstanding anything to the
contrary contained herein, if the Company or a Subsidiary of the Company, as
applicable, withdraws an Auction, the Company and its Subsidiaries may not
conduct a new Auction for at least 30 days after such withdrawal.


“EBITDA” means, for any period, the sum of the following (without duplication)
in each case determined on a consolidated basis in accordance with GAAP (to the
extent applicable): (a) with respect to the Company and its Subsidiaries
(excluding any Persons or assets that became Acquired Entities at any time
during such period), the sum of Net Income for such period plus (1) each of the
following for such period (to the extent included in determining Net Income):
(i) federal, state, local and foreign income, value added and similar taxes,
(ii) depreciation, (iii) amortization, (iv) Interest Expense; (v) extraordinary
or unusual losses incurred other than in the ordinary course of business, (vi)
Non-Cash Items to the extent such Non-Cash Items do not represent an accrual or
reserve for a future cash expenditure, charge or loss; and (vii) Non-Recurring
Items in an amount not to exceed, for any period of determination, the
Non-Recurring Cash Items Charge Limit; minus (2) each of the following for such
period (to the extent deducted in determining Net Income): (i) extraordinary or
unusual gains realized other than in the ordinary course of business; and (ii)
non-cash income or gains plus (3) with respect to each Acquisition not
prohibited hereunder (other than the Heartland Acquisition), cost synergies (net
of continued associated expenses) and integration, business optimization and
operating improvement expenses that, as of the date of calculation with respect
to such period, are anticipated by the Company in good faith to be realized
within 12 months following such Acquisition; provided that (A) such cost
synergies are factually supportable and (B) the aggregate amount of such
adjustments under this clause (a)(3) taken into account in determining EBITDA
for any period of determination shall not exceed an aggregate amount equal to
10% of the EBITDA attributable to the property acquired (or the property of the
Person acquired) in such Acquisition plus (4) with respect to the Heartland
Acquisition, cost synergies (net of continued associated expenses) and
integration, business optimization and operating improvement expenses that, as
of the date of calculation with respect to such period, are anticipated by the
Company in good faith to be realized within 18 months following the Heartland
Acquisition; provided that (A) such cost synergies are factually supportable and
(B) the aggregate amount of such adjustments under this clause (a)(4) taken into
account in determining EBITDA for any period of determination shall not exceed
$125,000,000 and (b) “EBITDA” of any Persons or assets that became Acquired
Entities at any time during such period, calculated on a pro forma basis for
such Acquired Entities for the entire period in a manner otherwise

12

--------------------------------------------------------------------------------




consistent with this definition and the definitions referred to herein.
Notwithstanding the foregoing, “EBITDA” for Heartland and its Subsidiaries (i)
for the Fiscal Quarter ended March 31, 2015 shall be deemed to be
$45,563,000.00, (ii) for the Fiscal Quarter ended June 30, 2015 shall be deemed
to be $60,149,000.00, (3) for the Fiscal Quarter ended September 30, 2015 shall
be deemed to be $62,983,000.00 and (4) for any other Fiscal Quarter ending prior
to the Heartland Acquisition Closing Date, such amounts as agreed by the
Administrative Agent and the Company, in each case, as may be adjusted on a pro
forma basis in accordance with the terms hereof.


“EBITR” means, for the Company and its Subsidiaries for any period, an amount
equal to the sum of each of the following for such period (without duplication)
in each case determined on a consolidated basis in accordance with GAAP: (a)
EBITDA plus (b) Lease Expense, minus (c) depreciation and amortization.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(ii) and (iv) (subject to such consents, if any,
as may be required under Section 10.06(b)(ii)).


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.


“ERISA Event” means (a) any Reportable Event; (b) the failure to contribute the
minimum required contribution under Section 412 of the Code; (c) the filing
pursuant to Section 412(c) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e)

13

--------------------------------------------------------------------------------




the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Euro” and “EUR” mean the single currency of the Participating Member States.


“Eurocurrency Base Rate” means:


(a)for any Interest Period with respect to a Eurocurrency Rate Loan:


(i)in the case of Eurocurrency Rate Loan denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or, if
not available, a comparable or successor rate, which rate is approved by the
Administrative Agent, as published by Bloomberg (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two Business Days prior to the commencement of
such Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;


(ii)in the case of any Eurocurrency Rate Loan denominated in Canadian Dollars,
the rate per annum equal to the Canadian Dealer Offered Rate, or, if not
available, a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:00 a.m.
(Toronto, Ontario time) on the Rate Determination Date with a term equivalent to
such Interest Period;


(iii)in the case of any Eurocurrency Rate Loan denominated in any other
Non-LIBOR Quoted Currency (other than those specified above), the rate
designated and disclosed to the Company in writing with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Lenders pursuant to Section 1.06; and


(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits for a term
of one month commencing that day;


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice and disclosed to the Company prior
to such application; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied as otherwise reasonably determined by the Administrative
Agent and disclosed to the Company prior to such application.
“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:



14

--------------------------------------------------------------------------------




Eurocurrency Rate =
Eurocurrency Base Rate    
 
1.00 ‑ Eurocurrency Reserve Percentage



“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.


“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
“Eurocurrency Rate”. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Loans denominated in Alternative Currencies must be
Eurocurrency Rate Loans.


“Event of Default” has the meaning specified in Section 8.01.


“Excess Cash Flow” means, for any Fiscal Year of the Company, determined on a
consolidated basis, an amount equal to (a) the sum, without duplication, of (i)
EBITDA for such Fiscal Year, and (ii) to the extent received in cash and
deducted from the calculation of EBITDA for such Fiscal Year, all gains or other
income identified in clause (a)(2) of the definition thereof for such Fiscal
Year less (b) the sum, without duplication, of (i) the amount of any taxes paid
in cash by the Company and its Subsidiaries with respect to such Fiscal Year or
with respect to any applicable payment required by Section 2.05(b)(iv), (ii)
Interest Expenses for such Fiscal Year paid in cash, (iii) capital expenditures
made in cash during such Fiscal Year, except to the extent financed with the
proceeds of Indebtedness (other than Revolving Loans to the extent such
Revolving Loans are repaid during such Fiscal Year), equity issuances, casualty
proceeds, condemnation proceeds or other proceeds that would not be included in
EBITDA, (iv) cash consideration in an aggregate amount not to exceed
$250,000,000 paid during such period to make (and (x) transaction expenses
incurred in connection with and (y) amounts paid in cash during such Fiscal Year
in respect of earn-out arrangements in connection with) any Permitted
Acquisitions and Investments in joint ventures, except to the extent financed
with the proceeds of Indebtedness (other than Revolving Loans to the extent such
Revolving Loans are repaid during such Fiscal Year), equity issuances, casualty
proceeds, condemnation proceeds or other proceeds that would not be included in
EBITDA and (v) permanent repayments of Indebtedness (other than prepayments of
Revolving Loans unless accompanied by a corresponding permanent reduction in the
Revolving Commitments) made in cash by the Company or any of its Subsidiaries
during such Fiscal Year, but only to the extent that the Indebtedness so prepaid
by its terms cannot be reborrowed or redrawn and such prepayments do not occur
in connection with a refinancing of all or any portion of such Indebtedness,
less (c) the net increase in Working Capital for such Fiscal Year plus (d) the
net decrease in Working Capital for such Fiscal Year.


“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is (a) a
direct or indirect Subsidiary of a CFC or (b) a Foreign Subsidiary Holding
Company.


“Excluded Property” means, with respect to any Credit Party, (a)(i) any owned
real property which is located outside of the United States, (ii) any owned real
property with a Fair Market Value of less than $10,000,000 and the Heartland
Service Center, and (iii) any leasehold interest in any real property, (b) any
Intellectual Property (as defined in the Security Agreement) for which a
perfected Lien thereon is not effected either by filing of a Uniform Commercial
Code financing statement or by appropriate evidence of such Lien being filed in
either the United States Copyright Office or the United States Patent and
Trademark Office, (c) any personal property (other than personal property
described in clause (b) above) for which the attachment or perfection of a Lien
thereon is not governed by the Uniform Commercial Code, (d) the Equity Interests
of any direct Foreign Subsidiary or Foreign Subsidiary Holding Company of any
Credit Party to the extent not required to be pledged to secure the Obligations
pursuant to Section 6.11, (e) any property which, subject to the terms of
Section 7.01A(b) or 7.01B(b), as applicable, is subject to a Lien of the type
described in Section 7.02A(a)(iii) or 7.02B(a)(iii), as applicable, pursuant to
documents which prohibit such Credit Party from granting, or requires the
consent of any applicable Person (other than the Company or any of its
Subsidiaries) in order for such Credit Party to grant, any other Liens in such
property, (f) pledges of, and security interests in, certain

15

--------------------------------------------------------------------------------




assets, which are prohibited by applicable Law; provided, that (i) any such
limitation described in this clause (f) on the security interests granted under
the Collateral Documents shall only apply to the extent that any such
prohibition would not be rendered ineffective pursuant to the Uniform Commercial
Code (assuming a customary UCC financing statement has been filed) or could not
be rendered ineffective pursuant to any other applicable Law and (ii) in the
event of the termination or elimination of any such prohibition contained in any
applicable Law, a security interest in such assets shall be automatically and
simultaneously granted under the Collateral Documents and shall be included as
Collateral, (g) any property if the grant of a security interest therein
requires any consent, approval, license or authorization of any Governmental
Authority unless (i) such consent, approval, license or authorization has been
received or (ii) such requirement would be rendered ineffective pursuant to the
Uniform Commercial Code (assuming a customary UCC-1 financing statement has been
filed) or is rendered ineffective pursuant to any other applicable Law, (h) any
lease, license or other agreement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
create a right of termination in favor of any other party thereto after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code or other applicable Law, other than proceeds and receivables thereof the
assignment of which is expressly deemed effective under the Uniform Commercial
Code notwithstanding such prohibition, (i) any property as to which the
Administrative Agent and the Company agree that the cost of obtaining a security
interest in such property or perfecting a security interest in such property is
excessive in relation to the benefit to the holders of the Obligations to be
afforded thereby, (j) any property to the extent the granting of a security
interest in such property would result in material adverse tax consequences to
the Company or any of its Subsidiaries as determined by the Company in its
reasonable discretion, (k) any commercial tort claim with a face amount of less
than $10,000,000, (l) letter-of-credit rights, except to the extent constituting
a supporting obligation for other Collateral as to which perfection is
accomplished by the filing of a UCC financing statement, (m) those assets to the
extent that granting a security interest in such assets would result in a
violation of a contractual obligation so long as (i) such contractual
restriction is not incurred in contemplation of the owning Person becoming a
Subsidiary or the entry of such Person into the Loan Documents and (ii) such
contract is permitted under this Agreement; provided, that in the event of the
termination or elimination of any such restriction contained in any applicable
contract, a security interest in such assets shall be automatically and
simultaneously granted under the Collateral Documents and shall be included as
Collateral and (n) any assets which are subject to a Settlement Lien, other than
those assets that are subject to a Customary Settlement Lien Intercreditor
Agreement.


“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Credit Party of, or the grant under a Loan Document by such Credit Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Credit Party’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 22 of the
Company Guaranty and Section 24 of the Subsidiary Guaranty and any and all
guarantees of such Credit Party’s Swap Obligations by other Credit Parties) at
the time the Guaranty of such Credit Party, or grant by such Credit Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Agreement, such exclusion shall apply to only the portion of such Swap
Obligation that is attributable to Swap Agreements for which such Guaranty or
security interest is or becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal or
United Kingdom withholding Taxes (excluding (x) the portion of any United
Kingdom withholding Taxes with respect to which any applicable Lender is
entitled to claim a reduction under an income tax treaty, provided such Lender
has complied with Section 3.01(e) and (y) United Kingdom withholding Taxes
imposed on payments by any Guarantor under any Guaranty of the Obligations)
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) such Lender changes its Lending Office, except

16

--------------------------------------------------------------------------------




in each case to the extent that, pursuant to Section 3.01(a)(ii), 3.01(a)(iii)
or 3.01(c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.


“Existing Credit Agreements” has the meaning set forth in the recitals hereto.


“Existing Letters of Credit” means the standby letters of credit (a) existing as
of the First Amendment Effective Date and described on Schedule 1.01, and (b)
existing as of the Heartland Acquisition Closing Date and described on Schedule
1.01.


“Existing Revolving Credit Agreement” has the meaning set forth in the recitals
hereto.


“Existing Term Lender” means any Lender that holds a portion of the Existing
Term Loan at such time.


“Existing Term Loan” has the meaning specified in Section 2.01(b).


“Existing Term Loan Agreement” has the meaning set forth in the recitals hereto.


“Existing Term Loan Commitment” means, as to each Existing Term Lender, its
obligation to make its portion of the Existing Term Loan to the Company pursuant
to Section 2.01(b), in the principal amount set forth opposite such Existing
Term Lender’s name on Schedule 2.01. The aggregate principal amount of the
Existing Term Loan Commitments of all of the Term Lenders as in effect on the
Closing Date is ONE BILLION SEVEN HUNDRED FIFTY MILLION DOLLARS
($1,750,000,000).


“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time taking into account the nature and
characteristics of such asset, as reasonably determined by the Company in good
faith in consultation with the Administrative Agent.


“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreements entered into
in connection with the foregoing.


“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as reasonably
determined by the Administrative Agent.


“Fee Letter” means, collectively, (a) the letter agreement, dated January 8,
2016, among the Company, the Administrative Agent and MLPFS and (b) the letter
agreement, dated January 8, 2016, among the Company, the Administrative Agent,
MLPFS, The Bank of Tokyo-Mitsubishi UFJ, Ltd., PNC Capital Markets LLC, PNC
Bank, National Association, TD Securities (USA) LLC, Toronto Dominion (Texas)
LLC, SunTrust Bank, SunTrust Robinson Humphrey, Inc., Fifth Third Bank, Barclays
Bank PLC, Capital One, N.A., Regions Capital Markets, a division of Regions
Bank, Bank of Montreal and Canadian Imperial Bank of Commerce, New York Branch.



17

--------------------------------------------------------------------------------




“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company or any other Credit Party, as
applicable, and, solely for purposes of notices given pursuant to Article II,
any other officer or employee of the applicable Credit Party designated in or
pursuant to an agreement between the applicable Credit Party and the
Administrative Agent.


“First Amendment Effective Date” means February 26, 2016.


“Fiscal Quarter” means any fiscal quarter of the Company.


“Fiscal Year” means any fiscal year of the Company.


“Fixed Charges” means, without duplication, for the Company and its Subsidiaries
for any period, the sum of each of the following for such period: (a) Interest
Expense, and (b) Lease Expense.


“Foreign Lender” means a Lender that is not a U.S. Person.


“Foreign Subsidiary” means any Subsidiary of the Company other than a Domestic
Subsidiary.


“Foreign Subsidiary Borrower” means each Borrower that is a Foreign Subsidiary.


“Foreign Subsidiary Holding Company” means, as of any time of determination, a
Subsidiary substantially all of the assets of which consist of, directly or
indirectly, Equity Interests in or Equity Interests in and Indebtedness of one
or more CFCs.


“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof and (b) with respect to the Swing Line Lender, such
Defaulting Lender’s Applicable Percentage of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders in accordance with the terms hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funding Indemnity Letter” means a letter by and among the Company and the
Administrative Agent, on behalf of the Lenders, entered into on or prior to the
date that is three Business Days prior to the Closing Date pursuant to which the
Company agrees to compensate the Lenders for certain losses, costs or expenses
incurred by such Lender as a result of any failure for any reason to make the
Loan Borrowings on the date set forth therein, in the form agreed to by the
parties thereto.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Global Payments Acquisition Corporation 2” is a Luxembourg société à
responsabilité limitée, with a share capital of EUR 1,660,669.-, having its
registered office at 6C, rue Gabriel Lippmann, L-5365 Munsbach, Grand-Duchy of
Luxembourg, and registered with the Registre de Commerce et des Sociétés,
Luxembourg under number B 139.629.



18

--------------------------------------------------------------------------------




“Global Payments Acquisition PS 1 - Global Payments Direct” is a Luxembourg
société en nom collectif, with a share capital of EUR 862,094.-, having its
registered office at 6C, rue Gabriel Lippmann, L-5365 Munsbach, Grand-Duchy of
Luxembourg, and registered with the Registre de Commerce et des Sociétés,
Luxembourg under number B 139.804.


“Global Payments Direct” means Global Payments Direct, Inc., a New York
corporation.


“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or the
European Central Bank).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.


“Guarantors” means the collective reference to (a) each Subsidiary (other than a
Bank Subsidiary) that qualifies as a Significant Subsidiary as provided herein
and each additional Subsidiary that executes and delivers to the Administrative
Agent a Subsidiary Guaranty Supplement pursuant to Section 6.09A or 6.09B, as
applicable, and (b) with respect to (i) Obligations of the Designated Borrowers
and Global Payments Direct, (ii) Obligations under any Related Swap Agreement
and (iii) any Swap Obligation of a Specified Credit Party (determined before
giving effect to Sections 3 and 22 of the Company Guaranty and Sections 3 and 24
of the Subsidiary Guaranty) under the Guaranty, the Company.


“Guaranty” means the Company Guaranty and the Subsidiary Guaranty.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Heartland” means Heartland Payment Systems, Inc., a Delaware corporation.


“Heartland Acquisition” means the acquisition by the Company, directly or
indirectly, of all of the outstanding Equity Interests of Heartland pursuant to
and in accordance with the Heartland Merger Agreement.


“Heartland Acquisition Closing Date” means the date that the Heartland
Acquisition is consummated and the funding of the Heartland Facilities occurs.


“Heartland Acquisition Costs” means (a) the purchase price for the Heartland
Acquisition, (b) the refinancing or repayment of third party indebtedness for
borrowed money of Heartland and its Subsidiaries and (c) fees, costs and
expenses incurred in connection with the Heartland Acquisition and the financing
therefor and the other transactions relating thereto.



19

--------------------------------------------------------------------------------




“Heartland Facilities” means any Delayed Draw Term Loan, any Heartland
Incremental Term B Loan and up to $950,000,000 of Revolving Loans used to
finance the Heartland Acquisition Costs on the Heartland Acquisition Closing
Date.


“Heartland Incremental Term B Lender” means each of the Persons identified as a
“Heartland Incremental Term B Lender” in the Heartland Incremental Term B Loan
Lender Joinder Agreement, together with their respective successors and assigns.


“Heartland Incremental Term B Loan” has the meaning specified in Section
2.01(e).


“Heartland Incremental Term B Loan Commitment” means, as to each Heartland
Incremental Term B Lender, its obligation to make Heartland Incremental Term B
Loans hereunder pursuant to a Heartland Incremental Term B Loan Lender Joinder
Agreement; provided, that at any time after the funding of a Heartland
Incremental Term B Loan, the determination of “Required Lenders” shall include
the Outstanding Amount of all Heartland Incremental Term B Loans.


“Heartland Incremental Term B Loan Lender Joinder Agreement” means a joinder
agreement, substantially in the form of Exhibit L, executed and delivered in
accordance with the provisions of Section 2.02(h)(i).


“Heartland Incremental Term B Loan Maturity Date” shall be, with respect to any
Heartland Incremental Term B Loan, as set forth in the applicable Heartland
Incremental Term B Loan Lender Joinder Agreement.


“Heartland Incremental Term B Note” has the meaning specified in Section
2.11(a).


“Heartland Merger Agreement” means that certain Agreement and Plan of Merger,
dated December 15, 2015, by and among Heartland, the Company, Data Merger Sub
One, Inc., a Delaware corporation, and Data Merger Sub Two, LLC, a Delaware
limited liability company.


“Heartland Service Center” means the service center located at 1 Heartland Way,
Jeffersonville, Indiana.


“Honor Date” has the meaning set forth in Section 2.03(c).


“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.


“Incremental Amount” means, as of any date of determination, the sum of (a) the
total of (i) $250,000,000 minus (ii) the aggregate amount of increases in the
Aggregate Revolving Commitments, increases in the Existing Term Loans and/or
institution of any Incremental Term Loans incurred in reliance on clause (a)(i)
above prior to such date pursuant to Section 2.02(f) plus (b) an unlimited
additional amount so long as the Maximum Leverage Ratio Requirement at such time
is satisfied at the time of incurrence of the applicable Revolving Commitments
or Term Loans minus (c) the aggregate amount of any Permitted Incremental
Equivalent Debt incurred prior to such date.


“Incremental Term Lender” means each of the Persons identified as an
“Incremental Term Lender” in an Incremental Term Loan Lender Joinder Agreement,
together with their respective successors and assigns.


“Incremental Term Loan” has the meaning specified in Section 2.01(c).


“Incremental Term Loan Commitment” means, as to each Incremental Term Lender,
its obligation to make Incremental Term Loans hereunder pursuant to an
Incremental Term Loan Lender Joinder Agreement; provided, that at any time after
the funding of an Incremental Term Loan, the determination of “Required Lenders”
and “Required Financial Covenant Lenders” shall include the Outstanding Amount
of all Incremental Term Loans.



20

--------------------------------------------------------------------------------




“Incremental Term Loan Lender Joinder Agreement” means a joinder agreement,
substantially in the form of Exhibit K, executed and delivered in accordance
with the provisions of Section 2.02(f)(iii).


“Incremental Term Loan Maturity Date” with respect to any Incremental Term Loan,
shall be as set forth in the applicable Incremental Term Loan Lender Joinder
Agreement for such Incremental Term Loan.


“Incremental Term Note” has the meaning specified in Section 2.11(a).


“Indebtedness” of any Person means, without duplication, (a) obligations of such
Person for borrowed money, (b) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations of such Person
in respect of the deferred purchase price of property or services (other than
(i) trade payables incurred in the ordinary course of business on terms
customary in the trade and (ii) the current and long-term portions of accrued
buyout obligations), (d) obligations of such Person under any conditional sale
or other title retention agreement(s) relating to property acquired by such
Person, (e) Capital Lease Obligations of such Person, (f) obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (g) Guarantees by such Person of
the type of indebtedness described in clauses (a) through (f) above, (h) all
indebtedness of a third party secured by any lien on property owned by such
Person, whether or not such indebtedness has been assumed by such Person, (i)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any Equity Interests of such Person, and
(j) off‑balance sheet liability retained in connection with asset securitization
programs, synthetic leases, sale and leaseback transactions or other similar
obligations arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Subsidiaries. “Indebtedness” shall not include (i) Settlement Obligations or any
contingent obligations under surety bonds or similar obligations incurred in the
ordinary course of business or (ii) any liabilities of a Bank Subsidiary for, or
in respect of, deposits received by such Bank Subsidiary.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.


“Indemnitee” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.


“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multi‑national or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know‑how processes and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds in damages therefrom.


“Interest Expense” means, for the Company and its Subsidiaries for any period
determined on a consolidated basis, the sum (without duplication) of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case paid in cash and to the
extent treated as interest in accordance with GAAP, (b) all interest paid in
cash with respect to discontinued operations to the extent treated as interest
in accordance with GAAP and (c) the interest component of any payments in
respect of Capital Lease Obligations (whether capitalized or expensed) that is
treated as interest in accordance with GAAP, in each case, of or by the Company
and its Subsidiaries for any period.


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest

21

--------------------------------------------------------------------------------




Period shall also be Interest Payment Dates; and (b) as to any Base Rate Loan
(including a Swing Line Loan), the last Business Day of each February, May,
August and November, and the Maturity Date.


“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter (in each case, subject to availability), as
selected by the applicable Borrower in its Loan Notice or such other period that
is twelve months or less requested by the applicable Borrower and consented to
by all the Lenders required to fund or maintain a portion of such Loan; provided
that:


(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;


(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and


(c)no Interest Period shall extend beyond the Maturity Date.




“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance (other
than (i) deposits with financial institutions available for withdrawal on
demand, accounts receivable, trade credit and similar advances to customers,
commission, salary and similar advances to officers, employees, consultants or
independent contractors and (ii) in the case of the Company and its
Subsidiaries, intercompany loans, advances, or Indebtedness having a term not
exceeding three hundred sixty-four (364) days (inclusive of any roll-over or
extensions of terms), in each case, made in the ordinary course of business) or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested (measured at the
time made), without adjustment for subsequent increases or decreases in the
value of such Investment less all cash returns, cash dividends and cash
distributions (or the fair market value of any non-cash returns, dividends and
distributions) received by such Person from such Investment. For the avoidance
of doubt, a Guarantee that is not a Guarantee of debt shall be deemed not to
constitute an “Investment”.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.


“Latest Maturity Date” means the latest of (i) the Maturity Date for the
Revolving Loans, (ii) the Maturity Date for the Existing Term Loan, (iii) after
the consummation of the Heartland Acquisition, the Maturity Date for the Delayed
Draw Term Loan, (iv) after the consummation of the Heartland Acquisition, the
Maturity Date for the Heartland Incremental Term B Loan and (v) any Incremental
Term Loan Maturity Date, as of any date of determination.


“Lease Expense” means, for any period, the aggregate amount of fixed and
contingent rentals payable by the Company and its Subsidiaries with respect to
leases of real and personal property (excluding Capital Lease Obligations)
determined on a consolidated basis in accordance with GAAP for such period.

22

--------------------------------------------------------------------------------






“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage. All L/C Advances shall be denominated in Dollars.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means (a) Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
Notwithstanding the foregoing, on and after the Heartland Acquisition Closing
Date, PNC Bank, National Association shall be the L/C Issuer with respect to the
Existing Letters of Credit issued by it, as further specified on Schedule 1.01.


“L/C Obligations” means, as at any date of determination, the sum of (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus (b) the aggregate of all Unreimbursed Amounts, including all L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.


“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.


“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).



23

--------------------------------------------------------------------------------




“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $100,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


“Leverage Ratio” means, as of the end of any Fiscal Quarter, the ratio of Total
Debt of the Company and its Subsidiaries as of such date to EBITDA of the
Company and its Subsidiaries for such Fiscal Quarter and the immediately
preceding three Fiscal Quarters.


“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.


“LIBOR Quoted Currency” means Dollars, Euros, Sterling and any other Alternative
Currency for which there is a published LIBOR rate, in each case as long as
there is a published LIBOR rate with respect thereto.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.


“Limited Conditionality Acquisition” means a Permitted Acquisition or other
Investment, the consummation of which is not conditioned on the availability of,
or on obtaining, third party financing.


“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, an Existing Term Loan, an Incremental Term
Loan, a Delayed Draw Term Loan, a Heartland Incremental Term B Loan or a Swing
Line Loan.


“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Subsidiary
Guaranty, any Subsidiary Guaranty Supplements, the Company Guaranty, the
Collateral Documents, each Issuer Document, each Incremental Term Loan Lender
Joinder Agreement, each Heartland Incremental Term B Loan Lender Joinder
Agreement, each Borrower Request and Assumption Agreement, any Customary
Settlement Lien Intercreditor Agreement, the Secured Cash Management
Intercreditor Agreement and all other documents and agreements contemplated
hereby and executed by the Company or any Subsidiary of the Company in favor of
the Administrative Agent or any Lender.


“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit A-1 or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Financial Officer of the applicable
Borrower.


“Master Agreement” means any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, together with any
related schedules.


“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, results of operations, business, or properties of the Company and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Administrative
Agent or the Lenders under the Loan Documents, or the ability of any of the
Credit Parties to perform its obligations under the Loan Documents to which it
is a party (such obligations to include, without limitation, payment of the
Obligations and observance and performance of the covenants set forth in
Articles VI and VII hereof), as applicable, or (c) the legality, validity or
enforceability of any Loan Document.



24

--------------------------------------------------------------------------------




“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Company and its Subsidiaries in an aggregate principal amount exceeding
$75,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Company or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Company or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.


“Material Subsidiary” means each Subsidiary that, as of the most recent Fiscal
Quarter, for the period of four consecutive Fiscal Quarters then ended, for
which financial statements have been delivered, or are required to have been
delivered, pursuant to Section 6.01, (a) contributed more than five percent (5%)
of the Company’s consolidated revenues for such period or (b) contributed more
than five percent (5%) of the EBITDA of the Company and its Subsidiaries for
such period; provided all Subsidiaries that are not Material Subsidiaries shall
not account in the aggregate for more than (i) twenty-five percent (25%) of the
EBITDA of the Company and its Subsidiaries for such period or (ii) twenty-five
percent (25%) of the Company’s consolidated revenues for such period. Such
determinations shall be made with respect to Subsidiaries at each time that the
financial statements for the Company and its Subsidiaries are delivered, or are
required to be delivered, pursuant to Section 6.01; provided that if a Person
becomes a Subsidiary pursuant to or in connection with an Acquisition, then such
initial determination shall be made as of the date such Acquisition is
consummated, based on the financial statements of such Person for its most
recent quarter end (for the four Fiscal Quarters then ended) for which financial
statements are available (which may be unaudited). Notwithstanding anything to
the contrary contained herein, no Bank Subsidiary shall be a “Material
Subsidiary”.


“Maturity Date” means (a) with respect to the Revolving Loans, July 31, 2020,
(b) with respect to the Existing Term Loan, July 31, 2020, (c) with respect to
the Delayed Draw Term Loan, July 31, 2020, (d) with respect to an Incremental
Term Loan, the Incremental Term Loan Maturity Date relating to such Incremental
Term Loan and (e) with respect to a Heartland Incremental Term B Loan, the
Heartland Incremental Term B Loan Maturity Date relating to such Heartland
Incremental Term B Loan; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.


“Maximum Leverage Ratio Requirement” means, with respect to any request pursuant
to Section 2.02(f) or in respect of any Permitted Incremental Equivalent Debt,
the requirement that the Company shall have delivered to the Administrative
Agent a Compliance Certificate demonstrating that immediately after giving pro
forma effect to the applicable increase in the Aggregate Revolving Commitments,
increase in the Existing Term Loan, and/or institution of an Incremental Term
Loan and the use of proceeds therefrom (and any related Acquisitions, other
Investments or other transactions in connection therewith), (a) the Credit
Parties would be in compliance with the financial covenants set forth in Section
7.08A, 7.08B, 7.09A and 7.09B, as applicable, as of the most recent Fiscal
Quarter end for which financial statements were required to be delivered
pursuant to Section 6.01(a) or 6.01(b) and (b) the Leverage Ratio does not
exceed 3.75 to 1.00 (it being understood that any increase and/or institution
may be incurred prior to any increase and/or institution in reliance on clause
(a) of the definition of “Incremental Amount”, and, in the case of a
simultaneous incurrence and/or advance of the maximum amount permitted to be
incurred under clause (a) of the definition of “Incremental Amount”, the Company
shall not be required to give pro forma effect to any such increase and/or
institution in reliance on clause (a) of the definition of “Incremental
Amount”); provided, that, for the purpose of calculating the Leverage Ratio
pursuant to this definition, (i) such increase of the Aggregate Revolving
Commitments shall be deemed to be fully drawn, and (ii) in the case of any
increase in the Aggregate Revolving Commitments, increase in the Existing Term
Loan, and/or institution of an Incremental Term Loan, the proceeds of which will
finance a Limited Conditionality Acquisition, the applicable Maximum Leverage
Ratio Requirement shall be determined at the time of signing of the applicable
acquisition agreement.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding

25

--------------------------------------------------------------------------------




Amount of all L/C Obligations, and (c) otherwise, an amount determined by the
Administrative Agent and the L/C Issuer in their sole discretion.


“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.


“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.


“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interests and/or leasehold
interests of any Credit Party in any real property.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Cash Proceeds” means the aggregate cash or cash equivalents proceeds
received by the Company or any Subsidiary in respect of any Asset Sale, Recovery
Event or Debt Issuance net of (a) fees, expenses and costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions), (b) Taxes paid or payable as a
result thereof, and (c) in the case of any Asset Sale or any Recovery Event, the
amount necessary to retire any Indebtedness secured by a Lien permitted
hereunder (ranking senior to any Lien of the Administrative Agent) on the
related property; it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash or cash equivalents received upon the sale or other
disposition of any non‑cash consideration received by the Company or any
Subsidiary in any Asset Sale, Recovery Event or Debt Issuance.


“Net Income” means, for any period, net income of the Company and its
consolidated Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, but excluding therefrom (to the extent included therein):
any net income of Designated Subsidiaries and any equity interests in the net
income of joint ventures or other Persons that are not Subsidiaries, in each
case to the extent such net income not actually paid in cash, and the Company or
its Subsidiaries do not have the ability to cause such net income to be paid in
cash, to the Company or its Subsidiaries (other than Designated Subsidiaries)
with respect to such period.


“No Undisclosed Information Representation” means a representation that such
Person is not in possession of any material non-public information that has not
been disclosed to investors or has not otherwise been disseminated in a manner
making it available to investors generally, in each case within the meaning of
Regulation FD, prior to such time, with respect to the Company or its
Affiliates, or the securities of any of the foregoing.


“Non‑Cash Items” means, for any period, an accounting item that does not impact
cash, including without limitation, the non-cash portions of gains, losses,
stock based compensation expense, asset impairments, restructuring charges,
extraordinary items, unusual items, and the cumulative effect of changes in
accounting principles.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.


“Non-Recurring Cash Items Charge Limit” means during any Fiscal Year, (a) with
respect to all Non-Recurring Items other than those related to the Heartland
Acquisition, an amount equal to five percent (5%) of the EBITDA of the Company
and its Subsidiaries as of the end of the immediately preceding Fiscal Year and
(b) with respect to all Non-Recurring Items related to the Heartland
Acquisition, (i) for the first Fiscal Year ending after the Heartland
Acquisition Closing Date, an amount equal to ten percent (10%) of EBITDA of the
Company and its Subsidiaries as of the end of the immediately preceding Fiscal
Year and (ii) for each Fiscal Year thereafter, an amount equal to five percent
(5%) of EBITDA of the Company and its Subsidiaries as of the end of the
immediately preceding Fiscal Year.

26

--------------------------------------------------------------------------------






“Non‑Recurring Items” means, for any period, an accounting item that impacts
cash in the current period or any future period and is generally non-recurring
in nature, including without limitation, losses, asset impairments,
restructuring charges, extraordinary items, unusual items, and the cumulative
effect of changes in accounting principles and costs, fees and expenses incurred
in connection with the Heartland Acquisition, Permitted Acquisitions (whether or
not consummated), other Investments permitted by Section 7.12 consisting of
acquisitions of assets or equity constituting a business unit, line of business,
division or entity (whether or not consummated) and Asset Sales permitted by
this Agreement.


“Not Otherwise Applied” means, with reference to any proceeds of any transaction
or event or of Excess Cash Flow or the Available ECF Amount that is proposed to
be applied to a particular use or transaction, that such amount (a) was not
required to prepay Loans pursuant to Section 2.05(b)(iv) and (b) has not
previously been (and is not simultaneously being) applied to anything other than
such particular use or transaction (including, without limitation, Investments
permitted under Section 7.12(q) and Restricted Payments permitted under Section
7.06(j)).


“Note” or “Notes” means the Revolving Notes, the Term Notes, the Incremental
Term Notes, the Delayed Draw Term Notes, the Heartland Incremental Term B Notes
and/or the Swing Line Loan Notes, individually or collectively, as appropriate.


“Obligations” means, collectively, all unpaid principal of and accrued and
unpaid interest on all Loans or Letters of Credit, accrued and unpaid fees, and
expenses, reimbursements, indemnities and other obligations of any Credit Party
to the Lenders or to any Lender, the L/C Issuer, the Administrative Agent or any
Indemnitee hereunder arising under this Agreement or any other Loan Document,
all amounts payable by any Credit Party under any Related Swap Agreement, and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding; provided, however,
that the “Obligations” of a Credit Party shall exclude any Excluded Swap
Obligations with respect to such Credit Party.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).


“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments

27

--------------------------------------------------------------------------------




of any Loans occurring on such date; and (b) with respect to any L/C Obligations
on any date, the Dollar Equivalent amount of the outstanding amount of such L/C
Obligations after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Company of
Unreimbursed Amounts.
    
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the L/C Issuer, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.


“Participant” has the meaning specified in Section 10.06(d).


“Participant Register” has the meaning specified in Section 10.06(d).


“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Acquisition” means an Investment consisting of an Acquisition by any
Credit Party or any Subsidiary; provided that (a) no Default (or, in the case of
a Limited Conditionality Acquisition, no Specified Event of Default) shall have
occurred and be continuing or would result from such Acquisition, (b) the
property acquired (or the property of the Person acquired) in such Acquisition
is used or useful in the same or a similar line of business as the Company and
its Subsidiaries were engaged in on the First Amendment Effective Date (or any
reasonable extensions or expansions thereof), (c) in the case of an Acquisition
of the Equity Interests of another Person, the board of directors (or other
comparable governing body) of such other Person shall have duly approved such
Acquisition, (d) the Company shall have delivered to the Administrative Agent a
Compliance Certificate demonstrating that immediately after giving pro forma
effect to the Acquisition, (i) the Credit Parties would be in compliance with
the financial covenants set forth in Section 7.08A, 7.08B, 7.09A and 7.09B, as
applicable, recomputed as of the end of the period of the four Fiscal Quarters
most recently ended for which the Company has delivered financial statements
pursuant to Section 6.01(a) or (b) and (ii) the Leverage Ratio shall be 0.25x
less than the then permitted maximum Leverage Ratio in Section 7.08A or 7.08B,
as applicable, recomputed as of the end of the period of the four Fiscal
Quarters most recently ended for which the Company has delivered financial
statements pursuant to Section 6.01(a) or (b), (e) if such transaction involves
the purchase of an interest in a partnership between any Credit Party as a
general partner and entities unaffiliated with the Company as the other
partners, such transaction shall be effected by having such equity interest
acquired by a corporate holding company directly or indirectly wholly owned by
such Credit Party newly formed for the sole purpose of effecting such
transaction and (f) the aggregate cash and non-cash consideration (including
assumed Indebtedness, the good faith estimate by the Company of the maximum
amount of any deferred purchase price obligations (including any earn out
payments) and Equity Interests) for all such Acquisitions of Persons that will
not become Credit Parties (or of property purchased by a Person that is not a
Credit Party) occurring during the term of this Agreement shall not exceed
$1,000,000,000.


“Permitted Encumbrances” means:


(a)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 6.04;



28

--------------------------------------------------------------------------------




(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not Indebtedness, which do not in the aggregate
materially impair the use thereof in the operation of the business;


(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;


(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e)judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.01(j);


(f)imperfections of title, statutory exceptions to title, restrictive covenants,
easements, municipal and zoning restrictions and by laws and ordinances or
similar laws or rights, rights of way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially interfere with the ordinary
conduct of business of the Company or any Subsidiary;


(g)Settlement Liens, which Settlement Liens may be secured subject to a
Customary Settlement Lien Intercreditor Agreement;


(h)Liens pursuant to any Loan Document;


(i)Liens such as banker’s liens, rights of set off, revocation, refund,
chargeback or similar rights and remedies and burdening only deposit,
disbursement, concentration or other accounts or other funds maintained with a
depository institution in the ordinary course of business, including such Liens
arising under the Uniform Commercial Code (or comparable foreign law) or by
operation of law or agreement;


(j)Liens of landlords or mortgages of landlords on fixtures, equipment and
movable property located on premises leased by the Company or any Subsidiary in
the ordinary course of business;


(k)deposits of cash or the issuance of a Letter of Credit made to secure
liability to insurance carriers under insurance or self-insurance arrangements;


(l)Liens incurred and financing statements filed or recorded in each case with
respect to property leased by the Company and its Subsidiaries in the ordinary
course of business to the owners of such property which are operating leases;
provided that such Lien does not extend to any other property of the Company and
its Subsidiaries;


(m)Liens on existing and future cash or Cash Equivalents securing or supporting
letters of credit or bank guaranties permitted by Section 7.01B(t);


(n)Liens arising from the granting of a lease or license to enter into or use
any asset of the Company or any Subsidiary of the Company to any Person in the
ordinary course of business of the Company or any Subsidiary of the Company that
does not interfere in any material respect with the use or application by the
Company or any Subsidiary of the Company of the asset subject to such lease or
license in the business of the Company or such Subsidiary;


(o)Liens attaching solely to cash earnest money deposits made by the Company or
any Subsidiary of the Company in connection with any letter of intent or
purchase agreement entered into it in connection with an acquisition permitted
hereunder;

29

--------------------------------------------------------------------------------






(p)Liens arising from precautionary UCC financing statements (or analogous
personal property security filings or registrations in other jurisdictions)
regarding operating leases;


(q)Liens on insurance policies and proceeds thereof to secure premiums
thereunder;


(r)Liens on assets that may be deemed to exist by reason of contractual
provisions that restrict the ability of the Company or any of its Subsidiaries
from granting or permitting to exist Liens on such assets to the extent such
restrictions are permitted by Section 7.13;


(s)Liens in favor of the trustee under any indenture (as provided for therein)
on money or property held or collected by the trustee thereunder in its capacity
as such in connection with the defeasance or discharge of Indebtedness
thereunder, so long as the payment of such money or property to such trustee or
administrative agent would be permitted by the Loan Documents;


(t)Liens created under any agreement relating to any Asset Sale permitted
hereunder, provided that such Liens relate solely to the assets subject to such
Asset Sale;


(u)Liens securing Indebtedness permitted by Section 7.01B(s); and


(v)Liens securing Secured Cash Management Agreements so long as such Liens are
subject to the Secured Cash Management Intercreditor Agreement.


“Permitted Incremental Equivalent Debt” means any Indebtedness incurred by the
Company (which may be guaranteed by the Subsidiary Guarantors) in the form of
one or more series of secured or unsecured debt securities or loans; provided
that (i) other than in respect of any Indebtedness which is secured by the
Collateral on a pari passu basis with the Lien securing the Obligations (in
which case the final maturity date shall not be earlier than the Latest Maturity
Date), the final maturity date of any such Indebtedness shall not be earlier
than the date that is 91 days following the Latest Maturity Date, (ii) such
Indebtedness shall be either (A) solely in the case of debt securities, secured
by the Collateral on a pari passu basis (but with the Administrative Agent (for
the benefit of the Lenders and the L/C Issuer) having control of remedies) with
the Lien securing the Obligations and shall not be secured by any property or
assets of the Company or any Subsidiary other than Collateral, and a senior
representative acting on behalf of the holders of such Indebtedness shall have
become party to a first lien intercreditor or collateral trust agreement having
customary terms and reasonably satisfactory to the Administrative Agent
reflecting the pari passu status of the Liens securing such Indebtedness, (B)
secured by the Collateral on a junior basis with the Obligations and shall not
be secured by any property or assets of the Company or any Subsidiary other than
Collateral, and a senior representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a junior lien intercreditor agreement or collateral trust agreement having
customary terms and reasonably satisfactory to the Administrative Agent
reflecting the second (or more junior) lien status of the Liens securing such
Indebtedness or (C) unsecured, (iii) none of the obligors or guarantors with
respect to such Indebtedness shall be a Person that is not the Company or a
Subsidiary Guarantor and (iv) prior to the Latest Maturity Date, such
Indebtedness does not contain financial maintenance or other covenants which are
more restrictive, as reasonably determined by the Company in good faith, than
those contained in this Agreement, except to the extent that such financial
maintenance or other covenant is added for the benefit of the Lenders hereunder,
which additional covenant shall be effected by an amendment hereto with only the
consent of the Administrative Agent.


“Permitted Pari Passu Indebtedness” means senior secured indebtedness of the
Company or any Guarantor providing for Liens securing such indebtedness and the
Obligations as described in this Agreement on a pari passu basis with respect to
all assets serving as collateral for such indebtedness and the Obligations, and
providing for guaranties of such indebtedness by no Subsidiaries of the Company
or any Guarantor other than Guarantors under this Agreement, and if such
indebtedness is secured by Liens, subject in all respects to an intercreditor
agreement negotiated in good faith by the Administrative Agent acting on behalf
of the Lenders and the holders of such indebtedness or such holders’ trustee,
agent, or other representative, and making provisions for, among other things,
the sharing of proceeds

30

--------------------------------------------------------------------------------




of collateral and amounts received or collected from guarantors in connection
with such indebtedness and the Obligations.


“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to any interest capitalized, any premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such modification, refinancing, refunding, renewal or extension; (b) such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a weighted
average life to maturity equal to or longer than the weighted average life to
maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended; (c) if the Indebtedness being modified, refinanced, refunded, renewed
or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable, taken as a
whole, to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended; and (d)
such modification, refinancing, refunding, renewal or extension is incurred by
the Person who is the obligor on the Indebtedness being modified, refinanced,
refunded, renewed or extended.


“Permitted Sale-Leaseback” means any arrangement with any Person providing for
property of the Company or a Subsidiary to be sold or transferred to such Person
and as part of such arrangement the Company or its Subsidiary to lease (except
for temporary leases for a term, including any renewal thereof, of not more than
one year and except for leases between the Company and a Subsidiary or between
Subsidiaries) such property and use such property for substantially the same
purpose or purposes as the property being sold or transferred; provided that the
aggregate Fair Market Value of all such property sold or transferred shall not
exceed (i) $15,000,000 per Fiscal Year and (ii) $40,000,000 during the term of
this Agreement; provided, further, that notwithstanding the limitations in the
foregoing proviso, the Company may be permitted to consummate a Permitted
Sale-Leaseback with respect to the Heartland Service Center.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Platform” has the meaning specified in Section 6.01.
    
“PMP” means a professional market party (professionele marktpartij) as defined
in the Dutch Financial Supervision Act (Wet op het financieel toezicht) as
amended from time to time.


“Public Lender” has the meaning specified in Section 6.01.


“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).


“Ratings” means a public corporate family rating from Moody’s and S&P in respect
of the Company after giving effect to the Heartland Acquisition, the Borrowings
hereunder and the other transactions contemplated by this Agreement and the
Heartland Merger Agreement.


“Real Property Security Documents” means with respect to the fee interest of any
Credit Party in any real property:

31

--------------------------------------------------------------------------------




(a)a fully executed and notarized Mortgage encumbering the fee interest and/or
leasehold interest of such Credit Party in such real property;
    
(b)if requested by the Administrative Agent in its sole discretion, maps or
plats of an as-built survey of the sites of such real property certified to the
Administrative Agent and the title insurance company issuing the policies
referred to in clause (c) of this definition in a manner satisfactory to each of
the Administrative Agent and such title insurance company, dated a date
satisfactory to each of the Administrative Agent and such title insurance
company by an independent professional licensed land surveyor, which maps or
plats and the surveys on which they are based shall be sufficient to delete any
standard printed survey exception contained in the applicable title policy and
be made in accordance with the Minimum Standard Detail Requirements for Land
Title Surveys jointly established and adopted by the American Land Title
Association and the American Congress on Surveying and Mapping in 2011 with
items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a), 13, 14, 16,17, 18 and
19 on Table A thereof completed;


(c)ALTA mortgagee title insurance policies issued by a title insurance company
acceptable to the Administrative Agent with respect to such real property,
assuring the Administrative Agent that the Mortgage covering such real property
creates a valid and enforceable first priority mortgage lien on such real
property, free and clear of all defects and encumbrances except Liens permitted
hereunder, which title insurance policies shall otherwise be in form and
substance satisfactory to the Administrative Agent and shall include such
endorsements as are requested by the Administrative Agent;


(d)evidence as to (i) whether such real property is in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide hazards
(a “Flood Hazard Property”) and (ii) if such real property is a Flood Hazard
Property, (A) whether the community in which such real property is located is
participating in the National Flood Insurance Program, (B) the applicable Credit
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent (1) as to the fact that such real property is a Flood
Hazard Property and (2) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program and (C) copies of insurance policies or certificates of insurance of the
Company and its Subsidiaries evidencing flood insurance satisfactory to the
Administrative Agent and naming the Administrative Agent and its successors
and/or assigns as sole loss payee on behalf of the Lenders;


(e)if requested by the Administrative Agent in its sole discretion, an
environmental assessment report, as to such real property, in form and substance
and from professional firms acceptable to the Administrative Agent; and


(f)if requested by the Administrative Agent in its sole discretion, an opinion
of legal counsel to the Credit Party granting the Mortgage on such real
property, addressed to the Administrative Agent and each Lender, in form and
substance reasonably acceptable to the Administrative Agent.


“Recipient” means the Administrative Agent, the L/C Issuer, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder.


“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Company or
any Subsidiary.


“Register” has the meaning specified in Section 10.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.



32

--------------------------------------------------------------------------------




“Related Swap Agreement” means any Swap Agreement that is entered into by and
between a Credit Party and a Swap Provider. For the avoidance of doubt, a holder
of Obligations in respect of Related Swap Agreements shall be subject to the
last paragraph of Section 8.02 and Section 9.11.


“Removal Effective Date” has the meaning specified in Section 9.06(b).


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event; provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(c) of the Code.


“Repricing Event” shall mean (a) there shall occur any amendment, amendment and
restatement or other modification of the this Agreement or the Heartland
Incremental Term B Loan Lender Joinder Agreement which reduces the All-In-Yield
then in effect for the Heartland Incremental Term B Loan, (b) all or any portion
of the Heartland Incremental Term B Loan is voluntarily prepaid or mandatorily
prepaid with the net cash proceeds of issuances, offerings or placement of debt
obligations, or refinanced substantially concurrently with the incurrence of, or
conversion of the loans thereunder into, new Indebtedness that has an effective
All-In-Yield lower than the All-In-Yield in effect for the Heartland Incremental
Term B Loans so prepaid and such issuance, offering or placement provides for
such Indebtedness to have a reduced All-In-Yield or (c) a Lender must assign its
loans under the Heartland Incremental Term B Loan as a result of its failure to
consent to an amendment, amendment and restatement or other modification of this
Agreement or the Heartland Incremental Term B Loan Lender Joinder Agreement
which reduces the All-In-Yield then in effect for the Heartland Incremental Term
B Loan; provided, in each case of clauses (a), (b) and (c), solely to the extent
the primary purpose of such amendment, amendment and restatement, modification,
issuance, offering, placement, prepayment or assignment, as determined in good
faith by the Administrative Agent, is to reduce the All-In-Yield then in effect
for the Heartland Incremental Term B Loans.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.


“Required Financial Covenant Lenders” means, as of any date of determination,
Lenders holding in the aggregate more than 50% of (a) the unfunded Revolving
Commitments, the outstanding Loans (other than the Heartland Incremental Term B
Loans), L/C Obligations and participations therein or (b) if the Revolving
Commitments have been terminated, the outstanding Loans (other than the
Heartland Incremental Term B Loans), L/C Obligations and participations therein.
The unfunded Revolving Commitments of, and the outstanding Loans held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders; provided that the amount of any participation
in any Swing Line Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the Swing Line Lender or L/C
Issuer, as the case may be, in making such determination.


“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of (a) the unfunded Revolving Commitments, the
outstanding Loans, L/C Obligations and participations therein or (b) if the
Revolving Commitments have been terminated, the outstanding Loans, L/C
Obligations and participations therein. The unfunded Revolving Commitments of,
and the outstanding Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided
that the amount of any participation in any Swing Line Loan and Unreimbursed
Amounts that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination.


“Resignation Effective Date” has the meaning specified in Section 9.06(a).



33

--------------------------------------------------------------------------------




“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.


“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall reasonably require; and (b) with respect
to any Letter of Credit, each of the following: (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative Agent
or the L/C Issuer shall reasonably determine or the Required Lenders shall
reasonably require.


“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrowers pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Revolving Lender’s name on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Revolving Lender
becomes a party hereto, as applicable, as such amount may be increased or
decreased from time to time in accordance with this Agreement.


“Revolving Exposure” means the aggregate Outstanding Amount of the Revolving
Loans of any Revolving Lender, plus such Revolving Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations plus such Revolving
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans.


“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swing Line Loans at such
time.


“Revolving Loan” has the meaning specified in Section 2.01(a).


“Revolving Note” has the meaning specified in Section 2.11(a).


“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.


“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.


“Sanction(s)” means any economic sanction administered or enforced by the United
States Government (including without limitation, OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other sanctions
authority in other jurisdictions with authority or jurisdiction over the
Borrowers or their Subsidiaries.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.



34

--------------------------------------------------------------------------------




“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank with
respect to such Cash Management Agreement. For the avoidance of doubt, a holder
of obligations in respect of Secured Cash Management Agreements shall be subject
to the terms of the Secured Cash Management Intercreditor Agreement.


“Secured Cash Management Intercreditor Agreement” means an intercreditor
agreement by and among the Company and the Administrative Agent (on behalf of
the Cash Management Banks and the Lenders) in form and substance reasonably
satisfactory in all respects to the Administrative Agent and which agreement may
be incorporated into the terms of the Collateral Documents.


“Secured Party Designation Notice” shall mean a notice from any Swap Provider
substantially in the form of Exhibit J.


“Security Agreement” means the security and pledge agreement in the form of
Exhibit N or in such other form as may otherwise be reasonably satisfactory to
the Administrative Agent, to be dated on or about the Heartland Acquisition
Closing Date, executed in favor of the Administrative Agent for the benefit of
the holders of the Obligations by each of the Credit Parties.


“Settlement” means the transfer of cash or other property with respect to any
credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.


“Settlement Asset” means any cash, receivable or other property, including a
Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.


“Settlement Lien” means a Lien securing obligations arising under or related to
any Settlement or Settlement Obligation that attaches to (i) Settlement Assets
(including any assignment of Settlement Assets in consideration of Settlement
Payments), (ii) any intraday and overnight overdraft and automated clearing
house exposure or asset specifically related to Settlement Assets, (iii) loss
reserve accounts specifically related to Settlement Assets, (iv) merchant
suspense funds specifically related to Settlement Assets, (v) rights under any
BIN/ISO Agreement or fees paid or payable under any BIN/ISO Agreement, (vi) the
Canadian Receivables Collateral or (vii) the Wells Fargo Settlement Receivables
Collateral.


“Settlement Obligations” means any payment or reimbursement obligation in
respect of a Settlement Payment (including, for the avoidance of doubt, any
Short Term Line of Credit Obligations).


“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement.


“Settlement Receivable” means any general intangible, payment intangible, or
instrument representing or reflecting an obligation to make payments to or for
the benefit of a Person in consideration for a Settlement made or arranged, or
to be made or arranged, by such Person.


“Short Term Line of Credit” means any agreement with a bank or financial
institution providing for short term financing for the purpose of funding any
Settlement (including, for the avoidance of doubt, the Wells Fargo Settlement
Facility).


“Short Term Line of Credit Obligations” means any payment or reimbursement
obligation in respect of a Short Term Line of Credit.


“Significant Subsidiary” means each wholly owned Domestic Subsidiary that, as of
the most recent Fiscal Quarter, for the period of four consecutive Fiscal
Quarters then ended, for which financial statements have been

35

--------------------------------------------------------------------------------




delivered, or are required to have been delivered, pursuant to Section 6.01,
contributed more than five percent (5%) (on a consolidated basis) of the
Company’s consolidated revenues for such period. Such determinations shall be
made with respect to Subsidiaries at each time that the financial statements for
the Company and its Subsidiaries are delivered, or are required to be delivered,
pursuant to Section 6.01; provided that if a Person becomes a Subsidiary
pursuant to or in connection with an Acquisition, then such determination shall
be made as of the date such Acquisition is consummated, based on the financial
statements of such Person for its most recent quarter end (for the four Fiscal
Quarters then ended) for which financial statements are available (which may be
unaudited).


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country (a) that is a member of the Organization for Economic
Cooperation and Development at such time and (b) is located in North America or
Europe.


“Specified Credit Party” means any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act.


“Specified Event of Default” means an Event of Default pursuant to Section
8.01(a), Section 8.01(b), Section 8.01(h) or Section 8.01(i).


“Specified Merger Agreement Representations” means such of the representations
made by Heartland with respect to Heartland and its subsidiaries in the
Heartland Merger Agreement as are material to the interests of the Lenders, but
only to the extent that the Company (or its Affiliate) has the right (taking
into account any applicable cure provisions) to terminate its (or its
Affiliate’s) obligations under the Heartland Merger Agreement, or the right not
to consummate the Heartland Acquisition, as a result of a breach of such
representations in the Heartland Merger Agreement.


“Specified Representations” means the representations and warranties made in
Sections 5.01 (other than with respect to due organization or good standing),
Section 5.02, Section 5.03(b), Section 5.08, Section 5.12, Section 5.15, Section
5.16, Section 5.17 (but only with respect to (i) assets with respect to which a
lien may be perfected by the filing of a financing statement under the Uniform
Commercial Code, (ii) the pledge and perfection of security interests in Equity
Interests of the Company’s Material Subsidiaries (excluding delivery of stock
certificates of Heartland and its Subsidiaries to the extent not received from
the seller under the Heartland Merger Agreement) and (iii) other assets a
security interest in which can be provided and perfected after the Company’s use
of commercially reasonable efforts to do so or without undue burden or expense)
and Section 5.18 (after giving effect to the consummation of the Heartland
Acquisition, the borrowings under the Heartland Facilities and the payment of
the Heartland Acquisition Costs).


“Spot Rate” for an Alternative Currency means the rate determined by the
Administrative Agent or the L/C Issuer, as applicable, to be the rate quoted by
the Administrative Agent or the L/C Issuer, as applicable, as the spot rate for
the purchase by such Person of such Alternative Currency with Dollars through
its principal foreign exchange trading office at approximately 11:00 a.m. London
time on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent or the L/C
Issuer may obtain such spot rate from another financial institution designated
by the Administrative Agent or the L/C Issuer if the Administrative

36

--------------------------------------------------------------------------------




Agent or the L/C Issuer, as applicable, does not have as of the date of
determination a spot buying rate for any such Alternative Currency; and provided
further that the L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.


“Sterling” and “£” mean the lawful currency of the United Kingdom.


“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent, or by the
parent and one or more subsidiaries of the parent, and the accounts of which
would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP as of such date. Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Company.


“Subsidiary Guarantors” means each Subsidiary that is at any time a party to the
Subsidiary Guaranty, whether on the Closing Date, pursuant to the execution and
delivery to the Administrative Agent of a Subsidiary Guaranty Supplement
pursuant to Section 6.09A or 6.09B, as applicable, or otherwise.


“Subsidiary Guaranty” means the Second Amended and Restated Subsidiary Guaranty
substantially in the form of Exhibit E (including any and all supplements
thereto) executed and delivered by the Subsidiary Guarantors, in favor of the
Administrative Agent, the Lenders and the Swap Providers.


“Subsidiary Guaranty Supplement” means each supplement substantially in the form
of Annex I to the Subsidiary Guaranty executed and delivered by a Subsidiary
pursuant to Section 6.09A or 6.09B, as applicable.


“Surety Indemnification Obligations” means all obligations of the Company or any
Subsidiary to indemnify any issuers for amounts required to be paid under any
surety bonds issued by such issuers and posted in accordance with applicable
legal requirements with any Governmental Authority at the request and for the
use of the Company or any Subsidiary in the ordinary course of its business.


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.


“Swap Obligation” means with respect to any Credit Party any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swap Provider” means any Person that, at the time it enters into a Swap
Agreement is a Lender or an Affiliate of a Lender, in its capacity as a party to
such Swap Agreement.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit A-2 or such other form as approved by the Administrative

37

--------------------------------------------------------------------------------




Agent (including any form on an electronic platform or electronic transmission
system as shall be approve by the Administrative Agent), appropriately completed
and signed by a Financial Officer of the Company.


“Swing Line Note” has the meaning specified in Section 2.11(a).


“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.


“Tangible Assets” means, as of any date of determination, for the Company and
its Subsidiaries on a consolidated basis, the tangible assets of the Company and
its Subsidiaries.


“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.


“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Lender” means any Lender that holds a portion of the Existing Term Loan,
the Delayed Draw Term Loans, the Heartland Incremental Term B Loans, or any
Incremental Term Loans at such time.


“Term Loan” means any Existing Term Loan, Delayed Draw Term Loan, Heartland
Incremental Term B Loan or Incremental Term Loan.


“Term Loan Commitment” means, as to each Term Lender, its obligation to make its
portion of the Term Loan to the applicable Borrower.


“Term Note” means has the meaning specified in Section 2.11(a).


“Total Debt” means at any date, all Indebtedness of the Company and its
Subsidiaries measured on a consolidated basis as of such date (excluding
therefrom, however, without duplication, (a) Guarantees of Indebtedness of such
Person or any of its Subsidiaries, respectively, by such Person or any such
Subsidiary and (b) any obligations in respect of Swap Agreements).


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.


“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the borrowing of Loans, the use of the proceeds thereof.


“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.


“United Kingdom” and “UK” mean the United Kingdom of Great Britain and Northern
Ireland.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).



38

--------------------------------------------------------------------------------




“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date of determination, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one twelfth) that will elapse between
such date of determination and the making of such payment by (b) the then
outstanding principal amount of such Indebtedness as of such date of
determination.


“Wells Fargo Merchant Agreement” has the meaning as is assigned to the term
“Merchant Agreement” in the Wells Fargo Settlement Facility.


“Wells Fargo Settlement Facility” means the documents evidencing the credit
facility made available to Global Payments Direct by Wells Fargo Bank, National
Association providing for short-term advances to Global Payments Direct made in
respect of the Wells Fargo Settlement Receivables, with the obligations of
Global Payments Direct under such credit facility to be Guaranteed by the
Company, together with any refinancings or replacements of such credit facility
and any amendments or modifications of such credit facility or refinancing or
replacement, in each case, in accordance with the terms of the Customary
Settlement Lien Intercreditor Agreement.


“Wells Fargo Settlement Receivables” means all accounts (as such term is defined
in the Uniform Commercial Code), payment intangibles (as such term is defined in
the Uniform Commercial Code) and other amounts owed to Global Payments Direct by
the Merchants (as defined in the Wells Fargo Merchant Agreement) arising from or
created pursuant to the Wells Fargo Merchant Agreement.
    
“Wells Fargo Settlement Receivables Collateral” means the Wells Fargo Settlement
Receivables, together with all products and proceeds thereof.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Working Capital” means, as of any date of determination, with respect to the
Company and its Subsidiaries on a consolidated basis, without duplication, (a)
all assets (other than cash and Cash Equivalents) which, in accordance with
GAAP, would be included as current assets on the Company’s consolidated balance
sheet at such date (other than any Settlement Assets) minus (b) all amounts,
which, in accordance with GAAP, would be included as current liabilities (other
than the current portion of long-term debt and capitalized leases) on the
Company’s consolidated balance sheet at such date (other than (i) any Settlement
Obligations and (ii) the current portion of deferred revenue of the Company and
its Subsidiaries).


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


“2014 Credit Agreement” has the meaning set forth in the recitals hereto.


“2014 Term Loan Agreement” means that certain Amended and Restated Term Loan
Agreement, dated as of February 28, 2014, among the Company and Global Payments
Direct, as borrowers, the lenders party thereto and Bank of America, as
administrative agent.



39

--------------------------------------------------------------------------------




1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms.


(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Credit Parties
and their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.


(b)Changes in GAAP. If at any time any change in GAAP (including the adoption of
IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Company or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.



40

--------------------------------------------------------------------------------




(c)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB Interpretation No. 46 - Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.


1.04    Rounding.


Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated in accordance with this Agreement and, if
necessary, by carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding‑up if there is no nearest number).
1.05    Exchange Rates; Currency Equivalents; Rates.


(a)The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.


(b)Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
rounded upward to the nearest 1000 units), as reasonably determined by the
Administrative Agent or the L/C Issuer, as the case may be.


(c)The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.


1.06    Additional Alternative Currencies.


(a)The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “LIBOR Quoted Currency” or “Non-LIBOR
Quoted Currency”; provided that such requested currency is a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars. In the case of any such request with respect to the
making of Eurocurrency Rate Loans, such request shall be subject to the approval
of the Administrative Agent and each Revolving Lender; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.


(b)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 15 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the

41

--------------------------------------------------------------------------------




Administrative Agent shall promptly notify each Lender thereof; and in the case
of any such request pertaining to Letters of Credit, the Administrative Agent
shall promptly notify the L/C Issuer thereof. Each Lender (in the case of any
such request pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the
case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., seven Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.


(c)Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency and the
Administrative Agent and such Lenders reasonably determine that a Eurocurrency
Base Rate is available to be used for such requested currency, the
Administrative Agent shall so notify the Company and (i) the Administrative
Agent, such Lenders and the Company may amend the definition of Eurocurrency
Base Rate for any Non-LIBOR Quoted Currency to the extent necessary to add the
applicable Eurocurrency Base Rate for such currency and (ii) to the extent the
definition of Eurocurrency Base Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be a LIBOR
Quoted Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of
any Borrowings of Eurocurrency Rate Loans. If the Administrative Agent and the
L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Company and (A) the
Administrative Agent, the L/C Issuer and the Company may amend the definition of
Eurocurrency Base Rate for any Non-LIBOR Quoted Currency to the extent necessary
to add the applicable Eurocurrency Base Rate for such currency and (B) to the
extent the definition of Eurocurrency Base Rate reflects the appropriate
interest rate for such currency or has been amended to reflect the appropriate
rate for such currency, such currency shall thereupon be deemed for all purposes
to be a LIBOR Quoted Currency or a Non-LIBOR Quoted Currency, as applicable, for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Company.


1.07    Change of Currency.


(a)Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.


(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as agreed to by the Administrative Agent and the Company from
time to time to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.


(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as agreed to by the Administrative Agent and the Company
from time to time to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.



42

--------------------------------------------------------------------------------




1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).


1.09    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
1.10    Certain Determinations.


For purposes of determining compliance with any of the covenants set forth in
Article VI or Article VII (including in connection with any Incremental Term
Loans or Permitted Incremental Equivalent Debt) at any time (whether at the time
of incurrence or thereafter), any Lien, Investment, Indebtedness, Asset Sale,
Restricted Payment or Affiliate transaction meets the criteria of one, or more
than one, of the categories permitted pursuant to Article VI or Article VII
(including in connection with any Incremental Term Loans or Permitted
Incremental Equivalent Debt), the Company (i) shall in its sole discretion
determine under which category such Lien (other than Liens with respect to the
Existing Term Loans and the Revolving Loans), Investment, Indebtedness (other
than Indebtedness consisting of the Existing Term Loans and the Revolving
Loans), Asset Sale, Restricted Payment or Affiliate transaction (or, in each
case, any portion there) is permitted and (ii) shall be permitted to make any
such determination or redetermination or classification at such time and from
time to time as it may determine and without notice to the Administrative Agent
or any Lender.




ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    Loans.


(a)Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make loans (each such loan, a “Revolving Loan”) to the
Borrowers in Dollars and one or more Alternative Currencies from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments and (ii) the aggregate Revolving Exposure of any Lender shall not
exceed such Lender’s Revolving Commitment. Within the limits of each Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurocurrency Rate Loans, or a combination thereof, as further provided herein.


(b)On the Closing Date, each Existing Term Lender made available to one of the
Borrowers a term loan in Dollars in an aggregate principal amount equal to the
Existing Term Loan Commitments. As of the First Amendment Effective Date, the
outstanding principal amount of such Loan equals ONE BILLION SEVEN HUNDRED FIFTY
MILLION DOLLARS ($1,750,000,000) (the “Existing Term Loan”). Subject to Section
2.02(f), each Existing Term Lender agrees to make a portion of any increase in
the aggregate Existing Term Loan Commitments available to one of the Borrowers
on the effective date of any such increase pursuant to Section 2.02(f). Amounts
repaid on the Existing Term Loan may not be reborrowed. The Existing Term Loan
may consist of Base Rate Loans or Eurocurrency Rate Loans, or a combination
thereof, as further provided herein.



43

--------------------------------------------------------------------------------




(c)Subject to Section 2.02(f), on the effective date of any Incremental Term
Loan Lender Joinder Agreement, each Incremental Term Lender party to such
Incremental Term Loan Lender Joinder Agreement severally agrees to make its
portion of a term loan (each, an “Incremental Term Loan”) in a single advance to
the applicable Borrower in the amount of its respective Incremental Term Loan
Commitment for such Incremental Term Loan as set forth in the applicable
Incremental Term Loan Lender Joinder Agreement; provided, however, that after
giving effect to such advances, the Outstanding Amount of such Incremental Term
Loans shall not exceed the aggregate amount of the Incremental Term Loan
Commitments set forth in the applicable Incremental Term Loan Lender Joinder
Agreement of the applicable Incremental Term Lenders. Each Incremental Term Loan
prepaid or repaid may not be reborrowed. Each Incremental Term Loan may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided.


(d)Subject to the terms and conditions set forth herein, each Delayed Draw Term
Lender severally agrees to make its portion of a term loan (the “Delayed Draw
Term Loan”) to the Company in Dollars in a single advance during the
Availability Period in an amount not to exceed such Delayed Draw Term Lender’s
Delayed Draw Term Loan Commitment; provided, however, that after giving effect
to such advance, the Outstanding Amount of the Delayed Draw Term Loans shall not
exceed the aggregate amount of the Delayed Draw Term Loan Commitments. Amounts
repaid on the Delayed Draw Term Loan may not be reborrowed. The Delayed Draw
Term Loan may consist of Base Rate Loans or Eurocurrency Rate Loans, or a
combination thereof, as further provided herein.


(e)Subject to Section 2.02(h), on the effective date of any Heartland
Incremental Term B Loan Lender Joinder Agreement, each Heartland Incremental
Term B Lender party to such Heartland Incremental Term B Loan Lender Joinder
Agreement severally agrees to make its portion of a term loan (each, a
“Heartland Incremental Term B Loan”) in a single advance to the applicable
Borrower in the amount of its respective Heartland Incremental Term B Loan
Commitment for such Heartland Incremental Term B Loan as set forth in the
applicable Heartland Incremental Term B Loan Lender Joinder Agreement; provided,
however, that after giving effect to such advances, the Outstanding Amount of
such Heartland Incremental Term B Loans shall not exceed the aggregate amount of
the Heartland Incremental Term B Loan Commitments set forth in the applicable
Heartland Incremental Term B Loan Lender Joinder Agreement of the applicable
Heartland Incremental Term B Lenders. Each Heartland Incremental Term B Loan
prepaid or repaid may not be reborrowed. Each Heartland Incremental Term B Loan
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided.


2.02    Borrowings, Conversions and Continuations.


(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such notice must be received by the Administrative Agent not later than (i)
11:00 a.m. on the requested date of any Borrowings of Base Rate Loans, (ii) 1:00
p.m. three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Loans, and (iii) 11:00 a.m. four Business Days prior to the requested date
of any Borrowing or continuation of Eurocurrency Rate Loans denominated in any
Alternative Currency (or five Business Days in the case of a Special Notice
Currency); provided, however, that if such Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one week, one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than (i) 1:00 p.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Dollars, or (ii) 11:00 a.m. five Business Days prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in any Alternative Currency, whereupon the Administrative Agent
shall give prompt notice to the applicable Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. In the case
of a request pursuant to the

44

--------------------------------------------------------------------------------




proviso in the preceding sentence, not later than (i) 1:00 p.m. three Business
Days before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation
of Eurocurrency Rate Loans denominated in any Alternative Currency, the
Administrative Agent shall notify such Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the applicable Lenders. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Loan Notice shall specify (i) whether such
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, and (vi) the currency of the Loans to be Borrowed. If the
applicable Borrower fails to specify a Type of Loan in a Loan Notice or if such
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in such Alternative Currency with an
Interest Period of one month. Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the applicable Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency. The
initial Borrowing from any Lender and any initial L/C Credit Extension by the
L/C Issuer, to any Borrower governed by the laws of The Netherlands shall exceed
EUR 100,000 (or its equivalent in another currency) or such other amount as a
result of which such Lender or the L/C Issuer qualifies as a PMP.


(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each applicable Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each applicable Lender of the details of any automatic conversion
to Base Rate Loans or continuation of Loans denominated in an Alternative
Currency, in each case as described in the preceding subsection. In the case of
a Borrowing, each applicable Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office for the applicable currency not later than (i) 1:00 p.m., in the case of
any Loan denominated in Dollars or (ii) the Applicable Time specified by the
Administrative Agent in the case of any Loan denominated in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in
Sections 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), the Administrative Agent shall make all funds so received available to
the applicable Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of such Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by such Borrower; provided, however, that if, on
the date of a Borrowing of Revolving Loans, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings and second, shall be made available
to such Borrower as provided above. Each Lender, at its option, may make any
Eurocurrency Rate Loans by causing any domestic or, if such Loan is denominated
in an Alternative Currency, foreign branch or Affiliate of such Lender to make
such Eurocurrency Rate Loan (and in the case of an Affiliate, the provisions of
Sections 3.01, 3.02, 3.03, 3.04 and 3.05 shall apply to such Affiliate to the
same extent as they apply to such Lender).


(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event

45

--------------------------------------------------------------------------------




of Default, at the request of the Required Lenders or the Administrative Agent,
no Loans may be requested as, converted to or, if such Loan is denominated in
Dollars, continued as Eurocurrency Rate Loans. During the existence of an Event
of Default, Eurocurrency Rate Loans denominated in an Alternative Currency may
be maintained and at the end of the Interest Period with respect thereto shall
automatically be continued as Eurocurrency Rate Loans in such Alternative
Currency with an Interest Period of one month.


(d)The Administrative Agent shall promptly notify the applicable Borrower and
the applicable Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate. At any
time that Base Rate Loans are outstanding, the Administrative Agent shall notify
the Company and the Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.


(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than fifteen Interest Periods in effect with respect to all Loans.


(f)The Company may at any time and from time to time, upon prior written notice
by the Company to the Administrative Agent, increase the Aggregate Revolving
Commitments (but not the Letter of Credit Sublimit or the Swing Line Sublimit),
increase the Existing Term Loan and/or establish one or more Incremental Term
Loans, by a maximum aggregate amount not to exceed the Incremental Amount, as
follows:


(i)The Company may at any time and from time to time, upon prior written notice
by the Company to the Administrative Agent, increase the Aggregate Revolving
Commitments (but not the Letter of Credit Sublimit or the Swing Line Sublimit)
with additional Revolving Commitments from any existing Revolving Lender or new
Revolving Commitments from any other Person selected by the Company and
acceptable to the Administrative Agent, the L/C Issuer and the Swing Line
Lender; provided that:


(A)any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof;


(B)no Default or Event of Default shall exist and be continuing at the time of
any such increase;


(C)no existing Revolving Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Revolving Lender’s sole and absolute discretion;


(D)(1) any new Revolving Lender shall join this Agreement by executing such
joinder documents required by the Administrative Agent and/or (2) any existing
Revolving Lender electing to increase its Revolving Commitment shall have
executed a commitment agreement reasonably satisfactory to the Administrative
Agent; and


(E)as a condition precedent to such increase, the Company shall deliver to the
Administrative Agent (1) a certificate of each Credit Party dated as of the date
of such increase (in sufficient copies for each Lender) signed by a Financial
Officer of such Credit Party (x) certifying and attaching the resolutions
adopted by such Credit Party approving or consenting to such increase, and (y)
in the case of the Company, certifying that, before and after giving effect to
such increase, (I) the representations and warranties contained in Article V and
the other Loan Documents are true and correct in all material respects on and as
of the date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and (II) no
Default or Event of Default exists; (2) customary opinions of legal

46

--------------------------------------------------------------------------------




counsel to the Credit Parties, addressed to the Administrative Agent and each
Lender, dated as of the effect date of such increase; and (3) such amendments to
the Collateral Documents as the Administrative Agent may deem necessary in
connection with such increase.


The Borrowers shall prepay any Loans owing by them and outstanding on the date
of any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Revolving Commitments arising from any nonratable increase in the
Revolving Commitments under this Section.
(ii)The Company may at any time and from time to time, upon prior written notice
by the Company to the Administrative Agent, increase the Existing Term Loan with
additional Existing Term Loan Commitments from any Existing Term Lender or new
Existing Term Loan Commitments from any other Person selected by the Company and
acceptable to the Administrative Agent; provided that:
(A)any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof;


(B)no Default or Event of Default shall exist and be continuing at the time of
any such increase; provided, that in the case of any such increase used to
finance a Limited Conditionality Acquisition, such requirement shall be limited
to no Specified Event of Default;


(C)no Existing Term Lender shall be under any obligation to increase its
Existing Term Loan Commitment and any such decision whether to increase its
Existing Term Loan Commitment shall be in such Lender’s sole and absolute
discretion;


(D)(1) any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (2) any Existing Term
Lender electing to increase its Existing Term Loan Commitment shall have
executed a commitment agreement reasonably satisfactory to the Administrative
Agent; and


(E)as a condition precedent to such increase, the Company shall deliver to the
Administrative Agent (1) a certificate of each Credit Party dated as of the date
of such increase (in sufficient copies for each Lender) signed by a Financial
Officer of such Credit Party (x) certifying and attaching the resolutions
adopted by such Credit Party approving or consenting to such increase, and (y)
in the case of the Company, certifying that, before and after giving effect to
such increase, (I) the representations and warranties contained in Article V and
the other Loan Documents are true and correct in all material respects on and as
of the date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date (provided, that in
the case of any such increase used to finance a Limited Conditionality
Acquisition, such requirement shall be limited to certain specified
representations and acquisition agreement representations to be agreed by the
Company and the Lenders providing such increase), and (II) no Default or Event
of Default exists (provided, that in the case of any such increase used to
finance a Limited Conditionality Acquisition, such requirement shall be limited
to no Specified Event of Default); (2) customary opinions of legal counsel to
the Credit Parties, addressed to the Administrative Agent and each Lender, dated
as of the effect date of such increase; and (3) subject to any applicable grace
periods under Section 6.09A or Section 6.10, such amendments to the Collateral
Documents as the Administrative Agent may deem necessary in connection with such
increase.


(iii)The Company may at any time and from time to time, upon prior written
notice by the Company to the Administrative Agent, institute an Incremental Term
Loan; provided that:



47

--------------------------------------------------------------------------------




(A)the Company (in consultation and coordination with the Administrative Agent)
shall obtain commitments for the amount of such Incremental Term Loan from
existing Lenders or other Persons reasonably acceptable to the Administrative
Agent (such consent not to be unreasonably withheld), which Lenders shall join
this Agreement as Incremental Term Lenders by executing an Incremental Term Loan
Lender Joinder Agreement;


(B)any such Incremental Term Loan shall be in a minimum principal amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof;


(C)no Default or Event of Default shall exist and be continuing at the time of
any such institution; provided, that in the case of any such institution used to
finance a Limited Conditionality Acquisition, such requirement shall be limited
to no Specified Event of Default;


(D)no existing Lender shall be under any obligation to become an Incremental
Term Lender and any such decision whether to become an Incremental Term Lender
shall be in such Lender’s sole and absolute discretion;


(E)the Applicable Rate of such Incremental Term Loan shall be as set forth in
the Incremental Term Loan Lender Joinder Agreement relating to such Incremental
Term Loan; provided, that if the All-In-Yield on such Incremental Term Loan
exceeds the All-In-Yield on any Heartland Incremental Term B Loan by more than
fifty basis points (0.50%) per annum, then the Applicable Rate or fees payable
with respect to such Heartland Incremental Term B Loan shall on the effective
date of such Incremental Term Loan be increased to the extent necessary to cause
the All-In-Yield on such Heartland Incremental Term B Loan to be fifty basis
points (0.50%) less than the All-In-Yield on such Incremental Term Loan (such
increase to be allocated as reasonably determined by the Administrative Agent);


(F)the Incremental Term Loan Maturity Date for such Incremental Term Loan shall
be as set forth in the Incremental Term Loan Lender Joinder Agreement relating
to such Incremental Term Loan; provided, that (1) if such Incremental Term Loan
is a term loan A, such date shall not be earlier than the Maturity Date for the
Existing Term Loan and (2) if such Incremental Term Loan is a term loan B, such
date shall not be earlier than the Heartland Incremental Term B Loan Maturity
Date;


(G)the scheduled principal amortization payments under such Incremental Term
Loan shall be as set forth in the Incremental Term Loan Lender Joinder Agreement
relating to such Incremental Term Loan; provided, that (1) if such Incremental
Term Loan is a term loan A, the Weighted Average Life to Maturity of such
Incremental Term Loan shall not be shorter than the then-remaining Weighted
Average Life to Maturity of the Existing Term Loan and (2) if such Incremental
Term Loan is a term loan B, the Weighted Average Life to Maturity of such
Incremental Term Loan shall not be shorter than the then-remaining Weighted
Average Life to Maturity of the Heartland Incremental Term B Loan;


(H)as a condition precedent to such institution, the Company shall deliver to
the Administrative Agent (1) a certificate of each Credit Party dated as of the
date of such institution (in sufficient copies for each Lender) signed by a
Financial Officer of such Credit Party (x) certifying and attaching the
resolutions adopted by such Credit Party approving or consenting to such
institution, and (y) in the case of the Company, certifying that, before and
after giving effect to such institution, (I) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of the date of such institution, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date (provided, that in the case of any such increase used to
finance

48

--------------------------------------------------------------------------------




a Limited Conditionality Acquisition, such requirement shall be limited to
certain specified representations and acquisition agreement representations to
be agreed by the Company and the Lenders providing such Incremental Term Loan),
and (II) no Default or Event of Default exists (provided, that in the case of
any such institution used to finance a Limited Conditionality Acquisition, such
requirement shall be limited to no Specified Event of Default); (2) customary
opinions of legal counsel to the Credit Parties, addressed to the Administrative
Agent and each Lender, dated as of the effect date of such institution; and (3)
subject to any applicable grace periods under Section 6.09A or Section 6.10,
such amendments to the Collateral Documents as the Administrative Agent may deem
necessary in connection with such institution; and


(I)such Incremental Term Loan shall share ratably in any prepayments of the
Existing Term Loan, any existing Incremental Term Loan, any existing Delayed
Draw Term Loan and any existing Heartland Incremental Term B Loan pursuant to
Section 2.05 (or otherwise provide for more favorable prepayment treatment for
the Existing Term Loan, any existing Incremental Term Loan, any existing Delayed
Draw Term Loan and any existing Heartland Incremental Term B Loan) and shall
have ratable voting rights as the Existing Term Loan, any existing Incremental
Term Loan, any existing Delayed Draw Term Loan and any existing Heartland
Incremental Term B Loan and any previously incurred Incremental Term Loans (or
otherwise provide for more favorable voting rights for the Existing Term Loan,
any existing Incremental Term Loan, any existing Delayed Draw Term Loan and any
existing Heartland Incremental Term B Loan).


(g)Delayed Draw Term Loan. The Company may at any time prior to the Heartland
Acquisition Closing Date, upon prior written notice by the Company to the
Administrative Agent, increase the Delayed Draw Term Loan Commitments with
additional Delayed Draw Term Loan Commitments from any Delayed Draw Term Lender
or new Delayed Draw Term Loan Commitments from any other Person selected by the
Company and acceptable to the Administrative Agent; provided that:


(i)the aggregate amount of all increases of the Delayed Draw Term Loan
Commitments shall not exceed $150,000,000;


(ii)any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof;


(iii)no Default or Event of Default shall exist and be continuing at the time of
any such increase;


(iv)no Delayed Draw Term Lender shall be under any obligation to increase its
Delayed Draw Term Loan Commitment and any such decision whether to increase its
Delayed Draw Term Loan Commitment shall be in such Lender’s sole and absolute
discretion;


(v)(A) any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (B) any Delayed Draw Term
Lender electing to increase its Delayed Draw Term Loan Commitment shall have
executed a commitment agreement reasonably satisfactory to the Administrative
Agent; and


(vi)as a condition precedent to such increase, the Company shall deliver to the
Administrative Agent (1) a certificate of each Credit Party dated as of the date
of such increase (in sufficient copies for each Lender) signed by a Financial
Officer of such Credit Party (x) certifying and attaching the resolutions
adopted by such Credit Party approving or consenting to such increase, and (y)
in the case of the Company, certifying that, before and after giving effect to
such increase, (I) the representations and warranties contained in Article V and
the other Loan Documents are true and correct in all material respects on and as
of the date of such increase, except to the extent that such

49

--------------------------------------------------------------------------------




representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (II) no Default or Event of Default exists; and (2) customary opinions of
legal counsel to the Credit Parties, addressed to the Administrative Agent and
each Lender, dated as of the effect date of such increase.


(h)Heartland Incremental Term B Loan. The Company may at any time and from time
to time, upon prior written notice by the Company to the Administrative Agent,
institute a Heartland Incremental Term B Loan; provided that:


(i)the Company (in consultation and coordination with the Administrative Agent)
shall obtain commitments for the amount of such Heartland Incremental Term B
Loan from existing Lenders or other Persons reasonably acceptable to the
Administrative Agent (such consent not to be unreasonably withheld), which
Lenders shall join this Agreement as Heartland Incremental Term B Lenders by
executing a Heartland Incremental Term B Loan Lender Joinder Agreement;


(ii)any such Heartland Incremental Term B Loan shall be in a minimum principal
amount of $10,000,000 and in integral multiples of $1,000,000 in excess thereof;


(iii)no existing Lender shall be under any obligation to become a Heartland
Incremental Term B Lender and any such decision whether to become a Heartland
Incremental Term B Lender shall be in such Lender’s sole and absolute
discretion;


(iv)the Applicable Rate of such Heartland Incremental Term B Loan shall be as
set forth in the Heartland Incremental Term B Loan Lender Joinder Agreement
relating to such Heartland Incremental Term B Loan;


(v)the Heartland Incremental Term B Loan Maturity Date for such Heartland
Incremental Term B Loan shall be as set forth in the Heartland Incremental Term
B Loan Lender Joinder Agreement relating to such Heartland Incremental Term B
Loan;


(vi)the scheduled principal amortization payments under such Heartland
Incremental Term B Loan shall be as set forth in the Heartland Incremental Term
B Loan Lender Joinder Agreement relating to such Heartland Incremental Term B
Loan;


(vii)as a condition precedent to such institution, the conditions precedent set
forth in Section 4.03 shall be satisfied; and


(viii)such Heartland Incremental Term B Loan shall share ratably in any
prepayments of any existing Incremental Term Loan that is a term B loan made
pursuant to Section 2.05 and shall have ratable voting rights as the Existing
Term Loan, any existing Incremental Term Loan and any existing Delayed Draw Term
Loan.


(i)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent and such Lender. On
the Closing Date, the Lenders that are party to the 2014 Credit Agreement (other
than Compass Bank, Citizens Bank of Pennsylvania, Deutsche Bank AG New York
Branch and Comerica Bank) will continue their existing loans under the 2014
Credit Agreement as Loans under this Agreement.



50

--------------------------------------------------------------------------------




2.03    Letters of Credit.


(a)The Letter of Credit Commitment.


(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or one or more Alternative Currencies
for the account of the Company or any of its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of the Company or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (y) the aggregate Revolving Exposure of any
Revolving Lender shall not exceed such Lender’s Revolving Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Company or any Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Company or such Borrower that the L/C Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence. Within
the foregoing limits, and subject to the terms and conditions hereof, the
Company’s and the applicable Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Company or such Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.


(ii)The L/C Issuer shall not issue any Letter of Credit if:


(A)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders under which such Letter of Credit is to
be issued have approved such expiry date; or


(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.


(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;


(B)the issuance of such Letter of Credit would violate one or more material
policies of the L/C Issuer applicable to letters of credit generally applied on
a consistent basis to similarly situated letter of credit applicants;



51

--------------------------------------------------------------------------------




(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $10,000;


(D)such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;


(E)except in the case of a Letter of Credit to be denominated in Dollars, Euros,
Sterling and Canadian Dollars, the L/C Issuer does not as of the issuance date
of the requested Letter of Credit issue Letters of Credit in the requested
currency; or


(F)any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its reasonable discretion) with the
applicable Borrowers or such Defaulting Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to Section 2.15(b))
with respect to the Defaulting Lender arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other L/C
Obligations as to which the L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion.


(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.


(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(vi)The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.


(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.


(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Financial Officer of such Borrower. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof (and in the absence of
specification of currency shall be deemed to be a request for a Letter of Credit
denominated in Dollars); (C) the expiry date thereof; (D) the name and address
of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of

52

--------------------------------------------------------------------------------




any drawing thereunder; (F) the full text of any certificate to be presented by
such beneficiary in case of any drawing thereunder; (G) the purpose and nature
of the requested Letter of Credit; and (H) such other matters as the L/C Issuer
may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require. Additionally, the applicable Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.


(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Credit
Party, at least two Business Days prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not be satisfied, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Company or the applicable Subsidiary
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Applicable Percentage
times the amount of such Letter of Credit.


(iii)If a Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer agrees to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the applicable Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Lender or any Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each case directing the
L/C Issuer not to permit such extension.
(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.



53

--------------------------------------------------------------------------------




(c)Drawings and Reimbursements; Funding of Participations.


(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the applicable Borrower shall reimburse
the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the applicable Borrower shall have notified the L/C Issuer promptly
following receipt of the notice of drawing that such Borrower will reimburse the
L/C Issuer in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the applicable Borrower of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than 1:00 p.m. on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the applicable Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency; provided
that such Borrower has received notice of such payment by 11:00 a.m., or two
hours prior to the Applicable Time with respect to a Letter of Credit to be
reimbursed in an Alternative Currency, on such Honor Date, and if such Borrower
receives notice of such payment after such time, such Borrower shall make such
payment not later than 11:00 a.m., or the Applicable Time with respect to a
Letter of Credit to be reimbursed in an Alternative Currency, on the Business
Day following receipt of such notice (together with interest thereon). In the
event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.03(c)(i)
and (B) the Dollar amount paid by the applicable Borrower, whether on the Honor
Date (as a result of an error in calculating the Dollar amount to be paid by the
applicable Borrower, but in any event, not as a result of any intraday
fluctuation in a currency exchange rate) or after the Honor Date, shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Alternative Currency equal to the
drawing, such Borrower agrees, as a separate and independent obligation, to
indemnify the L/C Issuer for the loss resulting from its inability on that date
to purchase the Alternative Currency in the full amount of the drawing. If the
applicable Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Percentage thereof. In such event, the Company
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 or the prior notice
required therefor for the principal amount of Base Rate Loans, but subject to
the amount of the unutilized portion of the Aggregate Revolving Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice). Any notice given by the L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.


(ii)Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) to the Administrative Agent for the account of the
L/C Issuer, in Dollars, at the Administrative Agent’s Office for
dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Company

54

--------------------------------------------------------------------------------




in such amount. The Administrative Agent shall remit the funds so received to
the L/C Issuer in Dollars.


(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied, the Company shall be deemed to have incurred from the L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Lender’s payment to the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Lender in satisfaction of its participation obligation under this
Section 2.03.


(iv)Until each Revolving Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.


(v)Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by a Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.


(vi)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the Overnight Rate. A certificate of the L/C Issuer submitted to
any Revolving Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.


(d)Repayment of Participations.


(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from a Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.



55

--------------------------------------------------------------------------------




(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.


(e)Obligations Absolute. The obligation of each Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;


(ii)the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of any Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice any Borrower;


(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;


(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the ISP;


(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;


(viii)any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to any Borrower or any Subsidiary or in the
relevant currency markets generally; or



56

--------------------------------------------------------------------------------




(ix)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.


The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the L/C Issuer. The applicable Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuer. Each Revolving Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolving Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude such Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (ix) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, a Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to such Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by such Borrower which such Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit unless
the L/C Issuer is prevented or prohibited from so paying as a result of any
order or directive of any court or other Governmental Authority. In furtherance
and not in limitation of the foregoing, the L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication message or overnight courier, or any other commercially
reasonable means of communicating with a beneficiary and reasonably acceptable
to the beneficiary.


(g)Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to any
Borrower for, and the L/C Issuer’s rights and remedies any the Borrower shall
not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any Law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such Law or practice.

57

--------------------------------------------------------------------------------






(h)Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily maximum amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09. Letter of Credit Fees shall be (i)
computed on a quarterly basis in arrears and (ii) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.


(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the Dollar Equivalent of the actual daily maximum
amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit) and on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the first
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. In addition, the Company
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.


(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(k)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the applicable Borrower shall be obligated
to reimburse the L/C Issuer hereunder for any and all drawings under such Letter
of Credit. Each Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the such
Borrower, and that such Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.


2.04    Swing Line Loans.


(a)Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Company in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit;
provided, however, that (i) after giving effect to any Swing Line Loan, (A) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments and (B) the aggregate Revolving Exposure of any Revolving Lender
shall not exceed such Lender’s Revolving Commitment, (ii) the Company shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan and (iii) the Swing Line Lender shall not be under any obligation to make
any Swing Line Loan if it shall reasonably determine (which determination shall
be conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and

58

--------------------------------------------------------------------------------




subject to the other terms and conditions hereof, the Company may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the
making of a Swing Line Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Lender’s Applicable Percentage times the amount of
such Swing Line Loan.


(b)Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $500,000 and integral multiples of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Lender) prior to
2:00 p.m. on the date of the proposed Borrowing of Swing Line Loans (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company.


(c)Refinancing of Swing Line Loans.


(i)The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably requests and authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Lender make
a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 4.02 (other than
the delivery of a Loan Notice); provided that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments. The Swing Line Lender shall furnish the Company with a
copy of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Loan Notice available to
the Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.


(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

59

--------------------------------------------------------------------------------






(iii)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Overnight Rate. A certificate of
the Swing Line Lender submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.


(iv)Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the Company
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.


(d)Repayment of Participations.
(i)At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.


(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Effective Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.


(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving Lender funds its Revolving Loans that are Base Rate Loans
or risk participation pursuant to this Section 2.04 to refinance such Revolving
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.


(f)Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.



60

--------------------------------------------------------------------------------




2.05    Prepayments.


(a)Optional Prepayments.


(i)Any Borrower may, upon notice from such Borrower to the Administrative Agent,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty (other than as set forth in the last sentence of this
Section 2.05(a)(i)); provided, in each case, that (w) such notice must be in a
form acceptable to the Administrative Agent and be received by the
Administrative Agent not later than (A) 1:00 p.m. three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Dollars, (B)
11:00 a.m. four Business Days prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (C) 11:00 a.m. on the date
of prepayment of Base Rate Loans; (x) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; (y) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding; and (z) any
prepayment of the Existing Term Loan, any Incremental Term Loan, the Delayed
Draw Term Loan or any Heartland Incremental Term B Loan shall be applied to the
remaining principal amortization payments thereof as directed by the Borrower.
Each such notice shall specify the date and amount of such prepayment, the Loans
to be prepaid, and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by a Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.15, each such prepayment shall be applied to the Loans of the
applicable Lenders in accordance with their respective Applicable Percentages.
Each prepayment of the Heartland Incremental Term B Loan made in connection with
a Repricing Event on or before the date to be determined in the Heartland
Incremental Term B Loan Lender Joinder Agreement shall be accompanied by a
prepayment premium equal to 1.00% of the principal amount being repaid in
connection with such Repricing Event.


(ii)Swing Line Loans. The Company may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.


(b)Mandatory Prepayments of Loans.


(i)Revolving Commitments. If for any reason, including exchange rate
fluctuations, the Total Revolving Outstandings at any time exceed the Aggregate
Revolving Commitments then in effect, the Borrowers shall promptly following
notice from the Administrative Agent prepay Revolving Loans and/or the Swing
Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b)(i) unless after the prepayment in full of the Revolving Loans and the
Swing Line Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.



61

--------------------------------------------------------------------------------




(ii)Asset Sales and Recovery Events. The Borrowers shall prepay the Term Loans
in an aggregate amount equal to 100% of the Net Cash Proceeds of any Asset Sale
or Recovery Event to the extent such Net Cash Proceeds are not reinvested or
committed to be reinvested in assets (including Acquisitions) that are useful in
the business of the Company and its Subsidiaries within 365 days of the date of
such Asset Sale or Recovery Event (it being understood that such prepayment
shall be due immediately upon the expiration of such 365 day period); provided,
that in the case of any legally binding commitment to reinvest such Net Cash
Proceeds within 365 days of receipt thereof, such 365 day period shall be
extended by an additional 180 days; provided, further, that if such Net Cash
Proceeds are received by any Foreign Subsidiary in connection with any Asset
Sale or Recovery Event by a Foreign Subsidiary, then the mandatory prepayment
required by this Section 2.05(b)(ii) shall be limited to the amount of such
prepayment that (x) is not prohibited by applicable law; provided that the
Company and its Subsidiaries shall take commercially reasonable actions under
applicable local law to permit such repatriation or (y) could not reasonably be
expected to result in adverse Tax consequences to the Company as determined by
the Company in good faith in consultation with the Administrative Agent.


(iii)Debt Issuance. Immediately upon receipt by the Company or any Subsidiary of
the Net Cash Proceeds of any Debt Issuance, the Borrowers shall prepay the Term
Loans in an aggregate amount equal to 100% of such Net Cash Proceeds.


(iv)Excess Cash Flow. Within ninety days after the end of each Fiscal Year of
the Company (such date the “Excess Cash Flow Payment Date”) commencing with the
Fiscal Year ending May 31, 2017, the Company shall prepay the Heartland
Incremental Term B Loan as hereafter provided with a portion of Excess Cash Flow
as set forth in the Heartland Incremental Term B Loan Lender Joinder Agreement;
provided, that if such Excess Cash Flow is from any Foreign Subsidiary, then the
mandatory prepayment required by this Section 2.05(b)(iv) shall be limited to
the amount of such prepayment that (x) is not prohibited by applicable law;
provided that the Company and its Subsidiaries shall take commercially
reasonable actions under applicable local law to permit such repatriation or (y)
could not reasonably be expected to result in adverse Tax consequences to the
Company as determined by the Company in good faith in consultation with the
Administrative Agent; provided that the Company and its Subsidiaries shall take
commercially reasonable actions under applicable local law to permit such
repatriation; provided, further, that the amount required to be prepaid pursuant
to this Section 2.05(b)(iv) for any Fiscal Year shall be reduced by, without
duplication, (1) the aggregate amount of any Loans prepaid pursuant to Section
2.05(a) or 2.06(a) (including any prepayments of Revolving Loans, to the extent
the corresponding Revolving Commitments have been permanently reduced pursuant
to Section 2.06(a) and to the extent not funded with proceeds from the
incurrence of long-term indebtedness) during such Fiscal Year or, at the option
of the Company (without counting such amounts against the subsequent Fiscal
Year’s Excess Cash Flow calculation) after the end of such Fiscal Year and prior
to such Excess Cash Flow Payment Date and (2) the aggregate amount of any
Permitted Incremental Equivalent Debt with a Lien on the Collateral ranking pari
passu with the Liens securing the Obligations voluntarily prepaid or repaid (in
the case of any “excess cash flow” or similar required prepayments) (including
any prepayments of revolving loans constituting Permitted Incremental Equivalent
Debt (to the extent such Permitted Incremental Equivalent Debt is secured by a
first priority lien on the Collateral), to the extent the corresponding
revolving commitments with respect thereto have been permanently reduced and to
the extent not funded with proceeds from the incurrence of long-term
indebtedness) during such Fiscal Year or, at the option of the Company (without
counting such amounts against the subsequent Fiscal Year’s Excess Cash Flow
calculation) after the end of such Fiscal Year and prior to such Excess Cash
Flow Payment Date (or, in the case of any “excess cash flow” or similar required
prepayment, on such Excess Cash Flow Payment Date).


(v)Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows: (A) with respect
to all amounts prepaid pursuant to Section 2.05(b)(i), first, ratably to the L/C
Borrowings and the Swing Line Loans, second, to the

62

--------------------------------------------------------------------------------




outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations; (B) with respect to all amounts prepaid pursuant to Section
2.05(b)(ii) or (iii), ratably to the Term Loans (in each case to the remaining
scheduled principal amortization payments on a pro rata basis) and (C) with
respect to all amounts prepaid pursuant to Section 2.05(b)(iv), to the Heartland
Incremental Term B Loan. Within the parameters of the applications set forth
above, prepayments shall be applied first to Base Rate Loans and then to
Eurocurrency Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.


2.06    Termination or Reduction of Commitments.


(a)Revolving Commitments. The Company may, upon notice to the Administrative
Agent, (i) terminate the Aggregate Revolving Commitments, (ii) from time to time
permanently reduce the Letter of Credit Sublimit and/or the Swing Line Sublimit
or (iii) from time to time permanently reduce the Aggregate Revolving
Commitments to an amount not less than the Outstanding Amount of Revolving
Loans, Swing Line Loans and L/C Obligations; provided that (A) any such notice
shall be received by the Administrative Agent not later than 12:00 noon three
(3) Business Days prior to the date of termination or reduction, (B) any such
partial reduction shall be in an aggregate amount of $2,000,000 or any whole
multiple of $1,000,000 in excess thereof and (C) the Company shall not terminate
or reduce (x) (1) the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, (2) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (3) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit.


(b)Delayed Draw Term Loan Commitments. The Delayed Draw Term Loan Commitments
will be automatically reduced to $0 upon the Borrowing of the Delayed Draw Term
Loan pursuant to Section 2.01(d).


(c)Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, the Swing Line
Sublimit, the Aggregate Revolving Commitments or the Delayed Draw Term Loan
Commitments under this Section 2.06. Upon any reduction of the Aggregate
Revolving Commitments or the Delayed Draw Term Loan Commitments, the Revolving
Commitment of each Revolving Lender or Delayed Draw Term Lender, as applicable,
shall be reduced by such Lender’s Applicable Percentage of such reduction
amount. All fees in respect of the Aggregate Revolving Commitments accrued until
the effective date of any termination of the Aggregate Revolving Commitments
shall be paid on the effective date of such termination. All fees in respect of
the Delayed Draw Term Loan Commitments accrued until the effective date of any
termination of the Delayed Draw Term Loan Commitments shall be paid on the
effective date of such termination.


2.07    Repayment of Loans.


(a)Revolving Loans. The Borrowers shall repay to the Revolving Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.


(b)Swing Line Loans. The Company shall repay each Swing Line Loan on the earlier
to occur of (i) the date within ten (10) Business Days of demand therefor by the
Swing Line Lender and (ii) the Maturity Date.


(c)Existing Term Loans. The Borrowers shall repay the outstanding principal
amount of the Existing Term Loan in installments on the dates and in the amounts
set forth in the table below (as such

63

--------------------------------------------------------------------------------




installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.05), unless accelerated sooner pursuant to Section 8.01:


Payment Dates
Principal Amortization Payment
(% of Existing Term Loan Advanced)
November 30, 2016
2.5%
February 28, 2017
2.5%
May 31, 2017
2.5%
August 31, 2017
2.5%
November 30, 2017
2.5%
February 28, 2018
2.5%
May 31, 2018
2.5%
August 31, 2018
2.5%
November 30, 2018
2.5%
February 28, 2019
2.5%
May 31, 2019
2.5%
August 31, 2019
2.5%
November 30, 2019
2.5%
February 29, 2020
2.5%
May 31, 2020
2.5%
Maturity Date
Outstanding Principal Balance
of Existing Term Loans

If any date set for payment is not a Business Day, the payment to be made on
such payment date shall be made on the immediately prior Business Day.
(d)Incremental Term Loans. The Borrowers shall repay the outstanding principal
amount of all Incremental Term Loans in the installments, on the dates and in
the amounts set forth in the applicable Incremental Term Loan Lender Joinder
Agreement for such Incremental Term Loan (as such installments may hereafter be
adjusted as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), unless accelerated sooner pursuant
to Section 8.01.


(e)Delayed Draw Term Loans. The Borrowers shall repay the outstanding principal
amount of the Delayed Draw Term Loan in installments on the dates and in the
amounts set forth in the table below (as such installments may hereafter be
adjusted as a result of prepayments made pursuant to Section 2.05), unless
accelerated sooner pursuant to Section 8.01:


Payment Dates
Principal Amortization Payment
August 31, 2016
$1,712,500
November 30, 2016
$1,712,500
February 28, 2017
$1,712,500
May 31, 2017
$1,712,500
August 31, 2017
$1,712,500
November 30, 2017
$1,712,500
February 28, 2018
$1,712,500
May 31, 2018
$1,712,500
August 31, 2018
$8,562,500
November 30, 2018
$8,562,500


64

--------------------------------------------------------------------------------




February 28, 2019
$8,562,500
May 31, 2019
$8,562,500
August 31, 2019
$8,562,500
November 30, 2019
$8,562,500
February 29, 2020
$8,562,500
May 31, 2020
$8,562,500
Maturity Date
Outstanding Principal Balance
of Delayed Draw Term Loans



If any date set for payment is not a Business Day, the payment to be made on
such payment date shall be made on the immediately prior Business Day. The
Delayed Draw Term Lenders acknowledge and agree that the amortization payments
set forth above shall not increase as a result of any increase of the Delayed
Draw Term Loan Commitments implemented pursuant to Section 2.02(g) and such
Delayed Draw Term Lender’s Applicable Percentage of the installments set forth
above may be reduced as a result of any such increase.
(f)Heartland Incremental Term B Loans. The Borrowers shall repay the outstanding
principal amount of all Heartland Incremental Term B Loans in the installments,
on the dates and in the amounts set forth in the applicable Heartland
Incremental Term B Loan Lender Joinder Agreement for such Heartland Incremental
Term B Loan (as such installments may hereafter be adjusted as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05), unless accelerated sooner pursuant to Section 8.01.


2.08    Interest.


(a)Subject to the provisions of subsection (b) below, (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the sum of (A) the Base Rate plus the Applicable Rate minus (B) the
Commitment Fee.


(b)(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(i)If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(ii)Upon the request of the Required Lenders, while any Event of Default exists,
the Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

65

--------------------------------------------------------------------------------






(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


2.09    Fees.


In addition to certain fees described in subsections (h) and (i) of Section
2.03:
(a)Commitment Fee. The Company shall pay to the Administrative Agent, for the
account of each Revolving Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) at a rate per annum equal to the product
of (i) the Applicable Rate times (ii) the actual daily amount by which the
Aggregate Revolving Commitments exceed the sum of (y) the Outstanding Amount of
Revolving Loans and (z) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.15. The Commitment Fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the first Business Day of after the end of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date. The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. For purposes of clarification, Swing
Line Loans shall not be considered outstanding for purposes of determining the
unused portion of the Aggregate Revolving Commitments.


(b)Delayed Draw Term Loan Commitment Fee. The Company shall pay to the
Administrative Agent, for the account of each Delayed Draw Term Lender in
accordance with its Applicable Percentage, a commitment fee (the “Delayed Draw
Term Loan Commitment Fee”) at a rate per annum equal to the product of (i) 0.50%
times (ii) the actual daily amount of the aggregate Delayed Draw Term Loan
Commitments, subject to adjustment as provided in Section 2.15. The Delayed Draw
Term Loan Commitment Fee shall accrue at all times commencing March 31, 2016
through the end of the Availability Period, including at any time during which
one or more of the conditions in Article 4.03 is not met, and shall be due and
payable on the earlier of the Heartland Acquisition Closing Date and the last
day of the Availability Period.


(c)Other Fees. The Company shall pay (i) to the Arrangers and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letter, and (ii) to the Lenders, in Dollars, such
fees, if any, as shall have been separately agreed upon in writing in the
amounts and at the times so specified. All such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.


2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.


(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360‑day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365‑day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
if market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

66

--------------------------------------------------------------------------------






(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Leverage Ratio as calculated by the Company as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Company shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Company under the Bankruptcy Code of the
United States or other applicable Debtor Relief Law, automatically and without
further action by the Administrative Agent or any Lender), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent or any
Lender, as the case may be, under Article VIII. The Company’s obligations under
this paragraph shall survive the termination of all commitments and the
repayment of all Obligations hereunder.


2.11    Evidence of Debt.


(a)The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrowers and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligations of the Borrowers
hereunder to pay any amount owing with respect to their respective Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a promissory note, which shall
evidence such Lender’s Loans to such Borrower in addition to such accounts or
records. Each such promissory note shall (i) in the case of Revolving Loans, be
in the form of (x) Exhibit B-1 with respect to the Company or any other Borrower
that is a Domestic Subsidiary and (y) Exhibit B-2 with respect to any Borrower
that is a Foreign Subsidiary Borrower (each a “Revolving Note”), (ii) in the
case of the Existing Term Loan, be in the form of Exhibit B-3 (a “Term Note”),
(iii) in the case of any Incremental Term Loan, be in the form of Exhibit B-4
(an “Incremental Term Note”), (iv) in the case of any Delayed Draw Term Loan, be
in the form of Exhibit B-5 (a “Delayed Draw Term Note”), (vi) in the case of any
Heartland Incremental Term B Loan, be in the form of Exhibit B-6 (a “Heartland
Incremental Term B Note”), and (vii) in the case of Swing Line Loans, be in the
form of Exhibit B-7 (a “Swing Line Note”). Each Lender may attach schedules to a
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.


(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans, as applicable. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.12    Payments Generally; Administrative Agent’s Clawback.


(a)General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in Alternative
Currencies, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except

67

--------------------------------------------------------------------------------




as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in Alternative
Currencies shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in the applicable Alternative Currency and in Same
Day Funds not later than the Applicable Time on the dates specified herein. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Except as may otherwise be
provided in the definition of “Interest Period” or Section 2.07(c), if any
payment to be made by any Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.


(b)(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans, in the case of Loans denominated in Dollars or, in the case of Loans
denominated in Alternative Currencies, in accordance with such market practice,
in each case, as applicable. If such Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
such Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.


(ii)Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.


A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

68

--------------------------------------------------------------------------------




(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).


(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:


(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of (including by means of a Dutch Auction)
or sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Company or any Subsidiary thereof (as to which the provisions
of this Section shall apply).


Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
2.14    Cash Collateral.


(a)Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Company shall be
required to provide Cash Collateral pursuant to Section 8.01 or (iv) there shall
exist a Defaulting Lender, the Company shall immediately (in the case of clause
(iii) above) or within one Business Day (in all other cases)

69

--------------------------------------------------------------------------------




following any request by the Administrative Agent or the L/C Issuer provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.15(b) and any Cash Collateral provided
by the Defaulting Lender). Additionally, if the Administrative Agent notifies
the Company at any time that the Outstanding Amount of all L/C Obligations at
such time exceeds 105% of the Letter of Credit Sublimit then in effect, then,
within two Business Days after receipt of such notice, the Company shall provide
Cash Collateral for the Outstanding Amount of the L/C Obligations in an amount
not less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit.


(b)Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest bearing deposit accounts at the Administrative Agent. The Company, and
to the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders, and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Company, or the relevant Defaulting Lender, will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. The Company
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.


(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.


(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 10.06(b)(vi))) or (ii) the good
faith determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided, however, (x) any such release shall be
without prejudice to, and any disbursement or other transfer of Cash Collateral
shall be and remain subject to, any other Lien conferred under the Loan
Documents and the other applicable provisions of the Loan Documents, and (y) the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.


2.15    Defaulting Lenders.


(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)Waivers and Amendment. The Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of “Required Lenders” and Section
10.01.



70

--------------------------------------------------------------------------------




(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amount received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, to
Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to that
Defaulting Lender in accordance with Section 2.14; fourth, as the Company may
request (so long as no Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a deposit
account and released pro rata in order to (x) satisfy that Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to that Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swing Line Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, that Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(b). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)Certain Fees.


(A)No Defaulting Lender shall be entitled to receive any Commitment Fee or
Delayed Draw Term Loan Commitment Fee payable under Section 2.09(a) or 2.09(b),
as applicable, for any period during which such Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).


(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.14.


(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Company shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been

71

--------------------------------------------------------------------------------




reallocated to such Non-Defaulting Lender pursuant to clause (b) below, (y) pay
to the L/C Issuer the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.


(b)Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Company shall have otherwise notified the Administrative Agent at
such time, the Administrative Agent and the Lenders may assume that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate principal amount at such time of any Non-Defaulting Lender’s
outstanding Revolving Loans and such Lender’s participation in L/C Obligations
and Swing Line Loans at such time to exceed such Non-Defaulting Lender’s
Commitment. Subject to Section 10.20, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.


(c)Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (b) above cannot, or can only partially, be effected, the Company
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.14.


(d)Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(b)), whereupon
that Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.


2.16    Designated Borrowers.


(a)The Company may at any time, upon not less than ten (10) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
additional wholly-owned Subsidiary of the Company (an “Applicant Borrower”) as a
Borrower to receive Revolving Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Revolving Lender) a duly executed notice and agreement in substantially the form
of Exhibit F (a “Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the Revolving Commitments provided for herein, the Administrative Agent
and the Revolving Lenders shall have received such supporting resolutions,
incumbency certificates, opinions of counsel and other documents or information,
in form, content and scope reasonably satisfactory to the Administrative Agent,
as may be required by the Administrative Agent in its reasonable discretion, and
Notes signed by such new Borrowers to the extent

72

--------------------------------------------------------------------------------




any Revolving Lenders so request. If the Administrative Agent and the Revolving
Lenders agree that an Applicant Borrower shall be entitled to receive Revolving
Loans, then promptly following receipt of (x) all documentation and other
information required by bank regulatory authorities under the applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act and (y) all such requested resolutions, incumbency certificates, opinions of
counsel and other documents or information, the Administrative Agent shall send
a notice in substantially the form of Exhibit G (a “Borrower Notice”) to the
Company and the Revolving Lenders specifying the effective date upon which the
Applicant Borrower shall constitute a Borrower for purposes hereof, whereupon
each of the Revolving Lenders agrees to permit such Borrower to receive
Revolving Loans hereunder, on the terms and conditions set forth herein, and
each of the parties agrees that such Borrower otherwise shall be a Borrower for
all purposes of this Agreement; provided that no Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Borrower until the date
five (5) Business Days after such effective date.


(b)The Obligations of the Company and each Borrower that is a Domestic
Subsidiary shall be joint and several in nature regardless of which such Person
actually receives Credit Extensions hereunder or the amount of such Credit
Extensions received or the manner in which the Administrative Agent or any
Revolving Lender accounts for such Credit Extensions on its books and records.
Each of the obligations of the Company and each Borrower that is a Domestic
Subsidiary with respect to Credit Extensions made to it, and each such
Borrower’s obligations arising as a result of the joint and several liability of
such Borrower hereunder, with respect to Credit Extensions made to and other
Obligations owing by the Company and the other Borrowers that are Domestic
Subsidiaries hereunder, shall be separate and distinct obligations, but all such
obligations shall be primary obligations of each such Borrower.


(c)The Obligations of the Borrowers that are Foreign Subsidiaries shall be
several in nature.


(d)Each Subsidiary of the Company that is or becomes a “Borrower” pursuant to
this Section 2.16 hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Revolving
Loans made by the Revolving Lenders, to any such Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.


(e)The Company may from time to time, upon not less than ten (10) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such; provided that there are no outstanding
Revolving Loans payable by such Designated Borrower, or other amounts payable by
such Designated Borrower on account of any Revolving Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Revolving Lenders of any such termination of a Designated Borrower’s
status.


(f)Notwithstanding anything herein or in any Loan Document to the contrary, if
any Foreign Subsidiary is or becomes a Guarantor, such Foreign Subsidiary shall
not guarantee any obligation of (i) a U.S. Person or (ii) a disregarded entity
of a U.S. Person.



73

--------------------------------------------------------------------------------






ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.


(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.


(i)Any and all payments by or on account of any obligation of any Credit Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Credit Party, then the Administrative Agent or such Credit Party
shall be entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii)If any Credit Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Credit Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.


(iii)If any Credit Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Credit Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Credit Party or the Administrative Agent, to
the extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(b)Payment of Other Taxes by the Credit Parties. Without limiting the provisions
of subsection (a) above, the Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.


(c)Tax Indemnifications.


(i)Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally


--------------------------------------------------------------------------------




imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Company by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error. Each of the Credit Parties
shall, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within ten days after demand
therefor, for any amount which a Lender of the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below.


(ii)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Credit Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (y) the
Administrative Agent and the Credit Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Credit Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Credit Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).


(d)Evidence of Payments. Upon request by any Credit Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Credit Party or by
the Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Credit Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Credit Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such Credit
Party or the Administrative Agent, as the case may be.


(e)Status of Lenders; Tax Documentation.


(i)Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Recipient’s reasonable judgment such completion,
execution or submission would subject such Recipient to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient.




--------------------------------------------------------------------------------




(ii)Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,


(A)any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:


(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty,


(II)executed copies of IRS Form W-8ECI,


(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or


(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner,


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by


--------------------------------------------------------------------------------




applicable law to permit the Company or the Administrative Agent to determine
the withholding or deduction required to be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.


(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.


(iv)For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Agreement, the Borrowers and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).


(v)A United Kingdom Borrower, the Administrative Agent and any Lender claiming
relief from United Kingdom withholding Tax under an applicable United Kingdom
income tax treaty shall cooperate and shall use commercially reasonable efforts
to complete any procedural formalities necessary for such Borrower to make
payments without deduction of United Kingdom Taxes.


(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Credit Party or with respect to which any Credit Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Credit
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Credit Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Credit Party, upon the request
of the Recipient, agrees to repay the amount paid over to the Credit Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Credit Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Credit Party or any other Person.


--------------------------------------------------------------------------------






(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.


3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Base Rate (whether
denominated in Dollars or Alternative Currencies), or to determine or charge
interest rates based upon the Eurocurrency Base Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans or, if such notice relates to the unlawfulness
or asserted unlawfulness of charging interest based on the Eurocurrency Base
Rate, to make Base Rate Loans as to which the interest rate is determined with
reference to the Eurocurrency Base Rate, shall be suspended, until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), either prepay or, if applicable and such Loans are denominated in
Dollars, convert all such Eurocurrency Rate Loans of such Lender and Base Rate
Loans as to which the interest rate is determined with reference to the
Eurocurrency Base Rate to Base Rate Loans as to which the rate of interest is
not determined with reference to the Eurocurrency Base Rate, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans or a
Base Rate Loan as to which the interest rate is determined with reference to the
Eurocurrency Base Rate. Notwithstanding the foregoing and despite the illegality
for such a Lender to make, maintain or fund Eurocurrency Rate Loans or Base Rate
Loans as to which the interest rate is determined with reference to the
Eurocurrency Base Rate, that Lender shall remain committed to make and maintain
Base Rate Loans as to which the rate of interest is not determined with
reference to the Eurocurrency Base Rate and shall be entitled to recover
interest at such Base Rate. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.


Each Lender at its option may make any Credit Extension to any Designated
Borrower which is a Foreign Subsidiary by causing any domestic or foreign branch
or Affiliate of such Lender (each a “Designated Lender”) to make such Credit
Extension (and in the case of an Affiliate, the provisions of Sections 3.01
through 3.05 and 10.04 shall apply to such Affiliate to the same extent as to
such Lender); provided that any exercise of such option shall not affect the
obligation of the relevant Borrower to repay such Credit Extension in accordance
with the terms of this Agreement; provided, however, if any Lender or any
Designated Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Designated Lender to perform its obligations hereunder or to issue,
make, maintain, fund or charge interest with respect to any Credit Extension to
any Designated Borrower who is organized under the laws of a jurisdiction other
than the United States, a State thereof or the District of Columbia then, on
notice thereof by such Lender to the Company through the Administrative Agent,
and until such notice by such Lender is revoked, any obligation of such Lender
to issue, make, maintain, fund or charge interest with respect to any such
Credit Extension shall be suspended. Upon receipt of such notice, the Credit
Parties shall, take all reasonable actions requested by such Lender to mitigate
or avoid such illegality.
3.03    Inability to Determine Rates.


(a)If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Base Rate for any requested Interest Period


--------------------------------------------------------------------------------




with respect to a proposed Eurocurrency Rate Loan (whether denominated in
Dollars or an Alternative Currency) or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (i), “Impacted
Loans”), or (ii) the Administrative Agent or the Required Lenders determine that
for any reason the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Base Rate component of the Base Rate, the utilization of the
Eurocurrency Base Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice and during such period Base Rate Loans
shall be made and continued based on the interest rate determined by the greater
of clauses (a) and (b) in the definition of Base Rate. Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Borrowing of (or conversion to) Base Rate Loans in
Dollars in the amount specified therein.


(b)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Company and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the affected Lenders notify the Company that such alternative interest
rate does not adequately and fairly reflect the cost to the Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.


3.04    Increased Costs.


(a)Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in Section 3.04(e) or the Eurocurrency
Rate) or the L/C Issuer;


(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Base Rate (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C


--------------------------------------------------------------------------------




Issuer, the Company will pay (or cause the applicable Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loan held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Borrower to pay) to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.


(c)Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Borrower to pay) such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.


(d)Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation; provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender notifies the Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine‑month period referred to above shall be extended to include the period of
retroactive effect thereof).


(e)Additional Reserve Requirements. To the extent not already reflected in the
calculation of any interest rate, the Company shall pay (or cause the applicable
Borrower to pay) to each Lender or the L/C Issuer, as the case may be, as long
as such Lender or the L/C Issuer shall be required to comply with any reserve
ratio requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender or the L/C Issuer (as determined by such Lender or the L/C Issuer
in good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan; provided the
Company shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional costs from such Lender or the L/C
Issuer. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional costs shall be due and payable 10 days from
receipt of such notice.


3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:




--------------------------------------------------------------------------------




(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the applicable
Borrower;


(c)any failure by any Borrower to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or


(d)any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Borrower to pay)
any customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate used
in determining the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.


(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender or the L/C Issuer gives a notice pursuant to
Section 3.02, then such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates (provided, in any event, that any
Loans extended to a Borrower governed by the laws of The Netherlands can only be
assigned to another legal entity if the assignee will acquire a Loan of at least
EUR 100,000 (or its equivalent in another currency) or otherwise qualifies as a
PMP), if, in the judgment of such Lender or the L/C Issuer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or the L/C Issuer to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.


(b)Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with Section
10.13.


3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive the termination of the commitments and the repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.




--------------------------------------------------------------------------------






ARTICLE IV
CONDITIONS PRECEDENT


4.01    Conditions to Effectiveness and Initial Credit Extension. The occurrence
of the Closing Date and the obligation of the L/C Issuer each Lender to make its
initial Credit Extension hereunder on the Closing Date is subject to
satisfaction of the following conditions precedent:


(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.


(b)    The Administrative Agent (or its counsel) shall have received (i) from
each Borrower, a Note for each Lender as has been requested by such Lender, (ii)
from the Guarantors, the Subsidiary Guaranty signed by all such parties and
(iii) from the Company, the Company Guaranty signed by the Company.


(c)    The Administrative Agent shall have received the favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Closing Date), in a form reasonably satisfactory to the Administrative Agent,
and covering such other matters relating to the Credit Parties, this Agreement,
the Loan Documents or the Transactions as the Required Lenders shall reasonably
request. The Borrowers hereby request such counsel to deliver such opinions.


(d)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Credit Party,
the authorization of the Transactions to which such Credit Party is a party, and
any other legal matters relating to the Credit Parties, this Agreement, the Loan
Documents or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.


(e)    The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the Chief Executive Officer of the Company, the
President of the Company or a Financial Officer of the Company, confirming that:


(i)    on the Closing Date, both before and after giving effect to the Credit
Extensions and the other Transactions occurring on such date, no Default or
Event of Default shall have occurred and be continuing; and


(ii)    the representations and warranties contained in Article V of this
Agreement (including, without limitation, the representation and warranty set
forth in Section 5.04(b)) shall be true in all material respects on and as of
the date of such Borrowing except for changes expressly permitted herein and
except to the extent that such representations and warranties relate solely to
an earlier date (in which event such representations and warranties shall have
been true in all material respects on and as of such earlier date).


(f)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Closing Date, including (i) any fees payable
under this Agreement or the Fee Letter, and (ii) to the extent invoiced,
reimbursement or payment of all out‑of‑pocket expenses required to be reimbursed
or paid by the Company hereunder.


(g)    The Administrative Agent shall have received certified copies of all
consents, approvals, authorizations, registrations, filings and orders required
to be made or obtained by all Borrowers and all Guarantors in connection with
the financings evidenced by this Agreement and the other Transactions, and all
such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and

82

--------------------------------------------------------------------------------




all applicable waiting periods shall have expired, and no investigation or
inquiry by any Governmental Authority in respect of such financings or other
Transactions shall be ongoing.


(h)    Since May 31, 2014, there shall have occurred no events, acts, conditions
or occurrences of whatever nature, singly or in the aggregate, that have had, or
are reasonably expected to have, a Material Adverse Effect.


(i)    No actions, suits or other legal proceedings shall be pending or, to the
knowledge of the Company, threatened, against or affecting the Borrowers or the
Guarantors and seeking to enjoin, restrain, or otherwise challenge or contest
the validity of the financings evidenced by this Agreement or the other
Transactions. The Company shall have delivered or otherwise made available to
the Administrative Agent and the Lenders the consolidated financial statements
for the Company and its Subsidiaries for the Fiscal Year ended May 31, 2014,
including balance sheet and income and cash flow statements, audited by
independent public accountants of recognized national standing and prepared in
conformity with GAAP, and the consolidated financial statements of the Company
and its Subsidiaries for the Fiscal Quarter and year‑to‑date period ended
February 28, 2015, and such other financial information as the Administrative
Agent or the Required Lenders may have reasonably requested.


(j)    The Company shall have duly completed and submitted to the Administrative
Agent a Loan Notice for funding of its Loans, and the Administrative Agent shall
have received, not less than three Business Days prior to the Closing Date, a
fully‑executed Funding Indemnity Letter.


(k)    The Administrative Agent shall have received evidence that (i) the 2014
Credit Agreement shall have been amended and restated concurrently with the
Closing Date and all indebtedness thereunder shall have been repaid concurrently
with the Closing Date and (ii) the 2014 Term Loan Agreement shall have been
amended and restated concurrently with the Closing Date and all indebtedness
thereunder shall have been repaid concurrently with the Closing Date.


(l)    Each Lender shall have obtained all applicable licenses, consents,
permits and approvals as deemed necessary by such Lender in order to execute and
perform the transactions contemplated by the Loan Documents (and each Lender
that has signed this Agreement shall be deemed to have represented that the
requirements of this clause (l) have been met with respect to such Lender).


(m)    The Administrative Agent shall have received all other documents,
certificates, and other information as the Administrative Agent may reasonably
request.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


4.02    Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension (other
than any Request for Credit Extension pursuant to any Heartland Facility) is
subject to the following conditions precedent:
(a)The representations and warranties of the Company and each other Credit Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith (or,
in the case of any incurrence of Incremental Term Loans in connection with a
Limited Conditionality Acquisition, certain specified representations and
acquisition agreement representations to be agreed by the Company and the
Lenders providing such Incremental Term Loans), shall be true and correct on and
as of the date of such Credit Extension, except to the extent that such
representations

83

--------------------------------------------------------------------------------




and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date.


(b)No Default (or, in the case of any incurrence of Incremental Term Loans in
connection with a Limited Conditionality Acquisition, no Specified Event of
Default) shall exist, or would result from such proposed Credit Extension or
from the application of the proceeds thereof.


(c)The Administrative Agent and, if applicable, the L/C Issuer and/or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.


(d)In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Required Lenders (in
the case of any Loans to be denominated in an Alternative Currency) or the L/C
Issuer (in the case of any Letter of Credit to be denominated in an Alternative
Currency) would make it impracticable for such Credit Extension to be
denominated in the relevant Alternative Currency.


Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension. Notwithstanding the foregoing, prior to the termination of the
Revolving Commitments, any waiver of a Default in connection with a Request for
Credit Extension for a Revolving Loan must be signed by the Revolving Lenders
(other than Defaulting Lenders) holding at least a majority of the unfunded
Revolving Commitments, the outstanding Revolving Loans, Swing Line Loans, L/C
Obligations and participations therein.
4.03    Conditions to Heartland Facilities.


Notwithstanding any provision herein to the contrary, the obligation of each
Lender to honor any Request for Credit Extension for the Heartland Facilities is
only subject to the following conditions precedent:
(a)Receipt by the Administrative Agent of a fully executed Heartland Incremental
Term B Loan Lender Joinder Agreement, Heartland Incremental Term B Notes (to the
extent requested by any Heartland Incremental Term B Lender) and the Security
Agreement.


(b)Except as disclosed in the Company SEC Documents (as defined in the Heartland
Merger Agreement) filed with, or furnished to, the SEC (as defined in the
Heartland Merger Agreement) after January 1, 2014 and prior to the date of the
Heartland Merger Agreement (excluding any disclosures set forth in any such
Company SEC Document in any risk factor section, any forward-looking disclosure
in any section relating to forward-looking statements or any other statements
that are non-specific, predictive or primarily cautionary in nature other than
historical facts included therein) or in the Company Disclosure Letter (as
defined in the Heartland Merger Agreement), since December 31, 2014, there has
not been any change, event, fact, effect, condition, development or occurrence
that has had, or would reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect (as defined in the Heartland Merger
Agreement as in effect on the date hereof), and (B) since the date of the
Heartland Merger Agreement, there shall not have been any change, event, fact,
effect, condition, development or occurrence that has had or would reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.


(c)The Heartland Acquisition shall have been consummated, or substantially
concurrently with the initial borrowing under the Heartland Facilities, shall be
consummated, in all material respects in accordance with the terms of the
Heartland Merger Agreement, without giving effect to any modifications or
amendments thereto or consents or waivers thereto by the Company or any of its
affiliates that are material and adverse to the Lenders or the Arrangers without
the prior consent of MLPFS (such consent not to be unreasonably withheld,
delayed or conditioned). For purposes of the foregoing condition, it is hereby
understood and agreed that any change in the purchase price in connection with
the Heartland Acquisition shall not be deemed to be material

84

--------------------------------------------------------------------------------




and adverse to the interests of the Lenders and the Arrangers; provided that
(A) any reduction of the purchase price shall be allocated to a reduction in any
amounts to be funded under the Heartland Incremental Term B Loan and (B) any
increase in purchase price shall be funded by equity contributions.


(d)All existing third party Indebtedness for borrowed money of Heartland and its
Subsidiaries (other than such third party Indebtedness for borrowed money which
is permitted to remain outstanding pursuant to the terms of the Heartland Merger
Agreement) shall have been, or substantially concurrently with the Heartland
Acquisition Closing Date, will be refinanced or repaid.


(e)The Administrative Agent shall have received a certificate dated as of the
Heartland Acquisition Closing Date executed by the Chief Executive Officer of
the Company, the President of the Company or a Financial Officer of the Company,
confirming that the Specified Representations and the Specified Merger Agreement
Representations shall be true and correct in all material respects as of such
date.


(f)The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.


(g)The Administrative Agent shall have received the favorable written opinions
of counsel to the Credit Parties (addressed to the Administrative Agent and the
Lenders and dated the Heartland Acquisition Closing Date), in a form reasonably
satisfactory to the Administrative Agent, and covering such other matters
relating to the Credit Parties, this Agreement or the Loan Documents as the
Required Lenders shall reasonably request. The Borrowers hereby request such
counsel to deliver such opinions.


(h)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the authorization of the Delayed Draw Term Loan, the Heartland Incremental Term
B Loan, and any other legal matters relating to the Credit Parties, this
Agreement or the Loan Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.


(i)The Administrative Agent shall have received a solvency certificate executed
by the Company’s chief executive officer in the form of Exhibit M.


(j)Personal Property Collateral. The Administrative Agent shall have received:


(i)    UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s reasonable discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
(ii)    all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Security Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Equity Interests of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its reasonable discretion
under the Law of the jurisdiction of organization of such Person);
(iii)    duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the United States registered intellectual property of the Credit Parties; and
(iv)    Copies of insurance policies or certificates of insurance of the Credit
Parties evidencing liability and casualty insurance meeting the requirements set
forth in the Loan Documents, including naming the Administrative Agent and its
successors and assigns as additional insured (in the case of liability
insurance) or loss payee (in the case of property insurance) on behalf of the
Lenders.



85

--------------------------------------------------------------------------------




provided that, to the extent the items set forth in clauses (ii), (iii) and (iv)
above have not been satisfied on the Heartland Acquisition Closing Date after
the Company’s use of commercially reasonable efforts to do so, they shall be
delivered within ninety days of the Heartland Acquisition Closing Date (or such
later date as agreed by the Administrative Agent in its sole discretion).


(k)The Lenders shall have received at least three (3) business days prior to the
Heartland Acquisition Closing Date all documentation and other information about
the Credit Parties as has been reasonably requested in writing at least 10
business days prior to the Heartland Acquisition Closing Date by such Lenders
that they reasonably determine is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Act.


(l)All fees required to be paid on the Heartland Acquisition Closing Date and
reasonable out-of-pocket expenses required to be paid on the Heartland
Acquisition Closing Date, to the extent invoiced at least three (3) business
days prior to the Heartland Acquisition Closing Date shall, upon the initial
borrowing under the Heartland Facilities, have been paid; provided that such
payment may be made from the proceeds of the initial funding of the Heartland
Facilities on the Heartland Acquisition Closing Date.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.03, each Lender that has signed the Heartland
Incremental Term B Loan Lender Joinder Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Heartland Acquisition Closing Date
specifying its objection thereto.








ARTICLE V
REPRESENTATIONS AND WARRANTIES


Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
5.01    Organization; Powers. The Company and each of its Subsidiaries is duly
organized, validly existing and in good standing, where relevant, under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.


5.02    Authorization; Enforceability. The Transactions are within each Credit
Party’s organizational powers and have been duly authorized by all necessary
organizational action and, if required, the action by the holders of such Credit
Party’s Equity Interests. This Agreement and each other Loan Document has been
duly executed and delivered by each Credit Party thereto and constitutes a
legal, valid and binding obligation of each Credit Party, enforceable in
accordance with its terms, subject to applicable Debtor Relief Law and subject
to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.


5.03    Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or Organization Documents of any of the Credit Parties or any order
of any Governmental Authority, (c) will not violate or result in a default under
any material indenture, agreement or other instrument binding upon any of the
Credit Parties or its assets (including either of the Existing Credit
Agreements), and (d) will not result in the creation or imposition of any Lien
on any asset of any of the Credit Parties, other than as expressly permitted by
the Loan Documents.



86

--------------------------------------------------------------------------------




5.04    Financial Condition; No Material Adverse Change.


(a)The Company has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the Fiscal Year ended May 31, 2014, reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the Fiscal Quarter and
the portion of the Fiscal Year ended February 28, 2015, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year‑end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.


(b)Since May 31, 2014, there have been no events, acts, conditions or
occurrences, singly or in the aggregate, that have had or could reasonably be
expected to have a Material Adverse Effect.


5.05    Properties.


(a)Each of the Company and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property sufficient for the
conduct of its business, except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes, in each case free and clear of all
Liens except as expressly permitted by the Loan Documents.


(b)Each of the Company and its Subsidiaries owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business, free and clear
of all Liens except as expressly permitted by the Loan Documents, and the use
thereof by the Company and its Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


5.06    Litigation and Environmental Matters.


(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrowers,
threatened against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.


(b)Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, or (ii) has
become subject to any Environmental Liability.


5.07    Compliance with Laws and Agreements. Except where such compliance is
being contested in good faith by appropriate proceedings, each of the Company
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.


5.08    Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.


5.09    Taxes. Each of the Company and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it,

87

--------------------------------------------------------------------------------




except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.


5.10    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.


5.11    Subsidiaries. Schedule 5.11 to this Agreement lists each Subsidiary of
the Company as of the First Amendment Effective Date and accurately sets forth
for such Subsidiary the type of entity, its jurisdiction of organization, the
holders of its Equity Interests, and whether as of such date such Subsidiary is
a Significant Subsidiary and/or a Material Subsidiary.


5.12    Margin Securities. Neither the Company nor any of its Subsidiaries (i)
is engaged in the business of purchasing or carrying “margin stock” as defined
in Regulation U of the Board or (ii) has used any proceeds of any Loans or
Letters of Credit to purchase or carry any such “margin stock” contrary to the
provisions of Regulation U or Regulation X of the Board.


5.13    Disclosure. None of the reports, financial statements, certificates and
other information furnished by or on behalf of any Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading at the time made
or delivered; provided that, with respect to projected financial information,
the Borrowers represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.


5.14    Taxpayer Identification Number; Other Identifying Information. As of the
First Amendment Effective Date, the true and correct (a) U.S. taxpayer
identification number of the Company and (b) unique identification number of
each Credit Party that has been issued by its jurisdiction of organization, are
each set forth on Schedule 10.02.


5.15    OFAC. None of Credit Parties, nor any of their Subsidiaries, nor, to the
knowledge of the Credit Parties and their Subsidiaries, any director, officer,
employee or Affiliate thereof, nor, to the knowledge of the Credit Parties, any
agent of the Borrowers or any Subsidiary that will act as agent on behalf of the
Borrowers or such Subsidiary in connection with the credit facility established
hereby, is (i) currently the subject of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals or HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List or (iii) located, organized or
resident in a Designated Jurisdiction.


5.16    Anti-Corruption Laws. The Credit Parties and their Subsidiaries have
conducted their businesses in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions with
authority or jurisdiction over the Borrowers or their Subsidiaries and have
instituted and maintained policies and procedures reasonably designed to promote
and achieve compliance with such laws.


5.17    Perfection of Security Interests in the Collateral. Subject to the
proviso of clause (i) in Section 4.03, upon and after the consummation of the
Heartland Acquisition, the Collateral Documents create valid security interests
in, and Liens on, the Collateral purported to be covered thereby, which security
interests and Liens are currently perfected security interests and Liens, prior
to all other Liens other than Permitted Encumbrances.


5.18    Solvency. Upon the consummation of the Heartland Acquisition, the
Company and its Subsidiaries, on a consolidated basis, are Solvent.


5.19    EEA Financial Institution Status. Neither the Company nor any other
Credit Party is an EEA Financial Institution.

88

--------------------------------------------------------------------------------










ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Borrower covenants and agrees with the Lenders
and the Administrative Agent that:
6.01    Financial Statements and Other Information. The Company will furnish to
the Administrative Agent and each Lender:


(a)within 100 days after the end of each Fiscal Year of the Company ending prior
to the consummation of the Heartland Acquisition (commencing with the Fiscal
Year ending May 31, 2015), and within 90 days after the end of each Fiscal Year
of the Company ending after the consummation of the Heartland Acquisition, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all reported on by Deloitte & Touche LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit (other than any qualification that results solely from a
current maturity of any Loans) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;


(b)within 50 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of the Company ending prior to the consummation of the
Heartland Acquisition (commencing with the Fiscal Quarter ending August 31,
2015) and within 45 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Company ending after the consummation of the
Heartland Acquisition, its consolidated balance sheet and related statements of
operations and cash flows as of the end of and for such Fiscal Quarter and the
then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year‑end audit adjustments and the
absence of footnotes;


(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate signed by a Financial Officer of the Company
(i) certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 7.08A, 7.08B, 7.09A
and 7.09B, as applicable, (iii) for each Compliance Certificate delivered after
the Heartland Acquisition Closing Date, an updated copy of the schedules to the
Security Agreement or a certification that no such updates are needed and (iv)
describing in reasonable detail any change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements for the
immediately preceding Fiscal Year that is material with respect to the financial
statements accompanying such certificate (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);


(d)promptly after the same become publicly available, copies of all annual and
quarterly reports filed by the Company or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of the Securities and Exchange Commission, or with any national
securities exchange, as the case may be;

89

--------------------------------------------------------------------------------






(e)promptly upon the receipt thereof, a copy of any management letter or
management report prepared by the Company’s independent certified public
accountants in conjunction with the financial statements described in
Section 6.01(a);


(f)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request;


(g)not later than 75 days (or in the case of the first Fiscal Year beginning
after the consummation of the Heartland Acquisition, not later than 120 days)
after the beginning of each Fiscal Year of the Company, commencing with the
first Fiscal Year beginning after the consummation of the Heartland Acquisition,
an annual business plan and budget of the Company and its Subsidiaries
containing, among other things, pro forma financial statements for each quarter
of such Fiscal Year; and


(h)after the consummation of the Heartland Acquisition, promptly after the
delivery of the information required pursuant to Sections 6.01(a) and 6.01(b)
above, at a time mutually agreed with the Administrative Agent, participate in a
quarterly conference call that is for Lenders to discuss the financial condition
and results of operations of the Company and its Subsidiaries for the most
recently-ended Fiscal Quarter (and portion of the Fiscal Year) for which
financial statements have been delivered.


Notwithstanding the foregoing requirements for delivery of annual and quarterly
financial statements and reports and other filings in Section 6.01(a), (b) and
(d) above (to the extent such documents are included in material otherwise filed
with the SEC), and notices required to be given pursuant to Section 6.02, such
delivery and notice requirements may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent) including, to the extent the Lenders and the
Administrative Agent have access thereto and such documents are available
thereon, the EDGAR Database and sec.gov; provided that the Company shall notify
the Administrative Agent and each Lender (by facsimile or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Company hereby acknowledges that (a) the Administrative Agent and/or MLPFS
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, Syndtrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non‑public information with respect to either of
the Company or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market‑related
activities with respect to such Person’s securities. The Company hereby agrees
that so long as the Company is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Company shall be deemed to have authorized the
Administrative Agent, MLPFS and the Lenders to treat such Borrower Materials as
not containing any material non‑public information with respect to the Company
or its securities for purposes of United States Federal and state securities
laws (provided that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z)

90

--------------------------------------------------------------------------------




the Administrative Agent and MLPFS shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated as “Public Side Information.”
Notwithstanding the foregoing, the Company shall be under no obligation to mark
any Borrower Materials “PUBLIC.”
6.02    Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt (and in any event within five
Business Days) written notice of the following:


(a)the occurrence of any Default or Event of Default;


(b)the filing or commencement of any actions, suits or proceedings by or before
any arbitrators or Governmental Authorities against or affecting the Company or
any Subsidiaries or other Affiliates thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;


(c)if and when the Company or any member of the ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any Reportable Event with respect to any
Plan which might reasonably be expected to constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such Reportable Event, a
copy of the notice of such Reportable Event given or required to be given to the
PBGC, (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA, a copy of such notice, or (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate or appoint a trustee to
administer any Plan, a copy of such notice, in each case where such Reportable
Event, withdrawal liability, termination or appointment could reasonably be
expected to have or cause a Material Adverse Effect; and


(d)the cancellation or termination of any material agreement or the receipt or
sending of written notice of default or intended termination or cancellation of
any material agreement, in any case that could reasonably be expected to have a
Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
6.03    Maintenance of Existence. Each Borrower shall at all times maintain its
legal existence in the jurisdiction of its organization. The Company shall cause
each of the Credit Parties and each of the Material Subsidiaries to maintain its
legal existence; provided, that (i) the Company may merge or dissolve any
applicable Credit Party or Material Subsidiary from time to time if (x) the
Company has determined that such dissolution is desirable, and (y) such
dissolution could not reasonably be expected to have or cause a Material Adverse
Effect, or (ii) the Company or any Subsidiary may eliminate or discontinue a
business line pursuant to Section 7.03(c).


6.04    Payment of Obligations. The Company will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
the Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (b) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.


6.05    Maintenance of Properties; Insurance.


(a)The Company will, and will cause each of its Subsidiaries to, (i) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect, (ii) maintain and keep in full force and effect all rights in respect of
Intellectual Property used in the business of the Company and its Subsidiaries,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect, and (iii) maintain, with financially sound and
reputable insurance companies or through adequate self‑insurance programs,
insurance in such amounts and against such risks as are customarily

91

--------------------------------------------------------------------------------




maintained by companies engaged in the same or similar businesses operating in
the same or similar locations or consistent with past practices of the Company
and such Subsidiaries.


(b)Without limiting the foregoing, following the consummation of the Heartland
Acquisition, the Company will, and will cause each of its Subsidiaries to, (i)
maintain, if available, fully paid flood hazard insurance on all real property
that is located in a special flood hazard area and that constitutes Collateral,
on such terms and in such amounts as required by The National Flood Insurance
Reform Act of 1994 or as otherwise required by the Administrative Agent, (ii)
furnish to the Administrative Agent evidence of the renewal (and payment of
renewal premiums therefor) of all such policies prior to the expiration or lapse
thereof, and (iii) furnish to the Administrative Agent prompt written notice of
any redesignation of any such improved real property into or out of a special
flood hazard area.


(c)Following the consummation of the Heartland Acquisition, the Company will,
and will cause each of its Subsidiaries to cause the Administrative Agent and
its successors and assigns to be named as lender’s loss payee or mortgagee, as
its interest may appear, and/or additional insured with respect to any such
insurance providing liability coverage or coverage in respect of any Collateral,
and cause each provider of any such insurance to agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty days (or
such lesser amount as the Administrative Agent may agree) prior written notice
before any such policy or policies shall be altered or canceled.


6.06    Books and Records; Inspection Rights. The Company will (i) keep, and
cause each of its Subsidiaries to keep, proper books of record and account in
which full, true and correct entries in conformity with GAAP shall be made of
all dealings and transactions in relation to its business and activities; and
(ii) permit, and cause each of its Subsidiaries to permit, representatives of
any Lender, after written notice to an officer of the Company or Subsidiary, at
such Lender’s expense during any period in which a Default or Event of Default
is not in existence and at the Company’s expense during any period in which a
Default or Event of Default is in existence, to visit (which date of visit shall
be two (2) Business Days after the date such request is made or any earlier date
as may be mutually agreed by the Company and such Lender) and inspect any of
their respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants. The Company agrees to cooperate and assist in such visits and
inspections, in each case at such reasonable times and as often as may
reasonably be desired. Notwithstanding the foregoing, during any period in which
no Event of Default is in existence, neither the Administrative Agent nor any
Lender may engage in (i) more than two inspections per Fiscal Year or (ii)
discussions with the Company’s independent public accountants, unless the
Company shall have otherwise consented to same.


6.07    Compliance with Laws.. The Company will, and will cause each of its
Subsidiaries and each of its ERISA Affiliates to, comply with applicable laws
(including but not limited to ERISA), regulations, executive orders, and similar
requirements of governmental authorities (including but not limited to PBGC),
except where the necessity of such compliance is being contested in good faith
through appropriate proceedings or except where the noncompliance with which
could not be reasonably expected to cause or result in a Material Adverse
Effect.


6.08    Use of Proceeds. (a) The proceeds of the Heartland Facilities shall be
used to finance the Heartland Acquisition Costs and (b) the proceeds of the
other Loans shall be used solely (i) to refinance existing Indebtedness and pay
fees, costs and expenses related thereto (ii) to finance Acquisitions and the
fees and expenses related thereto, (iii) to pay fees and expenses incurred in
connection with this Agreement and/or (iv) for other lawful corporate purposes
(including, without limitation, share repurchases).


6.09A    Additional Guarantors. Prior to the consummation of the Heartland
Acquisition, (a) not later than 30 days (or such longer period as the
Administrative Agent may agree) after the date required for delivery of any
quarterly or annual financial statements pursuant to Section 6.01, if any
Domestic Subsidiary (other than a Bank Subsidiary or an Excluded Domestic
Subsidiary) that is not a Guarantor as of the period end date of such financial

92

--------------------------------------------------------------------------------




statements would qualify as of such period end date as a Significant Subsidiary
or (b) with respect to any Domestic Subsidiary that is not required to become a
Guarantor pursuant to clause (a) of this Section 6.09A, at the option of the
Company, the Company shall cause such Subsidiary to execute and deliver to the
Administrative Agent a Subsidiary Guaranty Supplement pursuant to which such
Subsidiary agrees to be bound by the terms and provisions of the Subsidiary
Guaranty, accompanied by (i) all other Loan Documents related thereto, (ii)
certified copies of the certificates or articles of incorporation, organization
or formation, by‑laws, limited liability company agreements, partnership
agreements, and other applicable Organization Documents, appropriate authorizing
resolutions of the board of directors, board of managers, or comparable body,
and opinions of counsel for such Subsidiary comparable to those delivered
pursuant to Section 4.01, and (iii) such other documents as the Administrative
Agent may reasonably request. The Company may request that any Guarantor cease
to be a Guarantor and be released and discharged from its obligations under the
Subsidiary Guaranty if (i) the Equity Interests of such Guarantor are being sold
or otherwise disposed of, or such Guarantor is being dissolved, in a transaction
not prohibited by the terms of this Agreement, or (ii) such Guarantor both (A)
has ceased to qualify as a Significant Subsidiary as indicated by the most
recent quarterly or annual financial statements delivered pursuant to
Section 6.01 or (B) after giving pro forma effect to any Asset Sale or sale or
other disposition made by such Guarantor or Subsidiaries of such Guarantor as if
such Asset Sale or disposition occurred during the most recent period for which
financial statements have been delivered pursuant to Section 6.01, would cease
to qualify as a Significant Subsidiary.
6.09B    Additional Guarantors. Upon and after the consummation of the Heartland
Acquisition, (a) not later than 30 days (or such longer period as the
Administrative Agent may agree) after the date required for delivery of any
quarterly or annual financial statements pursuant to Section 6.01, if any
Domestic Subsidiary (other than a Bank Subsidiary or an Excluded Domestic
Subsidiary) that is not a Guarantor as of the period end date of such financial
statements would qualify as of such period end date as a Material Subsidiary or
if such Subsidiary would be required to become a Guarantor to comply with the
aggregate limitations set forth in the definition of Material Subsidiary or (b)
with respect to any Domestic Subsidiary that is not required to become a
Guarantor pursuant to clause (a) of this Section 6.09B, at the option of the
Company, the Company shall cause such Subsidiary to execute and deliver to the
Administrative Agent a Subsidiary Guaranty Supplement pursuant to which such
Subsidiary agrees to be bound by the terms and provisions of the Subsidiary
Guaranty, accompanied by (i) all other Loan Documents related thereto, (ii)
certified copies of the certificates or articles of incorporation, organization
or formation, by‑laws, limited liability company agreements, partnership
agreements, and other applicable Organization Documents, appropriate authorizing
resolutions of the board of directors, board of managers, or comparable body,
and opinions of counsel for such Subsidiary comparable to those delivered
pursuant to Section 4.01, and (iii) such other documents as the Administrative
Agent may reasonably request.


6.10    Anti-Corruption Laws. Maintain and enforce policies and procedures
reasonably designed to promote and achieve compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions with authority or
jurisdiction over the Borrowers or their Subsidiaries.
6.11    Pledged Assets. Following the consummation of the Heartland Acquisition,
the Company shall, and shall cause its Domestic Subsidiaries that are Credit
Parties to:
(a)Equity Interests. Cause (i) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary (other than Foreign Subsidiary Holding
Companies and Bank Subsidiaries) directly owned by such Credit Party and (ii)
(x) 65% (or such greater percentage that, due to a change in an applicable Law
after the Closing Date, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences in each case as
reasonably determined by the Company in consultation with the Administrative
Agent) of the issued and outstanding Equity Interests entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)); provided that for purposes of
this Section 6.11, any convertible preferred equity certificate shall be deemed
to be Equity Interests entitled to vote and (y) 100% of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary and each Foreign
Subsidiary Holding Company (in each case, other than any

93

--------------------------------------------------------------------------------




Bank Subsidiary) directly owned by such Credit Party to be subject at all times
to a first priority, perfected Lien in favor of the Administrative Agent
pursuant to the terms and conditions of the Collateral Documents, and, in
connection with the foregoing, deliver to the Administrative Agent such other
documentation as the Administrative Agent may request including, any filings and
deliveries to perfect such Liens and favorable opinions of counsel all in form
and substance reasonably satisfactory to the Administrative Agent; provided in
each case that the Company determines (in consultation with the Administrative
Agent) that such pledge would not result in adverse tax consequences.


(b)Other Property. Cause all Collateral (other than, for the avoidance of doubt,
any Excluded Property) of each Credit Party (other than any Foreign Subsidiary
Borrower) to be subject at all times to first priority (subject to any
obligations secured by a Settlement Lien which are subject to any Customary
Settlement Lien Intercreditor Agreement), perfected and, in the case of owned
real property, title insured Liens in favor of the Administrative Agent to
secure the Obligations pursuant to the Collateral Documents (subject to
Permitted Encumbrances) and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
request including filings and deliveries necessary to perfect such Liens,
Organization Documents, resolutions, Real Property Security Documents and
favorable opinions of counsel to such Person, all in form, content and scope
reasonably satisfactory to the Administrative Agent.


Notwithstanding anything contained herein to the contrary, no Credit Party shall
be required to (x) grant to the Administrative Agent perfection through control
agreements or perfection by control with respect to any Collateral (other than
delivery of certificated pledged Equity Interests and promissory notes
constituting Collateral, in each case to the extent required by the Security
Agreement), including control agreements with respect to deposit accounts,
securities accounts, and commodities accounts or (y) take any actions under or
execute any documents or instruments governed by the laws of any jurisdiction
other than the United States or any state thereof to grant, perfect or provide
for the enforcement of any security interest.
6.12    Maintenance of Ratings. u Upon and after the consummation of the
Heartland Acquisition, the Company shall use commercially reasonable efforts
(which shall include the payment by the Company of customary rating agency fees
and cooperation with information and data requests by Moody’s and S&P in
connection with their ratings process) to obtain and maintain the Ratings (but
not a specific Rating).








ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Borrower covenants and agrees with the Lenders
and the Administrative Agent that:
7.01A    Subsidiary Indebtedness. Prior to the consummation of the Heartland
Acquisition, the Company will not permit any Subsidiary (other than a Subsidiary
Guarantor) to create, incur or suffer to exist any Indebtedness, other than:
(a)Indebtedness existing as of the First Amendment Effective Date and described
on Schedule 7.01;


(b)Indebtedness secured by Liens permitted pursuant to the terms of Section
7.02A(a)(iii);


(c)Indebtedness of such Subsidiary owing to the Company or any other Subsidiary;


(d)[Reserved];

94

--------------------------------------------------------------------------------






(e)Indebtedness arising from the renewal or extension of any Indebtedness
described in clauses (a), (b), (f) or (o); provided that the amount of such
Indebtedness is not increased and any Liens securing such Indebtedness attached
only to the assets previously serving as collateral for such Indebtedness prior
to such renewal or extension;


(f)Indebtedness owing by such Subsidiary that was in existence at the time such
Person first became a Subsidiary, or at the time such Person was merged into or
consolidated with a Subsidiary, which Indebtedness was not created or incurred
in contemplation of such event; provided that such Indebtedness is at the time
permitted pursuant to the terms of Section 7.02A (in the case of any
Indebtedness secured by any Liens on assets of such Subsidiary);


(g)Indebtedness resulting from Surety Indemnification Obligations of such
Subsidiary;


(h)Indebtedness, if any, which may be deemed to exist with respect to Swap
Agreements;


(i)Indebtedness, if any, that may exist in respect of deposits or payments made
by customers or clients of such Subsidiaries;


(j)Indebtedness owed in respect of any netting services, overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds or in respect of
letters of credit or bankers’ acceptances supporting trade payables;


(k)to the extent constituting Indebtedness, contingent liabilities in respect of
any indemnification, adjustment of purchase price, non-compete, consulting,
deferred compensation and similar obligations;


(l)Indebtedness representing deferred compensation to directors, officers,
employees, members of management, managers and consultants of a Subsidiary
incurred in the ordinary course of business;


(m)Guarantees by Subsidiaries in respect of Indebtedness permitted to be
incurred pursuant to this Section 7.01A;


(n)Indebtedness incurred to finance workers’ compensation, health, disability or
life insurance or which finances other employee benefits or property, casualty
or liability insurance, or self-insurance, in each case, in the ordinary course
of business;


(o)Indebtedness of the Foreign Subsidiary Borrowers that are not Subsidiary
Guarantors to the extent such Indebtedness is incurred under this Agreement;


(p)other Indebtedness of such Subsidiaries not described in clauses (a) through
(o) or (q) incurred or created following the Closing Date so long as on the date
of such incurrence or creation the sum of (A) the aggregate principal amount of
such Indebtedness and (B) the aggregate principal amount of all Indebtedness
incurred under clauses (a), (e) (in the case of renewals or extension of
Indebtedness described in clauses (a) or (p)), and (p) and outstanding on such
date, does not exceed the greater of (i) $300,000,000 and (ii) an amount equal
to thirty-five percent (35%) of EBITDA as at the end of the Company’s most
recently ended four Fiscal Quarter period for which financial statements have
been made available, or are required to have been made available, to the
Administrative Agent prior to such date; and


(q)all premiums (if any), interest, fees, expenses, charges and additional or
contingent interest on obligations described in clauses (a) through (p).


7.01B    Indebtedness. Upon and after the consummation of the Heartland
Acquisition, no Credit Party will, and no Credit Party will permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, other than:

95

--------------------------------------------------------------------------------




(a)Indebtedness of the Company and its Subsidiaries (determined before giving
effect to the Heartland Acquisition) existing on the Heartland Acquisition
Closing Date, which Indebtedness was not created or incurred in contemplation of
such event;


(b)purchase money Indebtedness (including obligations in respect of capital
leases) hereafter incurred to finance the purchase of fixed assets, and
renewals, refinancings and extensions thereof; provided that (i) the aggregate
outstanding principal amount of all such Indebtedness shall not exceed
$50,000,000 at any one time outstanding; and (ii) such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed;


(c)intercompany Indebtedness permitted under Section 7.12; provided that in the
case of Indebtedness owing by a Credit Party to a Foreign Subsidiary such
Indebtedness shall be subordinated prior to the Obligations in a manner and to
an extent reasonably acceptable to the Administrative Agent;


(d)Indebtedness under the Loan Documents;


(e)Indebtedness arising from the renewal or extension of any Indebtedness
described in clauses (a) or (f); provided that the amount of such Indebtedness
is not increased and any Liens securing such Indebtedness attached only to the
assets previously serving as collateral for such Indebtedness prior to such
renewal or extension;


(f)Indebtedness owing by any Subsidiary that was in existence at the time such
Person first became a Subsidiary, or at the time such Person was merged into or
consolidated with a Subsidiary, which Indebtedness was not created or incurred
in contemplation of such event; provided that such Indebtedness is at the time
permitted pursuant to the terms of Section 7.02B (in the case of any
Indebtedness secured by any Liens on assets of such Subsidiary); provided that
the aggregate amount of Indebtedness under this clause (f) shall not exceed
$50,000,000 at any one time outstanding;


(g)Indebtedness resulting from Surety Indemnification Obligations of such
Subsidiary;


(h)Indebtedness, if any, which may be deemed to exist with respect to Swap
Agreements;


(i)Indebtedness, if any, that may exist in respect of deposits or payments made
by customers or clients of such Subsidiaries;


(j)Indebtedness owed in respect of any netting services, overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds or in respect of
letters of credit or bankers’ acceptances supporting trade payables;


(k)to the extent constituting Indebtedness, contingent liabilities in respect of
any indemnification, adjustment of purchase price, non-compete, consulting,
deferred compensation and similar obligations;


(l)Indebtedness representing deferred compensation to directors, officers,
employees, members of management, managers and consultants of a Subsidiary
incurred in the ordinary course of business;


(m)Guarantees in respect of Indebtedness permitted to be incurred pursuant to
this Section 7.01B;


(n)Indebtedness incurred to finance workers’ compensation, health, disability or
life insurance or which finances other employee benefits or property, casualty
or liability insurance, or self-insurance, in each case, in the ordinary course
of business;


(o)unsecured Indebtedness of the Company and its Subsidiaries; provided that (i)
at the time of incurrence of such Indebtedness, no Default has exists or would
result therefrom; (ii) after giving effect to the

96

--------------------------------------------------------------------------------




incurrence of such Indebtedness on a pro forma basis, the Leverage Ratio shall
be at least 0.25x less than the maximum Leverage Ratio then permitted by Section
7.08B;


(p)Indebtedness of Subsidiaries that are not Credit Parties in an aggregate
amount not to exceed $75,000,000 at any one time outstanding;


(q)Indebtedness in an aggregate principal amount of up to $25,000,000 consisting
of letters of credit or bank guaranties issued to support the obligations of the
Company or any Subsidiary incurred in the ordinary course of business;


(r)Indebtedness in connection with any Permitted Sale-Leaseback;


(s)Permitted Incremental Equivalent Debt in an aggregate principal amount not to
exceed the then applicable Incremental Amount;


(t)Indebtedness under Secured Cash Management Agreements;


(u)other Indebtedness not described in clauses (a) through (t) so long as on the
date of such incurrence or creation of such Indebtedness, the aggregate
principal amount of such Indebtedness does not exceed the greater of (i)
$150,000,000 and (ii) an amount equal to 15% of EBITDA as at the end of the
Company’s most recently ended four Fiscal Quarter period for which financial
statements have been made available, or are required to have been made
available, to the Administrative Agent prior to such date;


(v)Indebtedness pursuant to any Permitted Refinancing of any obligations
described in clauses (a) through (u) not otherwise permitted hereunder; and


(w)all premiums (if any), interest, fees, expenses, charges and additional or
contingent interest on obligations described in clauses (a) through (v).


7.02A    Liens. Prior to the consummation of the Heartland Acquisition, no
Credit Party will, nor will any Credit Party permit any Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:
(a)(i)    Liens existing as of the First Amendment Effective Date and described
on Schedule 7.02 securing Indebtedness outstanding on the date of this
Agreement;


(i)Liens existing on any asset of any Person at the time such Person becomes a
Subsidiary, or at the time such Person was merged into or consolidated with the
Company or a Subsidiary, which Lien was not created in contemplation of such
event and, if such Lien secures Indebtedness of a Subsidiary, such Indebtedness
is permitted pursuant to the terms of Section 7.01A;


(ii)Liens on any asset securing Indebtedness (including, without limitation, a
Capital Lease Obligation) incurred or assumed for the purpose of financing all
or any part of the cost of acquiring or constructing such asset, provided that
such Lien (x) attaches to such asset (and no other asset) concurrently with or
within 18 months after the acquisition or completion of construction thereof,
and (y) secures solely such Indebtedness incurred or assumed for the purpose of
financing all or any part of the cost of acquiring or constructing such asset;
provided that the aggregate amount of Indebtedness secured by Liens permitted
pursuant to this clause (a)(iii) of this Section 7.02A shall count toward usage
of the basket for Liens contained in clause (i) below;



97

--------------------------------------------------------------------------------




(a)Liens securing Permitted Pari Passu Indebtedness; provided that all
requirements and conditions set forth in the definition of the term “Permitted
Pari Passu Indebtedness” shall be satisfied at all times any such Liens are in
effect;


(b)Liens securing Indebtedness owing by the Company or any Subsidiary to any
Credit Party;


(c)Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any of the foregoing clauses (a)
through (c) of this Section; provided that (i) such Indebtedness is not secured
by any additional assets, and (ii) the amount of such Indebtedness secured by
any such Lien is not increased;


(d)Permitted Encumbrances;


(e)Liens on any assets of any Person that is not a Credit Party;


(f)Liens on cash and cash equivalents deposited or pledged in the ordinary
course of business to secure Surety Indemnification Obligations;


(g)Liens arising due to any cash pooling, netting or composite accounting
arrangements; and


(h)other Liens securing Indebtedness so long as on the date of such creation,
incurrence or assumption of such Lien the aggregate amount of Indebtedness
secured by such Liens shall not exceed the greater of (i) $200,000,000 and (ii)
an amount equal to twenty percent (20%) of EBITDA as at the end of the Company’s
most recently ended four Fiscal Quarter period for which financial statements
have been made available, or are required to have been made available, to the
Administrative Agent prior to such date.


7.02B    Liens. Upon and after the consummation of the Heartland Acquisition, no
Credit Party will, nor will any Credit Party permit any Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:
(a)(i)    Liens on the assets of the Company and its Subsidiaries (determined
after giving effect to the Heartland Acquisition) existing on the Heartland
Acquisition Closing Date, securing Indebtedness outstanding on the Heartland
Acquisition Closing Date, which Indebtedness and Liens were not created or
incurred in contemplation of such event;


(i)Liens securing Indebtedness permitted under Section 7.01B(f);


(ii)Liens securing Indebtedness permitted under Section 7.01B(b); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) such Liens attach to such property
concurrently with or within eighteen months after the acquisition thereof;


(b)Liens securing Indebtedness owing by the Company or any Subsidiary to any
Credit Party;


(c)Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any of the foregoing clauses (a)
through (b) of this Section; provided that (i) such Indebtedness is not secured
by any additional assets, and (ii) the amount of such Indebtedness secured by
any such Lien is not increased;


(d)Permitted Encumbrances;



98

--------------------------------------------------------------------------------




(e)Liens on cash and cash equivalents deposited or pledged in the ordinary
course of business to secure Surety Indemnification Obligations;


(f)Liens arising due to any cash pooling, netting or composite accounting
arrangements;


(g)other Liens securing Indebtedness so long as on the date of such creation,
incurrence or assumption of such Lien the aggregate amount of Indebtedness
secured by such Liens shall not exceed in the aggregate at any one time
outstanding the greater of (i) $100,000,000 and (ii) an amount equal to ten
percent (10%) of EBITDA as at the end of the Company’s most recently ended four
Fiscal Quarter period for which financial statements have been made available,
or are required to have been made available, to the Administrative Agent prior
to such date;


(h)Liens on any asset of a Person that is not a Credit Party; and


(i)    Liens in connection with any Permitted Sale-Leaseback.


7.03    Consolidations, Mergers and Sales of Assets. No Credit Party will, nor
will any Credit Party permit any of its Material Subsidiaries to, consolidate or
merge with or into, or effect any Asset Sale to, any other Person, or
discontinue or eliminate any Material Subsidiary or business segment, provided
that:
(a)the Company may merge with another Person if (i) the Company is the
corporation surviving such merger and (ii) immediately after giving effect to
such merger, no Default or Event of Default shall have occurred and be
continuing;


(b)any Borrower (other than the Company) may merge with another Person if (i)
such Borrower is the Person surviving such merger, and (ii) immediately after
giving effect to such merger, no Default or Event of Default shall have occurred
and be continuing;


(c)Subsidiaries other than the Borrowers (i) may merge with another Subsidiary;
provided that if one of the Persons involved in such merger is a Credit Party,
the surviving Person or transferee in any such transaction is, by virtue of such
merger, or becomes within the period of time set forth in Section 6.09A or
Section 6.09B, as applicable, a Credit Party, (ii) may merge with the Company,
so long as the surviving Person or transferee in any such transaction is the
Company, and (iii) may merge with another Person (other than the Company or
another Subsidiary) if (x) such Subsidiary is the Person surviving such merger
or such Person becomes a Subsidiary by virtue thereof, and (y) no Default or
Event of Default shall have occurred and be continuing;


(d)the Company and its Subsidiaries may eliminate or discontinue business lines
and segments from time to time if such elimination or discontinuance could not
reasonably be expected to have a Material Adverse Effect;


(e)so long as no Event of Default shall then have occurred and be continuing or
would result therefrom, the Company and its Subsidiaries may effect any Asset
Sale so long as the assets to be sold pursuant to all such Asset Sales during
any Fiscal Year have not contributed, in the aggregate, more than (i) at any
time prior to the consummation of the Heartland Acquisition, twenty-five percent
(25%) of the EBITDA of the Company for the then-most recently completed period
of four consecutive Fiscal Quarters for which financial statements are available
(with the determination of such contribution to EBITDA to be made in good faith
by the Company) and (ii) upon and after the consummation of the Heartland
Acquisition, fifteen percent (15%) of the EBITDA of the Company for the
then-most recently completed period of four consecutive Fiscal Quarters for
which financial statements are available (with the determination of such
contribution to EBITDA to be made by the Company in a manner reasonably
acceptable to the Administrative Agent); provided that the aggregate amount of
all assets sold pursuant to clause (ii), calculated at the time of any such
Asset Sale, shall not have contributed, in the aggregate, more than twenty-five
percent (25%) of EBITDA of the Company for

99

--------------------------------------------------------------------------------




the then-most recently completed period of four consecutive Fiscal Quarters for
which financial statements are available (with the determination of such
contribution to EBITDA to be made in good faith by the Company);


(f)Subsidiaries which are formed for the sole purpose of (i) merging into
Persons that will become Subsidiaries or (ii) acquiring the assets or Equity
Interests of Persons and thereafter becoming Subsidiaries, may merge with such
Persons or consolidate those Persons’ assets with the assets of those
Subsidiaries so long as such acquisitions and related transactions are otherwise
permitted by this Agreement;


(g)the Company and its Subsidiaries may consummate the Heartland Acquisition and
may make any Asset Sales required by any Governmental Authority as a condition
to the Heartland Acquisition; provided that (i) at the time of such Asset Sale,
no Default exists or would result therefrom, (ii) immediately after giving
effect thereto, the Leverage Ratio determined on a pro forma basis as if the
Heartland Acquisition had occurred (x) is not more than 0.25x greater than the
Leverage Ratio immediately prior thereto and (y) is at least 0.25x less than the
Leverage Ratio then permitted under Section 7.08A or 7.08B, as applicable, (iii)
the Ratings shall not have been decreased (and neither Moody’s nor S&P shall
have announced any such Ratings are under review), in each case as a result of
such Asset Sale and (iv) the Net Cash Proceeds of each such Asset Sale shall be
applied in accordance with Section 2.05(b)(ii);


(h)to the extent constituting an Asset Sale, the Company and its Subsidiaries
may (i) incur Indebtedness pursuant to Section 7.01A or 7.01B, as applicable,
(ii) make Restricted Payments pursuant to Section 7.06 and (iii) may make
Investments pursuant to Section 7.12;


(i)the Company and its Subsidiaries may make any Asset Sales occurring (i) by
reason of theft, loss, physical destruction, taking or similar event with
respect to any of its property or (ii) in connection with the termination of any
lease (including any transfer or disposition of leasehold improvements or leased
assets in connection therewith);


(j)the Company and its Subsidiaries may consummate any Corporate Restructuring;
and


(k)the Company and its Subsidiaries may consummate sales, transfers or other
dispositions of assets (including Equity Interests of a Subsidiary) to the
Company or any Subsidiary; provided, that if the transferor of such assets is a
Credit Party, (i) the transferee thereof must be a Credit Party (other than a
Foreign Subsidiary Borrower) or (ii) after the consummation of the Heartland
Acquisition, to the extent such transaction constitutes an Investment, such
transaction is permitted under Section 7.12.


7.04    Lines of Business. No Borrower, nor any Significant Subsidiary (other
than any Bank Subsidiary) shall conduct or enter into any business, either
directly or through any other Subsidiary, except for any business that is the
same or substantially similar as that of the Company or its existing
Subsidiaries or such other businesses arising therefrom or reasonably related to
the payment services, financial services, transaction processing or money
transfer businesses or any business that is conducted as of the First Amendment
Effective Date. No Bank Subsidiary shall conduct or enter into any business
except for banking or similarly regulated businesses.


7.05    Transactions with Affiliates. No Credit Party will, nor will any Credit
Party permit any Subsidiary to, sell, lease or otherwise transfer any property
or assets to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates,
in any case where such transactions, singly or in the aggregate, are material to
the Company and its Subsidiaries, taken as a whole, except (a) at prices and on
terms and conditions not less favorable to the Company or such Subsidiary in any
material respect than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Company and any Guarantors
not involving any other Affiliate and (c) intercompany transactions permitted by
Section 7.12.


7.06    Restricted Payments. Upon and after the consummation of the Heartland
Acquisition, no Credit Party will, nor will any Credit Party permit any
Subsidiary to declare or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except that:

100

--------------------------------------------------------------------------------






(a)each Subsidiary may make Restricted Payments to Persons that own Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;


(b)each Credit Party and each Subsidiary may declare and make dividend payments
or other distributions payable solely in common Equity Interests of such Person;


(c)so long as no Default exists immediately prior and after giving effect
thereto, the Company may make share repurchases in an aggregate amount not to
exceed $250,000,000 during any Fiscal Year of the Company (the “RP Basket”);


(d)the Company may make quarterly dividends with respect to its Equity Interests
at a rate of $0.01 per share per Fiscal Quarter;


(e)so long as no Default exists immediately prior and after giving effect
thereto, the Company may make other Restricted Payments; provided that after
giving effect to any such Restricted Payment on a pro forma basis, the Leverage
Ratio shall be less than or equal to 3.50 to 1.00;


(f)the Company may make repurchases of Equity Interests in the Company or any
Subsidiary of the Company deemed to occur upon the exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants;


(g)the Company and its Subsidiaries may make repurchases of capital stock of the
Company deemed to occur upon the payment by the Company of employee or director
tax liabilities arising from stock issued pursuant to stock option, restricted
stock or other equity-based incentive plans or other benefit plans approved by
the Company’s board of directors (or substantially equivalent governing body)
for employees, management or directors of the Company and its Subsidiaries;


(h)the Company and its Subsidiaries may make cash payments in lieu of the
issuance of fractional shares in connection with the exercise of warrants,
options, or other securities convertible into or exchangeable for Equity
Interests of the Company;
 
(i)the Company and its Subsidiaries may make Restricted Payments in connection
with the Heartland Acquisition to the extent such Restricted Payments constitute
all or any portion of the Merger Consideration (as defined in the Heartland
Merger Agreement) to be paid by the Company and its Subsidiaries by the terms of
the Heartland Merger Agreement;


(j)the Company and its Subsidiaries may make redemptions of (i) any Equity
Interests or (ii) any obligations relating to any Equity Interests having
debt-like features (such as mandatory cash dividends, mandatory redemption
provisions, or other provisions which create monetary obligations on the Company
and its Subsidiaries payable in cash during a period when Loans may be
outstanding), in the case of each of subclauses (i) and (ii), of
non-wholly-owned Subsidiaries acquired pursuant to any Permitted Acquisition or
Investment permitted by Section 7.12; provided, that after giving effect to any
such Restricted Payment on a pro forma basis, the Leverage Ratio shall be at
least 0.25x less than the Leverage Ratio then permitted by Section 7.08B;


(k)so long as no Default exists immediately prior and after giving effect
thereto, the Company may make other Restricted Payments in an aggregate amount
not to exceed the Available ECF Amount; provided that after giving effect to any
such Restricted Payment on a pro forma basis, the Company shall be in compliance
with Section 7.08B; and



101

--------------------------------------------------------------------------------




(l)the payment of dividends and distributions within sixty (60) days after the
date of declaration thereof, if at the date of declaration of such payment, such
payment would have complied with the other provisions of this Section 7.06.


7.07    Accounting Changes. No Credit Party will, nor will any Credit Party
permit any Subsidiary to, make any significant change in accounting practices,
except as required or permitted by GAAP.


7.08A    Leverage Ratio. Prior to the consummation of the Heartland Acquisition,
the Leverage Ratio at the end of each Fiscal Quarter shall not be greater than
3.50 to 1.00 for the Fiscal Quarter just ended and the immediately preceding
three Fiscal Quarters; provided that not more than two times during the term of
this Agreement, in connection with an Acquisition, the maximum Leverage Ratio,
with prior notice to the Administrative Agent, may be increased to 3.75 to 1.00
for the one year period beginning on the closing date of any such Acquisition,
so long as the Company is in compliance on a pro forma basis with the maximum
Leverage Ratio of 3.75 to 1.00 on the closing date of such Acquisition after
giving effect to such Acquisition; provided, further, that at the end of any
such one year period, the maximum Leverage Ratio permitted shall revert to 3.50
to 1.00 and the Administrative Agent shall have received a Compliance
Certificate pursuant to Section 6.01(c) demonstrating compliance with the
maximum Leverage Ratio of 3.50 to 1.0 before the Leverage Ratio may be increased
pursuant to the foregoing proviso a second time.
7.08B    Leverage Ratio. Upon and after the consummation of the Heartland
Acquisition, the Leverage Ratio at the end of each Fiscal Quarter shall not be
greater than (i) 5.00 to 1.0 as of the end of any Fiscal Quarter ending during
the period from the Heartland Acquisition Closing Date to and including August
31, 2016, (ii) 4.75 to 1.0 as of the end of any Fiscal Quarter ending during the
period from September 1, 2016 to and including February 28, 2017, (iii) 4.50 to
1.0 as of the end of any Fiscal Quarter ending during the period from March 1,
2017 to and including August 31, 2017, (iv) 4.25 to 1.0 as of the end of any
Fiscal Quarter ending during the period from September 1, 2017 through and
including February 28, 2018 and (v) 4.00 to 1.0 as of the end of any Fiscal
Quarter ending thereafter.
7.09A    Fixed Charge Coverage Ratio. Prior to the consummation of the Heartland
Acquisition, the ratio of (i) EBITR to (ii) Fixed Charges as at the end of each
Fiscal Quarter, shall not be less than 2.50 to 1.00 for the Fiscal Quarter just
ended and the immediately preceding three Fiscal Quarters.
7.09B    Fixed Charge Coverage Ratio. Upon and after the consummation of the
Heartland Acquisition, the ratio of (i) EBITR to (ii) Fixed Charges as at the
end of each Fiscal Quarter, shall not be less than 2.25 to 1.00 for the Fiscal
Quarter just ended and the immediately preceding three Fiscal Quarters.
7.10    Sanctions. No Credit Party shall, nor will any Credit Party permit any
Subsidiary to directly or indirectly, use the proceeds of any Credit Extension,
or lend, contribute or otherwise make available such Credit Extension or the
proceeds of any Credit Extension to any Person, to fund any activities of or
business with any Person, or in any Designated Jurisdiction, that, at the time
of such funding, to the knowledge of any Credit Party, is the subject of
Sanctions, or, to the knowledge of any Credit Party, in any other manner that
will result in a violation by the Company or any of its Subsidiaries or any
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender or Swap
Provider of Sanctions.


7.11    Anti-Corruption Laws. No Credit Party shall, nor will any Credit Party
permit any Subsidiary to directly or, to the knowledge of any Credit Party,
indirectly use the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010 or other similar anti-corruption legislation in other jurisdictions
with authority or jurisdiction over the Borrowers or their Subsidiaries.


7.12    Investments. Upon and after the consummation of the Heartland
Acquisition, no Credit Party will, nor will any Credit Party permit any
Subsidiary to make any Investments, except:


(a)Investments held in the form of cash or Cash Equivalents;



102

--------------------------------------------------------------------------------




(b)Investments of the Company and its Subsidiaries (determined before giving
effect to the Heartland Acquisition) existing as of the Heartland Acquisition
Closing Date, which Investments were not created or incurred in contemplation of
such event;


(c)Investments, directly or indirectly, in any Person that is a Credit Party
prior to giving effect to such Investment; provided, that in the case of any
such indirect Investment, such indirect Investment is ultimately received by a
Credit Party as a direct Investment substantially contemporaneously with the
making of the initial Investment;


(d)Investments by any Subsidiary that is not a Credit Party in any other
Subsidiary that is not a Credit Party;


(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(f)Guarantees permitted by Section 7.01B;


(g)Permitted Acquisitions;


(h)loans and advances to officers, employees, consultants and independent
contractors in an aggregate amount outstanding not to exceed $5,000,000;


(i)Investments consisting of non-cash consideration received in the form of
securities, notes or similar obligations in connection with Asset Sales not
prohibited by this Agreement;


(j)Investments to the extent that payment for such Investments is made solely
with the Equity Interests of the Company;


(k)Investments in connection with the Heartland Acquisition and Investments held
by Heartland and its Subsidiaries on the Heartland Acquisition Closing Date; and


(l)Investments in any Subsidiary in connection with the Corporate Restructuring;
and


(m)to the extent constituting Investments, transactions permitted by Section
7.03 (other than Sections 7.03(h)(iii) and 7.03(k)(ii)) and Restricted Payments
permitted by Section 7.06;


(n)Investments consisting of prepaid expenses, pledges or deposits made in the
ordinary course of business;


(o)Investments of a nature not contemplated in the foregoing clauses in an
aggregate amount outstanding not to exceed $150,000,000 during any Fiscal Year
of the Company, as such amount may be increased by the unused portion of the RP
Basket during such Fiscal Year;


(p)Investments of a nature not contemplated in the foregoing clauses; provided
that after giving effect to any such Investment on a pro forma basis, the
Leverage Ratio shall be less than 3.50 to 1.00; and


(q)Investments in an aggregate amount not to exceed at any time the Available
ECF Amount; provided, that after giving effect to any such Investment on a pro
forma basis, the Company shall be in compliance with Section 7.08B.



103

--------------------------------------------------------------------------------




7.13    Burdensome Agreements. Upon and after the consummation of the Heartland
Acquisition, no Credit Party shall, nor will any Credit Party permit any
Subsidiary to enter into, or permit to exist, any Contractual Obligation that
encumbers or restricts the ability of any such Person to (a) make Restricted
Payments to any Credit Party, (b) pay any Indebtedness or other obligation owed
to any Credit Party, (c) make loans or advances to any Credit Party, (d)
transfer any of its property to any Credit Party, (e) pledge its property
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof or (f) in the case of a Person required by the
Loan Documents to be a Credit Party, act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (a)
through (e) above) for (i) this Agreement and the other Loan Documents, (ii) any
document, instrument or restriction relating to Indebtedness incurred pursuant
to Section 7.01B(b); provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith, (iii) any document, instrument or restriction relating to Settlement
Obligations or Indebtedness incurred pursuant to Section 7.01B(a), 7.01B(e),
7.01B(f), 7.01B(m), 7.01B(o), 7.01B(p), 7.01B(s), 7.01B(u) or 7.01B(v), (iv) any
Permitted Encumbrance or any document or instrument governing any Permitted
Encumbrance; provided that any such restriction contained therein relates only
to the asset or assets subject to such Permitted Encumbrance or (v) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 7.03 pending the consummation of such sale.










ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default.. Any of the following shall constitute an Event of
Default:


(a)The Company or the applicable Borrower shall fail to pay when and as required
to be paid herein, and in the currency required herein, any principal of any
Loan or any L/C Obligation;


(b)the Company or the applicable Borrower shall fail to pay any interest on any
Loan or on any L/C Obligation or any fee or any other amount (other than an
amount referred to in clause (a) of this Article) payable under this Agreement,
when and as the same shall become due and payable, and such failure shall
continue unremedied thereafter for a period of five Business Days;


(c)any representation or warranty made or deemed made in writing by or on behalf
of any Borrower or any Subsidiary in or in connection with this Agreement, in
any other Loan Document, or any amendment or modification hereof or waiver
hereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been untrue or
incorrect in any material respect when made or deemed made;


(d)the Company or any Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.02(a), Section 6.03 (with respect
to the Company’s existence) or Section 6.08, or in Article VII; provided, that
the failure to observe or perform the covenants set forth in Sections 7.08B and
7.09B shall not in and of itself constitute an Event of Default with respect to
any Heartland Incremental Term B Loan unless the Required Financial Covenant
Lenders have accelerated the Existing Term Loan, any Incremental Term Loan, the
Delayed Draw Term Loan and any Revolving Loans then outstanding as a result of
such breach and such declaration has not been rescinded on or before the date on
which the Heartland Incremental Term B Lenders declare an Event of Default in
connection therewith;


(e)any Credit Party or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in clause (a), (b), (c) or (d) of this

104

--------------------------------------------------------------------------------




Article), and such failure shall continue unremedied for a period of 30 days
after (i) any officer of any Borrower becomes aware thereof, or (ii) notice
thereof from the Administrative Agent to the Company (which notice will be given
at the request of any Lender);


(f)the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable or within any
applicable grace period for such payment;


(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holders of any
Material Indebtedness or any trustees or agents on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness or
Indebtedness of a Subsidiary that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness or of all the
Equity Interests of such Subsidiary, as the case may be, in a transaction
otherwise expressly permitted under this Agreement, and such Indebtedness is
paid at or prior to the time it becomes due as a result of such transaction;


(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Borrower or any Material Subsidiary or its debts, or of a substantial part
of its assets, under any Debtor Relief Law or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Borrower or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;


(i)any Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Law, (ii) consent to the institution of, or fail
to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or cease to pay its debts
generally as such debts become due, (vi) take any action for the purpose of
effecting any of the foregoing;


(j)one or more final judgments for the payment of money in an aggregate amount
in excess of $75,000,000 (exclusive of amounts covered by insurance) shall be
rendered against the Company, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed or deferred, or the judgment or
judgments shall not have been paid in full or otherwise released or discharged;


(k)the Company or any of its ERISA Affiliates shall fail to pay when due any
material amount which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
shall be filed under Title IV of ERISA by the Company, any of its ERISA
Affiliates, any plan administrator or any combination of the foregoing; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any such Plan or Plans or a
proceeding shall be instituted by a fiduciary of any such Plan or Plans to
enforce Section 515 or 4219(c) (5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or federal tax liens and/or liens of
the PBGC under Section 4068 of ERISA shall be rendered or filed against the
Company or any of its ERISA Affiliates which shall continue unsatisfied,
unreleased and unstayed for a period of 60 days; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or the Company or any of its ERISA
Affiliates shall be obligated to contribute to, terminate its participation in,
or incur any withdrawal liability with respect to, a Multiemployer Plan;
provided, that no Default or Event of Default shall arise under this
paragraph (k) unless, in the reasonable

105

--------------------------------------------------------------------------------




opinion of the Required Lenders, when taken together with all other events
described in this clause (k) that have occurred, the foregoing matters could
reasonably be expected to result in liability of the Company and its
Subsidiaries in an aggregate amount exceeding $75,000,000;


(l)a Change in Control shall occur; or


(m)any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than in accordance with the terms of such Loan
Document or satisfaction in full of all the Obligations, ceases to be in full
force and effect or ceases to give the Administrative Agent any material part of
the Liens purported to be created thereby; or any Credit Party contests in any
manner the validity or enforceability of any provision of any Loan Document; or
any Credit Party denies that it has any or further liability or obligation under
any provision of any Loan Document, or purports to revoke, terminate or rescind
any Loan Document;


then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders, by notice to the
Company, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare all Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each of the Borrowers, (iii) require that the Company Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount) and (iv) exercise on behalf of itself, the Lenders all rights and
remedies available to it, the Lenders under the Loan Documents; and in case of
any event with respect to any Borrower described in clause (h) or (i) of this
Section, the Commitments shall automatically terminate and the principal of all
Loans then outstanding, together with accrued interest thereon and all fees and
other Obligations accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each of the Borrowers, and the obligation of the Company to
Cash Collateralize the L/C Obligations as aforesaid shall become effective, in
each case without further act of the Administrative Agent or any Lender.
8.02    Application of Funds. After the exercise of remedies provided for in
Section 8.01 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically be required to be Cash
Collateralized as set forth in the last paragraph of Section 8.01), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.14 and 2.15, be applied by the Administrative Agent in the following
order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent to the extent payable under
Section 10.04 and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations arising under the Loan
Documents constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders and the
L/C Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuer to the extent payable under Section 10.04
and amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Related
Swap Agreements and (b) Cash Collateralize that portion of

106

--------------------------------------------------------------------------------




L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Lenders, the Swap Providers and the L/C Issuer in proportion
to the respective amounts described in this clause Fourth held by them;
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Credit Party shall not be paid with amounts
received from such Credit Party or such Credit Party’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.
Notwithstanding the foregoing, Obligations arising under Related Swap Agreements
shall be excluded from the application described above if the Administrative
Agent has not received a Secured Party Designation Notice, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Swap Provider. Each Swap Provider not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.






ARTICLE IX
ADMINISTRATIVE AGENT


9.01    Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof (including entering into any Customary Settlement Lien Intercreditor
Agreement and the Secured Cash Management Intercreditor Agreement), together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and the Company shall not have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.


The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Swap Provider and potential Cash Management
Banks) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral,
together with such powers and discretion as are reasonably incidental thereto
(including entering into any Customary Settlement Lien Intercreditor Agreement
and the Secured Cash Management Intercreditor Agreement). In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to Section
9.05 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Article IX and
Article X (including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

107

--------------------------------------------------------------------------------




9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:


(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message,

108

--------------------------------------------------------------------------------




Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance, extension, renewal or increase of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Credit Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


9.06    Resignation of Administrative Agent.


(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with, so long as no
Event of Default exists, the consent of the Company (such consent not to be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and, with, so long as no Event of
Default exists, the consent of the Company (such consent not to be unreasonably
withheld or delayed), appoint a successor. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.


(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided

109

--------------------------------------------------------------------------------




to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (A) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (B) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.


(d)Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender) and
acceptance by such Lender of such appointment, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as applicable, (ii) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.


9.07    Non‑Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.


9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.



110

--------------------------------------------------------------------------------




9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Credit Party is subject, or (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the holders thereof shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
Section 10.01, and (iii) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition

111

--------------------------------------------------------------------------------




vehicle shall automatically be cancelled, without the need for any Lender or any
acquisition vehicle to take any further action.
9.10    Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, each of the Lenders (including in its capacity as a potential Swap
Provider and a potential Cash Management Bank) and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,


(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) if the Obligations have been paid-in-full
(other than any Obligations pursuant to any Related Swap Agreement) and the
Commitments have terminated, (ii) that is transferred, sold or otherwise
disposed of as part of or in connection with any transfer, sale or other
disposition permitted hereunder or under any other Loan Document or any Recovery
Event, or (iii) as approved in accordance with Section 10.01;


(b)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02A or Section 7.02B, as applicable;


(c)to release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents or, prior to the consummation of the
Heartland Acquisition, is eligible to be released from its Subsidiary Guaranty
in accordance with a request by any Borrower pursuant to the last sentence of
Section 6.09A; and


(d)    to enter into and perform its obligations under any Customary Settlement
Lien Intercreditor Agreement and the Secured Cash Management Intercreditor
Agreement.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
9.10. The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
9.11    Related Swap Agreements. No Swap Provider that obtains the benefit of
Section 8.02, the Guaranty or any Collateral by virtue of the provisions hereof
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) (or to notice of or to consent to any amendment,
waiver or modification of the provisions hereof or of any Guaranty or any
Collateral Document) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Related
Swap Agreements except to the extent expressly provided herein and unless the
Administrative Agent has received a Secured Party Designation Notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Swap Provider. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Related
Swap Agreements in the case of the Maturity Date or if the Obligations (other
than Obligations under Related Swap Agreements) have been paid-in-full (other
than contingent and other obligations not then due and owing).





112

--------------------------------------------------------------------------------






ARTICLE X
MISCELLANEOUS


10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Credit Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Company or the applicable Credit
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:


(a)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.01) without the written consent of such Lender;


(b)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding any mandatory prepayment) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;


(c)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) if the
effect of such amendment is to reduce the rate of interest on any Loan or L/C
Borrowing or to reduce any fee payable hereunder;


(d)change Section 2.13 or Section 8.02 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;


(e)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;


(f)release the Company from its obligations under the Loan Documents (including
the Company Guaranty) or all or substantially all of the value of the Subsidiary
Guaranty, without the written consent of each Lender, except, with respect to
the Subsidiary Guaranty, to the extent the release of any Subsidiary Guarantor
is permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone); or


(g)amend Section 1.06 or the definition of “Alternative Currency”, “LIBOR Quoted
Currency” or “Non-LIBOR Quoted Currency” without the written consent of each
Lender and L/C Issuer obligated to make Credit Extensions in Alternative
Currencies;


provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (ii) unless also signed by the L/C
Issuer, no amendment, waiver or consent shall affect the rights or duties of the
L/C Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it; (iii) unless also signed by the Swing Line
Lender, no amendment, waiver or consent shall affect the rights or duties of the
Swing Line Lender under this Agreement; (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; (v) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment,

113

--------------------------------------------------------------------------------




waiver or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender; and (vi) only the consent of the Company
and the Lenders and L/C Issuer that have agreed to issue such Credit Extensions
in the applicable Alternative Currency shall be necessary to amend the
definition of “Eurocurrency Base Rate” to provide for the addition of a
replacement interest rate with respect to such Alternative Currency.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Company may
replace such non‑consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuer,
the Company and the Lenders obligated to make Credit Extensions in Alternative
Currencies to amend the definition of “Alternative Currency”, “LIBOR Quoted
Currency”, “Non-LIBOR Quoted Currency” or “Eurocurrency Base Rate” solely to add
additional currency options and the applicable interest rate with respect
thereto, in each case solely to the extent permitted pursuant to Section 1.06.
Notwithstanding any provision herein to the contrary the Administrative Agent
and the Company may amend, modify or supplement this Agreement or any other Loan
Document to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes, and such
amendment shall become effective without any further consent of any other party
to such Loan Document so long as (i) such amendment, modification or supplement
does not adversely affect the rights of any Lender or other holder of
Obligations in any material respect and (ii) the Lenders shall have received at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment.
10.02    Notices; Effectiveness; Electronic Communication.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)if to the Company or any Foreign Subsidiary Borrower or the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and


(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

114

--------------------------------------------------------------------------------




(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Company may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of such Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).


(d)Change of Address, Etc. Each of the Company, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.

115

--------------------------------------------------------------------------------






(e)Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of a
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Credit Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder or under
any other Loan Document (including the imposition of the Default Rate) preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.01 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.


(a)Costs and Expenses. The Company shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of any one outside counsel (in
addition to any reasonably necessary special counsel and up to one local counsel
in each applicable jurisdiction) for the Administrative Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, the L/C Issuer or any Lender (or any Affiliate of such
Lender for expenses incurred in connection with duties performed under Section
2.02) related (including the fees, charges and disbursements of any one outside
counsel (in addition to any reasonably necessary special counsel and up to one
local counsel in each applicable jurisdiction) for the Administrative Agent or
any Lender, and any additional counsel reasonably necessary in the case of any
actual or potential conflict of interest identified

116

--------------------------------------------------------------------------------




by the Administrative Agent or by one or more Lenders), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b)Indemnification. The Company shall indemnify the Administrative Agent (and
any sub-agent thereof), each Arranger, each Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including any
Credit Party) other than such Indemnitee and its Related Parties arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any Subsidiary, or any Environmental Liability related in any way to any
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Borrower or any other Credit Party against an Indemnitee for a material breach
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
a Borrower or such other Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. Notwithstanding anything to the contrary in this Section 10.04(b),
with respect to any individual claim (or series of related claims), in no event
shall the Borrowers be required to reimburse the legal fees and expenses of more
than one outside counsel (in addition to any reasonably necessary special
counsel and up to one local counsel in each applicable jurisdiction, but
excluding any in‑house counsel) for all Indemnitees collectively, as well as any
additional counsel reasonably necessary in the case of any actual or potential
conflict of interest identified by the Administrative Agent or by one or more
Indemnitees. Without limiting the provisions of Section 3.01(c), this Section
10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.


(c)Reimbursement by Lenders. To the extent that the Company for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the unused Commitments, Revolving Exposure,
Outstanding Amount of the Existing Term Loan, Outstanding Amount of all
Incremental Term Loans, Outstanding Amount of all Delayed Draw Term Loans and
Outstanding Amount of all Heartland Incremental Term B Loans of such Lender at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought); provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be,

117

--------------------------------------------------------------------------------




was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the L/C Issuer or the Swing Line Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).


(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each of them hereby waives on
behalf of itself and the other Credit Parties, and acknowledges that no Person
shall have, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby,
other than for direct or actual damages resulting from either (i) the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction, or (ii) the
material breach of such Indemnitee’s confidentiality obligations under this
Agreement or any other Loan Document as determined by a final and nonappealable
judgment of a court of competent jurisdiction.


(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.


(f)Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e), shall survive the resignation of the Administrative Agent, the
Swing Line Lender and the L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.


10.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.


10.06    Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of

118

--------------------------------------------------------------------------------




participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)Assignments by Lenders. Any Lender may at any time after the Closing Date
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement and the other Loan Documents (including all or a portion of
its Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:


(i)Minimum Amounts.


(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; provided that, any Loans extended to a
Borrower governed by the laws of The Netherlands can only be assigned if the
assignee will acquire a Loan of at least EUR 100,000 (or its equivalent in
another currency) or such Affiliate or Lender otherwise qualifies as a PMP; and


(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitments and the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed).


(ii)Required Consents. No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:


(A)the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;


(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required in respect of (1) any unfunded Existing
Term Loan Commitment, any unfunded Incremental Term Loan Commitment, any
unfunded Delayed Draw Term Loan Commitment, any unfunded Heartland Incremental
Term B Loan Commitment or any Revolving Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
facility subject to such assignment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender, or (2) the Existing Term Loan, any Incremental
Term Loan, any Delayed Draw Term Loan or any Heartland Incremental Term B Loan
to a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;
and



119

--------------------------------------------------------------------------------




(C)the consent of the L/C Issuer and the Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Commitment if such assignment is to a Person that is
not a Lender with a Revolving Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender.


(iii)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(iv)No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person); provided, however, that notwithstanding the foregoing, any Heartland
Incremental Term B Lender may assign all or any portion of its Heartland
Incremental Term B Loans hereunder to the Company or any of its Subsidiaries,
but only if:


(A)such assignment is made pursuant to a Dutch Auction open to all Heartland
Incremental Term B Lenders on a pro rata basis;


(B)no Event of Default has occurred and is continuing or would result therefrom;


(C)any such Heartland Incremental Term B Loans shall be automatically and
permanently cancelled immediately upon acquisition thereof by the Company or any
of its Subsidiaries;


(D)the Company or its Subsidiaries, as applicable, shall at the time of such
assignment affirm the No Undisclosed Information Representation; and


(E)the Company and its Subsidiaries do not use the proceeds of the Revolving
Commitments to acquire such Heartland Incremental Term B Loans.


(v)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.



120

--------------------------------------------------------------------------------




Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by any Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, any Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural person), a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent, the other
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.04(c) without regard to the existence of any
participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(a)
that affects such Participant. The Company agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations therein, including the requirements under Section
3.01(e)) (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense,

121

--------------------------------------------------------------------------------




to use reasonable efforts to cooperate with the Company to effectuate the
provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Company, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(f)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Company and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Company, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.


10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties and to any Swap Provider (or such
Swap Provider’s professional advisor) (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by

122

--------------------------------------------------------------------------------




applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
Swap Provider (or its advisors), (g) on a confidential basis to (A) rating
agencies with respect to ratings of a Lender or (B) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Company or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, the
L/C Issuer, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent, the L/C Issuer and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.


For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary in connection with the Transactions relating to
the Company or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by the Company
or any Subsidiary. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower (other than, for the avoidance of doubt, any Settlement Assets
except to effect Settlement Payments such Lender is obligated to make to a third
party in respect of such Settlement Assets or as otherwise agreed in writing
between the Company and such Lender) against any and all of the obligations of
such Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of such Borrower may be
contingent or unmatured or are owed to a branch or office or Affiliate of such
Lender or the L/C Issuer different from the branch or office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.



123

--------------------------------------------------------------------------------




10.09    Interest Rate Limitation. As used in this Agreement the term “interest”
does not include any fees (including, but not limited to, any loan fee, periodic
fee, unused commitment fee or waiver fee) or other charges imposed on the
Borrowers in connection with the indebtedness evidenced by this Agreement, other
than the interest described herein. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non‑usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder. It is the express intent hereof no Borrower
shall pay, and no Lender receive, directly or indirectly, interest in excess of
that which may be lawfully paid under applicable Law, including the usury laws
in force in the State of Georgia.


10.10    Counterparts; Integration; Effectiveness; Amendment and Restatement.


(a)This Agreement and each of the Loan Documents may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document or certificate.
Without limiting the foregoing, to the extent a manually executed counterpart is
not specifically required to be delivered under the terms of any Loan Document,
upon the request of any party, such fax transmission or e-mail transmission
shall be promptly followed by such manually executed counterpart.


(b)The parties to the 2014 Credit Agreement each hereby agree that, at such time
as this Agreement shall have become effective pursuant to the terms of Section
4.01, (i) the 2014 Credit Agreement automatically shall be deemed amended and
restated in its entirety by this Agreement, (ii) the Revolving Commitments under
the 2014 Credit Agreement and as defined therein automatically shall be replaced
with the Revolving Commitments hereunder and (iii) all promissory notes issued
to the Lenders under the 2014 Credit Agreement and outstanding on the Closing
Date shall be null and void and shall be deemed to have been replaced by the
Notes issued to the Lenders under this Agreement on the Closing Date. This
Agreement is not a novation of the 2014 Credit Agreement.


(c)The parties to the 2014 Term Loan Agreement each hereby agree that, as of
July 31, 2015, (i) the 2014 Term Loan Agreement automatically shall be deemed
amended and restated in its entirety by this Agreement, (ii) the Term Loan
Commitments under the 2014 Term Loan Agreement and as defined therein
automatically shall be replaced with the Existing Term Loan Commitments
hereunder and (iii) all promissory notes issued to the Lenders under the 2014
Term Loan Agreement and outstanding on the Closing Date shall be null and void
and shall be deemed to have been replaced by the Notes issued to the Lenders
under this Agreement on the Closing Date. This Agreement is not a novation of
the 2014 Term Loan Agreement.


10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the

124

--------------------------------------------------------------------------------




Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.


10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.


10.13    Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:


(a)the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);


(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);


(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;


(d)such assignment does not violate applicable Laws;


(e)any Loans extended to a Borrower governed by the laws of The Netherlands can
only be assigned if the assignee will acquire a Loan of at least EUR 100,000 (or
its equivalent in another currency) or such assignee otherwise qualifies as a
PMP; and


(f)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.


(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR

125

--------------------------------------------------------------------------------




TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


(c)WAIVER OF VENUE. THE COMPANY AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. Each Foreign Subsidiary Borrower
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in Section
10.14(b). The Company hereby represents, warrants and confirms that the Company
has agreed to accept such appointment. Said designation and appointment shall be
irrevocable by each Foreign Subsidiary Borrower until all Obligations payable by
such Foreign Subsidiary Borrower shall have been paid in full in accordance with
the provisions hereof and such Foreign Subsidiary Borrower shall have been
terminated as a Borrower hereunder. Each Foreign Subsidiary Borrower hereby
consents to process being served in any suit, action or proceeding of the nature
referred to in Section 10.14(b) by service of process upon the Company as
provided in this Section 10.14(d); provided that, to the extent lawful and
possible, notice of said service upon such agent shall be mailed by certified or
registered mail or sent by facsimile to the Company

126

--------------------------------------------------------------------------------




and (if applicable to) such Foreign Subsidiary Borrower at its address set forth
on Section 10.02. Each Foreign Subsidiary Borrower irrevocably waives, to the
fullest extent permitted by law, all claim of error by reason of any such
service in such manner and agrees that such service shall be deemed in every
respect effective service of process upon such Foreign Subsidiary Borrower in
any suit, action or proceeding and shall, to the fullest extent permitted by
law, be taken and held to be valid and personal service upon personal delivery
to such Foreign Subsidiary Borrower.


10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders,
are arm’s‑length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) such Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each are and have been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, have not been, are not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent nor
the Arrangers nor the Lenders have any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent nor the Arrangers nor the Lenders have any
obligation to disclose any of such interests to such Borrower or its Affiliates.
To the fullest extent permitted by law, each Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.


10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement, any
other document executed in connection herewith and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other modifications, Loan Notices, Swing Line Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery or the use of
a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided,
further,

127

--------------------------------------------------------------------------------




that without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.


10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name and address
of each Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the Act. Each Borrower shall (and the Company shall cause each Subsidiary
Guarantor to), promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti‑money laundering
rules and regulations, including the Act.


10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).


10.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and


(b)the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or



128

--------------------------------------------------------------------------------




(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[Signature pages redacted.]



129

--------------------------------------------------------------------------------




Schedule 1.01


Existing Letters of Credit


Existing Letters of Credit as of the First Amendment Effective Date:


L/C Issuer
Credit Party
Beneficiary
LC No.
Date of Expiry
Face Amount
Bank of America, N.A.
Global Payments Inc.
American Express Travel Related Services Company, Inc.
68054323
3/5/2016
$100,000.00
Bank of America, N.A.
Global Payments Inc.
Robinsons Land Corporation
68054479
7/31/2016
$145,000.00
Bank of America, N.A.
Global Payments Inc.
Wells Fargo Bank, N.A.
68098496
7/11/2016
$1,300,000.00
Bank of America, N.A.
Global Payments Inc.
The Travelers Indemnity Company
68054324
11/16/2016
$553,766.00]
Bank of America, N.A.
Global Payments Inc.
Visa Canada Corporation
68056354
3/28/2016
9,600,000.00 (Canadian Dollars)



Not including those listed above, Existing Letters of Credit as of the Heartland
Acquisition Closing Date:


L/C Issuer
Credit Party
Beneficiary
LC No.
Date of Expiry
Face Amount
Bank of America, N.A.
Heartland Payment Systems, Inc.
Indiana University of Pennsylvania
68105090
7/21/2016
$100,000.00
Bank of America, N.A.
Heartland Payment Systems, Inc.
University of Wisconsin
68110563
3/9/2017
$200,000.00
PNC Bank, National Association
Heartland Payment Systems, Inc.
University of Missouri
12500168-00-000
4/13/2016
$100,000.00
PNC Bank, National Association
Heartland Payment Systems, Inc.
Samford University
18113328-00-000
7/5/2016
$100,000.00
PNC Bank, National Association
Heartland Payment Systems, Inc.
University of Cincinnati
18114765-00-000
6/30/2016
$13,000.00










--------------------------------------------------------------------------------




Schedule 2.01


Commitments and Applicable Percentages


Lender
Revolving Commitment
Applicable Percentage of Revolving Commitment
Existing Term Loan Commitment
Applicable Percentage of Existing Term Loan Commitment
Delayed Draw Term Loan Commitment
Applicable Percentage of Delayed Draw Term Loan Commitment
BANK OF AMERICA, N.A.
$137,916,666.67
11.033333334%
$312,083,333.33
17.833333333%
$100,000,000.00
14.598540146%
THE BANK OF TOKYO-MITSUBISHI UFJ
$120,000,000.00
9.600000000%
$180,000,000.00
10.285714286%
$0.00
0.000000000%
PNC BANK, NATIONAL ASSOCIATION
$120,000,000.00
9.600000000%
$180,000,000.00
10.285714286%
$0.00
0.000000000%
TD BANK, N.A.
$120,000,000.00
9.600000000%
$180,000,000.00
10.285714286%
$0.00
0.000000000%
FIFTH THIRD BANK
$93,750,000.00
7.500000000%
$131,250,000.00
7.500000000%
$0.00
0.000000000%
SUNTRUST BANK
$100,000,000.00
8.000000000%
$125,000,000.00
7.142857143%
$0.00
0.000000000%
BARCLAYS BANK PLC
$62,500,000.00
5.000000000%
$72,500,000.00
4.142857143%
$65,000,000.00
9.489051095%
CAPITAL ONE, N.A.
$41,666,666.67
3.333333334%
$58,333,333.33
3.333333333%
$100,000,000.00
14.598540146%
BANK OF MONTREAL
$62,500,000.00
5.000000000%
$87,500,000.00
5.000000000%
$0.00
0.000000000%
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH
$62,500,000.00
5.000000000%
$87,500,000.00
5.000000000%
$0.00
0.000000000%
REGIONS BANK
$62,500,000.00
5.000000000%
$87,500,000.00
5.000000000%
$0.00
0.000000000%
U.S. BANK NATIONAL ASSOCATION
$41,666,666.67
3.333333334%
$87,500,000.00
5.000000000%
$0.00
0.000000000%
HSBC BANK USA, N.A.
$100,000,000.00
8.000000000%
$0.00
0.000000000%
$0.00
0.000000000%
BRANCH BANKING AND TRUST
$31,250,000.00
2.500000000%
$43,750,000.00
2.500000000%
$0.00
0.000000000%
CITIBANK, N.A.
$31,250,000.00
2.500000000%
$43,750,000.00
2.500000000%
$0.00
0.000000000%
CITIZENS BANK, N.A.
$0.00
0.000000000%
$0.00
0.000000000%
$75,000,000.00
10.948905109%
MIZUHO BANK, LTD.
$0.00
0.000000000%
$0.00
0.000000000%
$75,000,000.00
10.948905109%
THE NORTHERN TRUST COMPANY
$20,833,333.33
1.666666666%
$29,166,666.67
1.666666667%
$0.00
0.000000000%
WELLS FARGO BANK, NATIONAL ASSOCIATION
$20,833,333.33
1.666666666%
$29,166,666.67
1.666666667%
$0.00
0.000000000%
BANCO POPULAR DE PUERTO RICO, NEW YORK BRANCH
$0.00
0.000000000%
$0.00
0.000000000%
$25,000,000.00
3.649635036%
CAPITAL BANK CORPORATION
$0.00
0.000000000%
$0.00
0.000000000%
$25,000,000.00
3.649635036%




--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA
$20,833,333.33
1.666666666%
$0.00
0.000000000%
$0.00
0.000000000%
FIRST COMMERCIAL BANK, LTD. NEW YORK BRANCH
$0.00
0.000000000%
$0.00
0.000000000%
$20,000,000.00
2.919708029%
TAIWAN BUSINESS BANK, LOS ANGELES
$0.00
0.000000000%
$0.00
0.000000000%
$20,000,000.00
2.919708029%
BANK OF TAIWAN, NEW YORK BRANCH
$0.00
0.000000000%
$0.00
0.000000000%
$20,000,000.00
2.919708029%
LAND BANK OF TAIWAN, NEW YORK BRANCH
$0.00
0.000000000%
$0.00
0.000000000%
$20,000,000.00
2.919708029%
HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY
$0.00
0.000000000%
$0.00
0.000000000%
$20,000,000.00
2.919708029%
TAIWAN COOPERATIVE BANK, LTD., ACTING THROUGH ITS NEW YORK BRANCH
$0.00
0.000000000%
$0.00
0.000000000%
$20,000,000.00
2.919708029%
FIRSTMERIT BANK, N.A.
$0.00
0.000000000%
$15,000,000.00
0.857142857%
$0.00
0.000000000%
TRUSTMARK BANK, N.A.
$0.00
0.000000000%
$0.00
0.000000000%
$15,000,000.00
2.189781022%
STIFEL BANK & TRUST
$0.00
0.000000000%
$0.00
0.000000000%
$15,000,000.00
2.189781022%
CRÉDIT INDUSTRIEL ET COMMERCIAL - NY BRANCH
$0.00
0.000000000%
$0.00
0.000000000%
$15,000,000.00
2.189781022%
FIRST HAWAIIAN BANK
$0.00
0.000000000%
$0.00
0.000000000%
$15,000,000.00
2.189781022%
CITY NATIONAL BANK OF FLORIDA
$0.00
0.000000000%
$0.00
0.000000000%
$15,000,000.00
2.189781022%
AMERICAN SAVINGS BANK, F.S.B.
$0.00
0.000000000%
$0.00
0.000000000%
$15,000,000.00
2.189781022%
ATLANTIC CAPITAL BANK, N.A.
$0.00
0.000000000%
$0.00
0.000000000%
$10,000,000.00
1.459854015%
Total:
$1,250,000,000.00
100.000000000%
$1,750,000,000.00
100.000000000%
$685,000,000.00
100.000000000%






--------------------------------------------------------------------------------




Schedule 5.11


Subsidiaries


Name
Type of Entity
Jurisdiction of
Organization
Holders of
Equity Interests
% of Ownership
Significant or
Material? 
Borrower?
Comercia Global Payments Entidad de Pago, S.L.
Sociedad Limitada (limited liability)
Spain
Sabir Invest, S.L.U.
51.00%
Material
 
DolEx Europe, S.L.
Sociedad Limitada (limited liability)
Spain
Global Payments Acquisition Corp 1 B.V.
100.00%
 
 
Ematters Australia Pty, Ltd.
Proprietary limited company
Australia
Ezi Holdings, Pty, Ltd.
100.00%
 
 
Equifax Credit Services LLC
Limited liability company
Russian Federation
Global Payments Europe, s.r.o.
25.00%
 
 
Ezidebit HK, Ltd.
Limited liability
Hong Kong
Ezi Holdings, Pty, Ltd.
100.00%
 
 
Ezi Holdings, Pty, Ltd.
Proprietary limited company
Australia
Global Payments Australia 2 Pty, Ltd.
100.00%
 
 
Ezi Management Pty, Ltd.
Proprietary limited company
Australia
Ezidebit Pty, Ltd.
100.00%
 
 
Ezi Properties Pty, Ltd.
Proprietary limited company
Australia
Ezi Holdings, Pty, Ltd.
100.00%
 
 
Ezidebit Pty, Ltd.
Proprietary limited company
Australia
Ezi Holdings, Pty, Ltd.
100.00%
 
 
Ezidebit (NZ), Ltd.
Limited liability company
New Zealand
Ezidebit Pty, Ltd.
100.00%
 
 
Global Payment Holding Company
Corporation
Delaware
Global Payments Inc.
100.00%
 
 
Global Payment Systems LLC
Limited Liability Company
Georgia
GPS Holding Limited Partnership
92.19%
 
 
 
 
 
Global Payment Holding Company
7.80%
 
 
 
 
 
NDC Holdings (UK) L td
0.01%
 
 
Global Payment Systems of Canada, Ltd.
Limited company
Canada
Global Payment Systems LLC
100.00%
 
 
Global Payments Acquisition Corp 1 B.V.
Limited liability company
Netherlands
Global Payments Acquisition PS 2 C.V.
100.00%
 
 
Global Payments Acquisition Corp 2 B.V.
Limited liability company
Netherlands
Global Payments Acquisition Corp 1 B.V.
99.00%
 
 
 
 
 
Global Payments Acquisition PS 2 C.V.
1.00%
 
 
Global Payments Acquisition Corp 3 B.V.
Limited liability company
Netherlands
Global Payments Acquisition PS 2 C.V.
100.00%
 
 
Global Payments Acquisition Corp. 4 B.V.
Limited liability company
Netherlands
Global Payments Acquisition PS 2 C.V.
100.00%
 
 




--------------------------------------------------------------------------------




Global Payments Acquisition Corporation 2 Sarl
Private company
Luxembourg
Global Payments Acquisition PS 2 C.V.
100.00%
 
YES
Global Payments Acquisition Corporation 3 Sarl
Private company
Luxembourg
Global Payments Acquisition Corporation 2 Sarl
100.00%
 
 
Global Payments Acquisition Corporation 4 Sarl
Private company
Luxembourg
Global Payments Acquisition Corporation 2 Sarl
99.00%
 
 
 
 
 
Global Payments Acquisition Corporation 3 Sarl
1.00%
 
 
Global Payments Acquisition PS 1 C.V.
Limited Partnership
Netherlands
Global Payments Direct, Inc.
95.00%
 
 
 
 
 
NDC Holdings (UK) Ltd.
5.00%
 
 
Global Payments Acquisition PS 2 C.V.
Limited Partnership
Netherlands
Global Payments Acquisition PS1 - Global Payments Direct S.e.n.c.
94.70%
 
YES
 
 
 
NDC Holdings (UK) Ltd.
5.3%
 
 
Global Payments Acquisition PS1 - Global Payments Direct S.e.n.c.
General Partnership
Luxembourg
Global Payments Acquisition Corp PS 1 C.V.
90.00%
 
YES
 
 
 
Global Payments Direct, Inc.
10.00%
 
 
Global Payments Asia-Pacific (Hong Kong Holding) Limited
Limited liability
Hong Kong
Global Payments Asia-Pacific Limited
100.00%
 
 
Global Payments Asia-Pacific (Hong Kong) Limited
Limited liability
Hong Kong
Global Payments Asia-Pacific Limited
100.00%
 
 
Global Payments Asia-Pacific India Private, Limited
Limited liability
India
Global Payments Asia-Pacific Limited
100.00%
 
 
 
 
 
Global Payments Asia-Pacific (Hong Kong Holding) Limited
1 share
 
 
Global Payments Asia-Pacific Lanka (Private) Limited
Limited liability
Sri Lanka
Global Payments Asia-Pacific Limited
100.00%
 
 
Global Payments Asia-Pacific Limited
Limited liability
Hong Kong
Global Payments Acquisition PS 2 C.V.
56.00%
 
 
 
 
 
Global Payments U.K. Ltd.
44.00%
 
 
GP Asia-Pacific (Macau) Limited
Limited liability
Macau
Global Payments Acquisition Corp. 3 B.V.
100.00%
 
 
Global Payments Asia-Pacific (Shanghai) Limited
Limited liability
People’s Republic of China
Global Payments Asia-Pacific Limited
100.00%
 
 




--------------------------------------------------------------------------------




 
 
 
Global Payments Asia-Pacific (Hong Kong Holding) Limited
1 share
 
 
Global Payments Asia-Pacific (Philippines) Incorporated
Corporation
Philippines
Global Payments Asia-Pacific (Singapore Holding) Limited
100.00%
 
 
Global Payments Asia-Pacific Processing Company Limited
Limited liability
Hong Kong
Global Payments Acquisition PS 2 C.V.
100.00%
 
 
Global Payments Asia-Pacific (Singapore Holding), Limited
Limited liability
Singapore
Global Payments Asia-Pacific, Ltd.
100.00%
 
 
Global Payments Asia-Pacific (Singapore) Private, Limited
Limited liability
Singapore
Global Payments Acquisition Corp 3 B.V.
100.00%
 
 
Global Payments Australia 1 Pty Ltd.
Proprietary limited company
Australia
Global Payments Acquisition Corporation 2 S.a.r.l.
100.00%
 
 
Global Payments Australia 2 Pty Ltd.
Proprietary limited company
Australia
Global Payments Australia 1 Pty Ltd.
100.00%
 
 
Global Payments Canada GP
General partnership
Canada
Global Payments Canada Inc.
74.86%
 
 
 
 
 
Global Payment Systems of Canada, Ltd.
25.13%
 
 
Global Payments Canada Inc.
Corporation
Canada
Global Payments Direct, Inc.
100.00%
 
 
Global Payments Card Processing Malaysia Sdn. Bhd
Limited liability company
Malaysia
Global Payments Asia-Pacific Limited
100.00%
 
 
Global Payments Check Recovery Services, Inc.
Corporation
Georgia
Global Payments Direct, Inc.
100.00%
 
 
Global Payments Check Services, Inc.
Corporation
Illinois
Global Payments Direct, Inc.
100.00%
 
 
Global Payments Comerica Alliance, LLC
Limited Liability Company
Delaware
Global Payments Direct, Inc.
51.00%
 
 
Global Payments Direct, Inc.
Corporation
New York
Global Payments Inc.
100.00%
Material and
Significant
YES
Global Payments Europe, d.o.o.
Limited liability company
Bosnia
Global Payments Europe, s.r.o.
100.00%
 
 
Global Payments Europe, s.r.o.
Limited liability company
Czech Republic
Global Payments Acquisition Corp 2 B.V.
100.00%
 
 
Global Payments Gaming Canada, Inc.
Corporation
Canada
Global Payments Check Services, Inc
100.00%
 
 
Global Payments Gaming International, Inc.
Corporation
Georgia
Global Payments Direct, Inc.
100.00%
 
 




--------------------------------------------------------------------------------




Global Payments Gaming Services, Inc.
Corporation
Illinois
Global Payments Check Services, Inc.
100.00%
Material and
Significant
 
Global Payments Limited
Corporation
Malta
Global Payments Acquisition Corporation 2 S.a.r.l.
99.9167%
 
 
 
 
 
Global Payments Acquisition Corporation 3 S.a.r.l.
0.0833%
 
 
Global Payments Systems Asia-Pacific (Malaysia) Sdn. Bhd.
Limited liability company
Malaysia
Global Payments Acquisition Corp. 3 B.V.
50.00%
 
 
 
 
 
Global Payments Acquisition Corp. PS2 C.V.
50.00%
 
 
Global Payments U.K. 2 Ltd.
Limited liability
United Kingdom
Global Payments UK Ltd.
100.00%
 
 
Global Payments U.K. Ltd.
Limited liability
United Kingdom
Global Payments Acquisition Corporation 2 Sarl
100.00%
 
YES
GP Finance, Inc.
Corporation
Delaware
Global Payments Inc.
100.00%
 
 
GPC Financial Corporation
Corporation
Canada
Global Payments Direct, Inc.
100.00%
 
 
GPS Holding Limited Partnership
Limited Partnership
Georgia
Global Payment Holding Company
85.46%
 
 
 
 
 
NDPS Holdings, Inc.
14.54%
 
 
GPUK LLP
Limited Liability Partnership
United Kingdom
Global Payments U.K. Ltd.
100.00%
Material
 
Merchant Services U.S.A., Inc.
Corporation
North Carolina
Global Payments Inc.
100.00%
 
 
Modular Data, Inc.
Corporation
Delaware
Global Payment Systems LLC
100.00%
 
 
NDC Holdings (UK) Ltd.
Corporation
Georgia
Global Payments Inc.
100.00%
 
 
NDPS Holdings, Inc.
Corporation
Delaware
Global Payments Direct, Inc.
100.00%
 
 
Pay and Shop Limited
Limited liability company
Ireland
Global Payments - Realex Holding Company
100.00%
 
 
PayPros LLC.
Limited liability company
Delaware
Global Payments Direct, Inc.
100.00%
 
 
Peoplehub Pty Ltd.
Proprietary limited company
Australia
Ezi Holdings, Pty, Ltd.
100.00%
 
 
Regalcroft Pty Ltd.
Proprietary limited company
Australia
Ezi Holdings, Pty, Ltd.
100.00%
 
 
Sabir Invest, S.L.U.
Limited liability company
Spain
Global Payments Acquisition Corporation 2 Sarl
100.00%
 
 
Secure Payment Solutions Pty Ltd.
Proprietary limited company
Australia
Ezi Holdings, Pty, Ltd.
100.00%
 
 




--------------------------------------------------------------------------------




Simple Business Technologies Pty Ltd.
Proprietary limited company
Australia
Ezi Holdings, Pty, Ltd.
100.00%
 
 
Storman Holdings Pty Ltd.
Proprietary limited company
Australia
Ezi Holdings, Pty, Ltd.
100.00%
 
 
Storman Software, Inc.
Corporation
California
Storman Holdings Pty Ltd.
100.00%
 
 
Storman Software Limited
Limited liability company
New Zealand
Storman Holdings Pty Ltd.
100.00%
 
 
Storman Software Ltd.
Limited liability
United Kingdom
Storman Holdings Pty Ltd.
100.00%
 
 
Storman Software Pty Ltd.
Proprietary limited company
Australia
Storman Holdings Pty Ltd.
100.00%
 
 
UCS Terminal Joint Stock Company
Corporation
Russian Federation
United Card Service Joint Stock Company
99.00%
 
 
 
 
 
Global Payments Acquisition Corporation 4 S.a.r.l.
1.00%
 
 
United Card Service Joint Stock Company
Corporation
Russian Federation
Global Payments Acquisition Corporation 4 Sarl
100.00%
 
 
Global Payments Process Centre, Inc.
Corporation
Philippines
Global Payments Singapore Private Limited
100.00%
 
 
Global Payments - Realex Holding Limited
Limited liability company
Ireland
Global Payments Acquisition Corporation 2 S.à r.l. (100%)
100.00%
 
 
Global Payments - Servicos de Pagamentos S.A.
Limited liability company
Brazil
Global Payments South America, Brazil - Servicos de Pagamentos Ltda.
90.00%
 
 
Global Payments Singapore Private Limited
Private limited company
Singapore
Global Payments Acquisition PS 2 CV
100.00%
 
 
Global Payments South America, Brasil - Servicos de Pagamentos Ltda.
Limited liability
Brazil
Global Payments Acquisition Corp 1 B.V.
49.5%
 
 
 
 
 
Global Payments Acquisition Corp 2 B.V.
0.05%
 
 
Greater Giving, Inc.
Corporation
Delaware
Global Payments Direct, Inc.
100.00%
 
 
GP-APT Direct, LLC
Limited liability company
Delaware
Global Payments Direct, Inc.
100.00%
 
 






--------------------------------------------------------------------------------




Schedule 7.01


Existing Indebtedness


Facility letter among Global Payments Asia-Pacific Lanka (Private) Limited, as
Borrower, Global Payments Inc., as Guarantor, and HSBC Limited, as Lender, dated
as of July 13, 2006, as amended from time to time, including a non-settlement
tranche in the amount of LKR50,000,000. As of the First Amendment Effective
Date, the facility tranche was undrawn.



--------------------------------------------------------------------------------






Schedule 7.02


Existing Liens


UCC Liens


None.


Other Liens


Debtor
Secured Party
Original File Date
Original File No.
Collateral Description
Global Payment Systems LLC
The State of Georgia and Fulton County
11/8/2011
2011-0294927
County tax lien: $147.74












--------------------------------------------------------------------------------




Schedule 10.02


Notice Contact Information


BORROWERS:


Global Payments Inc.
Attention: Legal Department
10 Glenlake Parkway, NE
Atlanta, Georgia 30328-3473
Telephone: (770) 829-8256
Telecopier: (770) 829-8265
Electronic Mail: david.green@globalpay.com


Global Payments Direct, Inc.
c/o Global Payments Inc.
Attention: Legal Department
10 Glenlake Parkway, NE
Atlanta, Georgia 30328-3473
Telephone: (770) 829-8256
Telecopier: (770) 829-8265
Electronic Mail: david.green@globalpay.com


ADMINISTRATIVE AGENT:


For Payments and Requests for Credit Extensions:


David Tasillo
Bank of America, N.A.
Mail Code: NC1-001-05-46
One Independence Center
101 N Tryon Street
Charlotte, NC 28255
Phone: 980-387-1608
Fax: 704-409-0135
Email: david.tasillo@baml.com


For Credit Related Matters:


Thomas M. Paulk
Bank of America, N.A.
Mail Code: GA1-006-13-15
600 Peachtree Street NE
Atlanta, GA 30308-2265
Phone: 404-607-5806
Fax: 312-453-5733
Email: thomas.m.paulk @baml.com


Other Notices/Deliveries to Administrative Agent:


Rosanne Parsill
Bank of America, N.A.
Mail Code: IL4-135-05-41
135 South LaSalle Street



--------------------------------------------------------------------------------




Chicago, IL 60603
Phone: 312-923-1639
Fax: 877-206-8429
Email: Rosanne.parsill@baml.com



--------------------------------------------------------------------------------






LETTERS OF CREDIT:


If to Bank of America as L/C Issuer:


Alfonso (Al) Malave
Mail Code: PA6-580-02-30
One Fleet Way
Scranton, PA 18507
Phone: 570-330-4212
Fax: 570-330-4186
Email: alfonso.malave@baml.com


OR


Standby Letter of Credit Customer Service
Bank of America, N.A.
Mail Code: PA6-580-02-30
One Fleet Way
Scranton, PA 18507
Phone: 1-800-370-7519
Fax: 800-755-8743
Email: scranton_standby_lc@bankofamerica.com


SWING LINE LENDER:


David Tasillo
Bank of America, N.A.
Mail Code: NC1-001-05-46
One Independence Center
101 N Tryon Street
Charlotte, NC 28255
Phone: 980-387-1608
Fax: 704-409-0135
Email: david.tasillo@baml.com









--------------------------------------------------------------------------------




EXHIBIT A-1


FORM OF LOAN NOTICE


Date: ____________, ____


To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of July 31, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Global
Payments Inc., a Georgia corporation, certain other borrowers from time to time
party thereto (each a “Borrower” and together the “Borrowers”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.


The undersigned hereby requests:


_______    A Borrowing of [Revolving Loans][the Term Loan][an Incremental Term
Loan][the Delayed Draw Term Loan][a Heartland Incremental Term B Loan]


_______    A conversion or continuation of [Revolving Loans][the Term Loan][an
Incremental Term Loan][the Delayed Draw Term][a Heartland Incremental Term B
Loan]


1.
On ________________________ (a Business Day).

2.
In the amount of ________________________.

3.
Comprised of ________________________.

4.
For Eurocurrency Rate Loans: with an Interest Period of _____ [week][month[s]].

        
5.
Currency: ______________________________.                



The undersigned hereby represents and warrants that [(i)]1 such request complies
with the requirements of Section 2.01 of the Credit Agreement [and (ii) each of
the conditions set forth in Sections 4.02(a) and (b) of the Credit Agreement has
been satisfied on and as of the date of such Borrowing]2.


[APPLICABLE BORROWER]
 
 
By:
 
Name:
 
Title
 






1 Bracketed language not to be included in the case of any Request for Credit
Extension pursuant to any Heartland Facility.
2 Bracketed language not to be included in the case of any Request for Credit
Extension pursuant to any Heartland Facility.



--------------------------------------------------------------------------------




EXHIBIT A-2


FORM OF SWING LINE LOAN NOTICE


Date: ____________, ____


To:    Bank of America, N.A., as Swing Line Lender


Cc:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of July 31, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Global
Payments Inc., a Georgia corporation, certain other borrowers from time to time
party thereto (each a “Borrower” and together the “Borrowers”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.


The undersigned hereby requests a Swing Line Loan:


1.    On ______________________     (a Business Day).


2.    In the amount of $_________________________.


The undersigned hereby represents and warrants that (a) the Borrowing of Swing
Line Loans requested herein complies with the requirements of the proviso to the
first sentence of Section 2.04(a) of the Credit Agreement and (b) each of the
conditions set forth in Sections 4.02(a) and (b) of the Credit Agreement has
been satisfied on and as of the date of such Borrowing of Swing Line Loans.
GLOBAL PAYMENTS INC.
 
 
By:
 
Name:
 
Title
 





















--------------------------------------------------------------------------------




EXHIBIT B‑1


FORM OF REVOLVING NOTE
[US Borrower(s)]


____________, ____


FOR VALUE RECEIVED, the undersigned hereby jointly and severally promise to pay
to _____________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Revolving Loan from time to time made by the Lender to
one or more of the undersigned under that certain Second Amended and Restated
Credit Agreement, dated as of July 31, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Global Payments Inc., a Georgia corporation, certain other Borrowers from
time to time party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.


The undersigned jointly and severally promise to pay interest on the unpaid
principal amount of each Revolving Loan from the date of such Revolving Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Credit Agreement. All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in the currency in which such Revolving Loan was denominated and in Same Day
Funds at the Administrative Agent’s Office for payments in such currency. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.


This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Revolving Note
is also entitled to the benefits of the Subsidiary Guaranty. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount, currency and maturity of its Revolving
Loans and payments with respect thereto.


Each of the undersigned, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Note.





--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


[INSERT APPLICABLE BORROWER(S)]
 
 
By:
 
Name:
 
Title
 










--------------------------------------------------------------------------------




EXHIBIT B‑2


FORM OF REVOLVING NOTE
[Each Foreign Borrower]


____________, ____


FOR VALUE RECEIVED, the undersigned hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Revolving Loan from time to time made by the Lender to the
undersigned under that certain Second Amended and Restated Credit Agreement,
dated as of July 31, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Global
Payments Inc., a Georgia corporation, certain other Borrowers from time to time
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.


The undersigned promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Revolving Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for payments in such currency. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.


This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Revolving Note
is also entitled to the benefits of the Subsidiary Guaranty. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount, currency and maturity of its Revolving
Loans and payments with respect thereto.


The undersigned, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Note.





--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


[INSERT APPLICABLE BORROWER]
 
 
By:
 
Name:
 
Title
 








--------------------------------------------------------------------------------




EXHIBIT B-3


FORM OF EXISTING TERM NOTE


____________, ____


FOR VALUE RECEIVED, the undersigned hereby jointly and severally promise to pay
to _____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of the Term Loan from time to time made by the Lender to one or
more of the undersigned under that certain Second Amended and Restated Credit
Agreement, dated as of July 31, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Global Payments Inc., a Georgia corporation, certain other Borrowers from
time to time party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.


The undersigned jointly and severally promise to pay interest on the unpaid
principal amount of the Term Loan from the date of the Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.


This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Subsidiary Guaranty. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Term Note shall become, or may be declared
to be, immediately due and payable all as provided in the Credit Agreement. The
portion of the Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of the Term Loan and payments with respect
thereto.


Each of the undersigned, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Note.





--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


GLOBAL PAYMENTS INC.,
a Georgia corporation
 
 
By:
 
Name:
 
Title
 
 
 
GLOBAL PAYMENTS DIRECT, INC.,
a New York corporation
 
 
By:
 
Name:
 
Title
 










--------------------------------------------------------------------------------




EXHIBIT B-4


FORM OF INCREMENTAL TERM NOTE


____________, ____


FOR VALUE RECEIVED, the undersigned hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Incremental Term Loan from time to time made by the
Lender to the undersigned under that certain Second Amended and Restated Credit
Agreement, dated as of July 31, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Global Payments Inc., a Georgia corporation, certain other Borrowers from
time to time party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.


The undersigned promises to pay interest on the unpaid principal amount of each
Incremental Term Loan from the date of such Incremental Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.


This Incremental Term Note is one of the Incremental Term Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
Incremental Term Note is also entitled to the benefits of the Subsidiary
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Incremental Term Note shall become, or may be declared to be, immediately
due and payable all as provided in the Credit Agreement. Each Incremental Term
Loan made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Incremental Term Note and endorse thereon the
date, amount and maturity of each Incremental Term Loan and payments with
respect thereto.


Each of the undersigned, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Incremental Term Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[INSERT APPLICABLE BORROWER]
 
 
By:
 
Name:
 
Title
 










--------------------------------------------------------------------------------




EXHIBIT B-5


FORM OF DELAYED DRAW TERM NOTE


____________, ____


FOR VALUE RECEIVED, the undersigned hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of the Delayed Draw Term Loan from time to time made by the
Lender to the undersigned under that certain Second Amended and Restated Credit
Agreement, dated as of July 31, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Global Payments Inc., a Georgia corporation, certain other Borrowers from
time to time party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.


The undersigned promises to pay interest on the unpaid principal amount of the
Delayed Draw Term Loan from the date of the Delayed Draw Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.


This Delayed Draw Term Note is one of the Delayed Draw Term Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
Delayed Draw Term Note is also entitled to the benefits of the Subsidiary
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Delayed Draw Term Note shall become, or may be declared to be, immediately
due and payable all as provided in the Credit Agreement. The portion of the
Delayed Draw Term Loan made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Delayed Draw Term Note and endorse
thereon the date, amount and maturity of the Delayed Draw Term Loan and payments
with respect thereto.


Each of the undersigned, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Delayed Draw Term Note.





--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


GLOBAL PAYMENTS INC.,
a Georgia corporation
 
 
By:
 
Name:
 
Title
 








--------------------------------------------------------------------------------




EXHIBIT B-6


FORM OF HEARTLAND INCREMENTAL TERM B NOTE


____________, ____


FOR VALUE RECEIVED, the undersigned hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Heartland Incremental Term B Loan from time to time
made by the Lender to one or more of the Borrowers under that certain Second
Amended and Restated Credit Agreement, dated as of July 31, 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among Global Payments Inc., a Georgia corporation, certain
other Borrowers from time to time party thereto, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.


The undersigned promises to pay interest on the unpaid principal amount of each
Heartland Incremental Term B Loan from the date of the Heartland Incremental
Term B Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement. All payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars in immediately available funds at the Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Credit Agreement.


This Heartland Incremental Term B Note is one of the Heartland Incremental Term
B Notes referred to in the Credit Agreement, is entitled to the benefits thereof
and may be prepaid in whole or in part subject to the terms and conditions
provided therein. This Heartland Incremental Term B Note is also entitled to the
benefits of the Subsidiary Guaranty. Upon the occurrence and continuation of one
or more of the Events of Default specified in the Credit Agreement, all amounts
then remaining unpaid on this Heartland Incremental Term B Note shall become, or
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. Each Heartland Incremental Term B Loan made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Heartland Incremental Term B Note and endorse thereon the date, amount and
maturity of each Heartland Incremental Term B Loan and payments with respect
thereto.


Each of the undersigned, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Heartland Incremental Term B Note.





--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


[INSERT APPLICABLE BORROWER]
 
 
By:
 
Name:
 
Title
 










--------------------------------------------------------------------------------




EXHIBIT B‑7


FORM OF SWING LINE NOTE


____________, ____


FOR VALUE RECEIVED, the undersigned hereby promises to pay to BANK OF AMERICA,
N.A. or registered assigns (the “Swing Line Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Swing Line Loan from time to time made by the Swing Line Lender
to the undersigned under that certain Second Amended and Restated Credit
Agreement, dated as of July 31, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among Global Payments Inc., a Georgia corporation, certain other Borrowers from
time to time party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.


The undersigned promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Swing Line Lender in Dollars in
Same Day Funds at the Administrative Agent’s Office for payments in Dollars. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.


This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Swing Line Note is
also entitled to the benefits of the Subsidiary Guaranty. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Swing Line Loans made by the Swing Line Lender shall be
evidenced by one or more loan accounts or records maintained by the Swing Line
Lender in the ordinary course of business. The Swing Line Lender may also attach
schedules to this Swing Line Note and endorse thereon the date, amount and
maturity of its Swing Line Loans and payments with respect thereto.


The undersigned, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Swing Line Note.















--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
GLOBAL PAYMENTS INC.,
a Georgia corporation
 
 
By:
 
Name:
 
Title
 












--------------------------------------------------------------------------------




EXHIBIT C-1


FORM OF COMPLIANCE CERTIFICATE
[Pre-Heartland Acquisition]


Confidential


To:
The Lenders party to the Credit Agreement described below



This Compliance Certificate (this “Certificate”) is furnished pursuant to that
certain Second Amended and Restated Credit Agreement dated as of July 31, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”) among Global Payments Inc., a Georgia
corporation (the “Company”), certain other Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.
as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized terms
used herein and not otherwise defined herein shall have the meanings attributed
to such terms in the Credit Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.    I am the duly elected __________________ of the Company.


2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its consolidated Subsidiaries during the
accounting period covered by the attached financial statements.


3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.


4.    Schedule I attached hereto sets forth financial data and computations
evidencing compliance with Sections 7.08A and 7.09A of the Credit Agreement, all
of which data and computations are true, complete and correct.


[5.    Schedule II attached hereto describes in reasonable detail any change in
GAAP or in the application thereof that has occurred since the date of the
audited financial statements for the immediately preceding Fiscal Year that is
material with respect to the financial statements accompanying this
Certificate.]3 


6.    [The company-prepared financial statements which accompany this
Certificate fairly present in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end adjustments and the absence of footnotes.]4 


[signature page follows]



3 Include only if applicable.
4 Include paragraph 6 for Compliance Certificates delivered pursuant to Section
6.01(b) of the Credit Agreement.



--------------------------------------------------------------------------------




The foregoing certifications, together with the computations set forth in
Schedule I hereto [and the description provided in Schedule II hereto]5, and the
financial statements delivered with this Certificate in support hereof, are made
and delivered this _____ day of ____________, _____.






_________________________
_____________ of Global Payments Inc.



5 Include only if applicable.



--------------------------------------------------------------------------------




Page 1


SCHEDULE I TO COMPLIANCE CERTIFICATE


For the Fiscal Quarter ending _______, ____ (“Statement Date”)
Global Payments Inc.
000 $’s


Confidential
Compliance as of the Statement Date with Sections 7.08A
and 7.09A of the Credit Agreement


SECTION 7.08A ‑ Leverage Ratio


The Leverage Ratio at the end of each Fiscal Quarter shall not be greater than
3.50 to 1.00 for the Fiscal Quarter just ended and the immediately preceding
three Fiscal Quarters.


(a)    Total Debt of Company and its Subsidiaries    $
(b)    EBITDA of Company and its Subsidiaries


Actual Ratio


Required Ratio    ≤    3.50 to 1.006 




SECTION 7.09A ‑ Fixed Charge Coverage Ratio


The ratio of (i) EBITR to (ii) Fixed Charges as at the end of each Fiscal
Quarter, shall not be less than 2.50 to 1.00 for the Fiscal Quarter just ended
and the immediately preceding three Fiscal Quarters.


(i)    EBITR of Company and its Subsidiaries    $
(ii)    Fixed Charges of Company and its Subsidiaries


Ratio of (i) to (ii)


Required Ratio    ≥ 2.50 to 1.0





6 Per Section 7.08A of the Credit Agreement, not more than two times during the
term of the Credit Agreement, in connection with an Acquisition, the maximum
Leverage Ratio, with prior notice to the Administrative Agent, may be increased
to 3.75 to 1.00 for the one-year period beginning on the closing date of any
such Acquisition, so long as the Company is in compliance on a Pro Forma Basis
with the maximum Leverage Ratio of 3.75 to 1.00 on the closing date of such
Acquisition after giving effect to such Acquisition; provided, further, that at
the end of any such one-year period, the maximum Leverage Ratio permitted shall
revert to 3.50 to 1.00 and the Administrative Agent shall have received a
Compliance Certificate pursuant to Section 6.01(c) demonstrating compliance with
the maximum Leverage Ratio of 3.50 to 1.0 before the Leverage Ratio may be
increased pursuant to the foregoing proviso a second time.



--------------------------------------------------------------------------------




EXHIBIT C-2


FORM OF COMPLIANCE CERTIFICATE
[Post-Heartland Acquisition]


Confidential


To:
The Lenders party to the Credit Agreement described below



This Compliance Certificate (this “Certificate”) is furnished pursuant to that
certain Second Amended and Restated Credit Agreement dated as of July 31, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”) among Global Payments Inc., a Georgia
corporation (the “Company”), certain other Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.
as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized terms
used herein and not otherwise defined herein shall have the meanings attributed
to such terms in the Credit Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.    I am the duly elected __________________ of the Company.


2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its consolidated Subsidiaries during the
accounting period covered by the attached financial statements.


3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.


4.    Schedule I attached hereto sets forth financial data and computations
evidencing compliance with Sections 7.08B and 7.09B of the Credit Agreement, all
of which data and computations are true, complete and correct.


[5.    Schedule II attached hereto describes in reasonable detail any change in
GAAP or in the application thereof that has occurred since the date of the
audited financial statements for the immediately preceding Fiscal Year that is
material with respect to the financial statements accompanying this
Certificate.] 7 


6.    [Schedule III attached hereto contains an updated copy of the schedules to
the Security Agreement][There are no updates necessary to be made to the
schedules to the Security Agreement].


7.    [The company-prepared financial statements which accompany this
Certificate fairly present in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end adjustments and the absence of footnotes.]8 


[signature page follows]

7 Include only if applicable.
8 Include paragraph 7 for Compliance Certificates delivered pursuant to Section
6.01(b) of the Credit Agreement.



--------------------------------------------------------------------------------




The foregoing certifications, together with the computations set forth in
Schedule I hereto [and the description provided in Schedule II hereto]9 [and the
schedules provided in Schedule III hereto]10, and the financial statements
delivered with this Certificate in support hereof, are made and delivered this
_____ day of ____________, _____.






_________________________
_____________ of Global Payments Inc.



9 Include only if applicable.
10 Include only if applicable.



--------------------------------------------------------------------------------




Page 1
SCHEDULE I TO COMPLIANCE CERTIFICATE


For the Fiscal Quarter ending _______, ____ (“Statement Date”)
Global Payments Inc.


Confidential
Compliance as of the Statement Date with Sections 7.08B
and 7.09B of the Credit Agreement
 
FQ-1
FQ-2
FQ-3
FQ-4
I. Section 7.08B - Leverage Ratio
 
 
 
 
A. Total Debt of the Company and its Subsidiaries
 
 
 
 
+ 0. Obligations for borrowed money
 
 
 
 
+ 1. Obligations evidenced by bonds, debentures, notes or other similar
instruments
 
 
 
 
=+ 2. Obligations in respect of the deferred purchase price of property or
services (other than (i) trade payables incurred in the ordinary course of
business on terms customary in the trade and (ii) the current and long-term
portions of accrued buyout obligations)
 
 
 
 
+ 3. Obligations under any conditional sale or other title retention
agreement(s) relating to property acquired
 
 
 
 
+ 4. Capital Lease Obligations
 
 
 
 
+ 5. Obligations, contingent or otherwise, in respect of letters of credit,
acceptances or similar extensions of credit
 
 
 
 
+ 6. Guarantees of the type of indebtedness described in Lines 0 through 5 above
 
 
 
 
+ 7. Indebtedness of a third party secured by any lien on property owned by the
Company or its Subsidiaries, whether or not such indebtedness has been assumed
by the Company or its Subsidiaries
 
 
 
 
+ 8. Obligations, contingent or otherwise, to purchase, redeem, retire or
otherwise acquire for value any Equity Interests
 
 
 
 
+ 9. Off-balance sheet liability retained in connection with asset
securitization programs, synthetic leases, sale and leaseback transactions or
other similar obligations arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of the Company and its
Subsidiaries
 
 
 
 
- 10. Guarantees of Indebtedness of the Company or its Subsidiaries by the
Company or its Subsidiaries
 
 
 
 
- 11. Obligations in respect of Swap Agreements
 
 
 
 
= 12. Total Debt11
 
 
 
 
B. EBITDA of the Company and its Subsidiaries
 
 
 
 
+ 1. Net Income
 
 
 
 
+ 2. Federal, state, local and foreign income, value added and similar taxes
 
 
 
 
+ 3. Depreciation
 
 
 
 
+ 4. Amortization
 
 
 
 
+ 5. Interest Expense
 
 
 
 
+ 6. Extraordinary or unusual losses incurred other than in the ordinary course
of business
 
 
 
 
+ 7. Non-Cash Items to the extent such Non-Cash Items do not represent an
accrual or reserve for a future cash expenditure, charge or loss
 
 
 
 
=+ 8. Non-Recurring Items12
 
 
 
 


11 Shall not include (i) Settlement Obligations or any contingent obligations
under surety bonds or similar obligations incurred in the ordinary course of
business or (ii) any liabilities of a Bank Subsidiary for, or in respect of,
deposits received by such Bank Subsidiary.
12 May not exceed Non-Recurring Cash Items Charge Limit for any period of
determination

--------------------------------------------------------------------------------




- 9. Extraordinary gains realized other than in the ordinary course of business
 
 
 
 
- 10. Non-cash income or gains
 
 
 
 

=+ 11. With respect to each Acquisition not prohibited under the Credit
Agreement (other than the Heartland Acquisition), cost synergies (net of
continued associated expenses) and integration, business optimization and
operating improvement expenses that are anticipated by the Company in good faith
to be realized within 12 months following such Acquisition13
 
 
 
 
=+ 12. With respect to the Heartland Acquisition, cost synergies (net of
continued associated expenses) and integration, business optimization and
operating improvement expenses that are anticipated by the Company in good faith
to be realized within 18 months following the Heartland Acquisition14
 
 
 
 
+ 13. EBITDA of any Persons or assets that became Acquired Entities at any time
during such period, calculated on a pro forma basis for such Acquired Entities
for the entire period in a manner otherwise consistent with the definition of
EBITDA and the definitions referred to therein
 
 
 
 
= 14. EBITDA15
 
 
 
 
C. Leverage Ratio (Line I.A.12 ÷ Line I.B.14)
 
 
 
 
D. Maximum Leverage Ratio Permitted16
 
 
 
 
 
 
 
 
 
II. Section 7.09B - Fixed Charge Coverage Ratio
 
 
 
 
A. EBITR
 
 
 
 
+ 1. EBITDA
 
 
 
 
+ 2. Lease Expense
 
 
 
 
- 3. Depreciation and amortization
 
 
 
 
= 4. EBITR
 
 
 
 
B. Fixed Charges
 
 
 
 
+ 1. Interest Expense
 
 
 
 
+ 2. Lease Expense
 
 
 
 
= 3. Fixed Charges
 
 
 
 
C. Fixed Charge Coverage Ratio (Line II.A.4 ÷ Line II.B.3)
 
 
 
 
D. Minimum Fixed Charge Cover Ratio Permitted
 
 
 
2.25 to 1.0










13 Provided that (A) such cost synergies are factually supportable and (B) the
aggregate amount of such adjustments under this clause taken into account in
determining EBITDA for any period of determination shall not exceed an aggregate
amount equal to 10% of the EBITDA attributable to the property acquired (or the
property of the Person acquired) in such Acquisition
14 Provided that (A) such cost synergies are factually supportable and (B) the
aggregate amount of such adjustments under this clause taken into account in
determining EBITDA for any period of determination shall not exceed $125,000,000
15 Notwithstanding the foregoing, “EBITDA” for Heartland and its Subsidiaries
(i) for the Fiscal Quarter ended March 31, 2015 shall be deemed to be
$[_______], (ii) for the Fiscal Quarter ended June 30, 2015 shall be deemed to
be $[_______], (3) for the Fiscal Quarter ended September 30, 2015 shall be
deemed to be $[_______] and (4) for any other Fiscal Quarter ending prior to the
Heartland Acquisition Closing Date, such amounts as agreed by the Administrative
Agent and the Company, in each case, as may be adjusted on a pro forma basis in
accordance with the terms of the Credit Agreement.
16 The Leverage Ratio at the end of each Fiscal Quarter shall not be greater
than (i) 5.00 to 1.0 as of the end of any Fiscal Quarter ending during the
period from the Closing Date to and including August 31, 2016, (ii) 4.75 to 1.0
as of the end of any Fiscal Quarter ending during the period from September 1,
2016 to and including February 28, 2017, (iii) 4.50 to 1.0 as of the end of any
Fiscal Quarter ending during the period from March 1, 2017 to and including
August 30, 2017, (iv) 4.25 to 1.0 as of the end of any Fiscal Quarter ending
during the period from September 1, 2017 through and including February 28, 2018
and (v) 4.00 to 1.0 as of the end of any Fiscal Quarter ending thereafter

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto in the amount[s] and equal to the
percentage interest[s] identified below of all of the outstanding rights and
obligations under the respective facilities identified below (including, without
limitation, Letters of Credit, Swing Line Loans and Guaranties included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.
Assignor:
___________________________________
 
 
[Assignor [is][is not] a Defaulting Lender.]
2.
Assignee:
___________________________________
 
 
[and is an Affiliate/Approved Fund of [identify Lender]17]
 
 
 
3.
Company:
Global Payments Inc.
 
 
 
4.
Administrative Agent:
Bank of America, N.A., as the administrative agent under
the Credit Agreement


 
 
 
5.
Credit Agreement:
The Second Amended and Restated Credit Agreement dated as of July 31, 2015 among
the Company, the other Borrowers parties thereto, the lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer
 
 
 
6.
Assigned Interest:
 





    





17Select as applicable.



--------------------------------------------------------------------------------




Facility
Assigned18
Aggregate
amount of
outstanding
Loans being
assigned herein
by Assignor*
Aggregate
amount of
Outstanding
Loans held by all
Lenders
Percentage of
outstanding
Loans of all
Lenders being
assigned herein
to Assignee19
Percentage of
outstanding
Loans of all
Lenders retained
by Assignor7
 
$
$
%
%



[7.
Trade Date: ____________________________]20





Effective Date: ___________ ___, ____ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non‑public information about the Borrowers and the Related Parties or its
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.





18Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Loan,” etc.)
19Set forth, to at least 9 decimals, as a percentage of the Commitment/Loan of
all Lenders.
20To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
 
 
[NAME OF ASSIGNOR]\
 
 
By:
 
Name:
 
Title
 
 
 
ASSIGNEE
 
 
[NAME OF ASSIGNEE]
 
 
By:
 
Name:
 
Title
 







[Consented to and]21 Accepted:
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
By:
 
Name:
 
Title
 
 
 
[Consented to:]22
 
 
GLOBAL PAYMENTS INC.
 
 
By:
 
Name:
 
Title
 












21To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
22To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

--------------------------------------------------------------------------------




[Consented to:]23
 
 
BANK OF AMERICA, N.A.,
as Swing Line Lender
 
 
By:
 
Name:
 
Title
 
 
 
[Consented to:]24
 
 
BANK OF AMERICA, N.A.,
as L/C Issuer
 
 
By:
 
Name:
 
Title
 






23To be added only if the consent of the Swing Line Lender is required by the
terms of the Credit Agreement.
24To be added only if the consent of the L/C Issuer is required by the terms of
the Credit Agreement.

--------------------------------------------------------------------------------




ANNEX 1


SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JULY 31, 2015, AMONG
GLOBAL PAYMENTS INC., CERTAIN OTHER BORROWERS FROM TIME TO TIME PARTY THERETO,
THE LENDERS FROM TIME TO TIME PARTY THERETO, AND BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, SWING LINE LENDER AND L/C ISSUER


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers and each of the Borrowers’ Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrowers and each of the Borrowers’
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements to be an assignee under the Credit Agreement (subject to such
consents, if any, as may be required under the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.





--------------------------------------------------------------------------------




3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





--------------------------------------------------------------------------------






EXHIBIT E


FORM OF SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY


[attached]





--------------------------------------------------------------------------------






EXHIBIT F


FORM OF BORROWER REQUEST AND ASSUMPTION AGREEMENT


Date: ___________, _____


To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


This Borrower Request and Assumption Agreement is made and delivered pursuant to
Section 2.16 of that certain Second Amended and Restated Credit Agreement, dated
as of July 31, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Global
Payments Inc., certain other Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A. as
Administrative Agent, Swing Line Lender and L/C Issuer, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Borrower Request and Assumption Agreement and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.


[Each of] ______________________ ([the “Applicant Borrower”][each, an “Applicant
Borrower” and collectively, the “Applicant Borrowers”]) and the Company hereby
confirms, represents and warrants to the Administrative Agent and the Lenders
that [the][such] Applicant Borrower is a Subsidiary of the Company.


The documents required to be delivered to the Administrative Agent under Section
2.16 of the Credit Agreement will be furnished to the Administrative Agent in
accordance with the requirements of the Credit Agreement.


The parties hereto hereby confirm that with effect from the date hereof,
[the][each] Applicant Borrower shall have obligations, duties and liabilities
toward each of the other parties to the Credit Agreement identical to those
which [the][such] Applicant Borrower would have had if [the][such] Applicant
Borrower had been an original party to the Credit Agreement as a Borrower.
[The][Each] Applicant Borrower confirms its acceptance of, and consents to, all
representations and warranties, covenants, and other terms and provisions of the
Credit Agreement.


The parties hereto hereby request that [the][each] Applicant Borrower become a
Borrower under the Credit Agreement and that [the][such] Applicant Borrower be
entitled to receive Revolving Loans under the Credit Agreement, and understand,
acknowledge and agree that neither the Applicant Borrower[s] nor the Company on
their behalf shall have any right to request any Revolving Loans for its account
unless and until the date five Business Days after the effective date designated
by the Administrative Agent in a Borrower Notice delivered to the Company and
the Lenders pursuant to Section 2.16 of the Credit Agreement.


This Borrower Request and Assumption Agreement shall constitute a Loan Document
under the Credit Agreement.


THIS BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Borrower Request and
Assumption Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.


[APPLICANT BORROWER]
 
 
By:
 
Name:
 
Title
 
 
 
GLOBAL PAYMENTS INC.,
a Georgia corporation
 
 
By:
 
Name:
 
Title
 










--------------------------------------------------------------------------------




EXHIBIT G


FORM OF BORROWER NOTICE




Date: ___________, _____


To:    Global Payments Inc.


The Lenders party to the Credit Agreement referred to below


Ladies and Gentlemen:


This Borrower Notice is made and delivered pursuant to Section 2.16 of that
certain Second Amended and Restated Credit Agreement, dated as of July 31, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Global Payments Inc., certain
other Borrowers from time to time party thereto, the Lenders from time to time
party thereto, and Bank of America, N.A. as Administrative Agent, Swing Line
Lender and L/C Issuer, and reference is made thereto for full particulars of the
matters described therein. All capitalized terms used in this Borrower Notice
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.


The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [_________________________] shall be a Borrower
and may receive Revolving Loans for its account on the terms and conditions set
forth in the Credit Agreement.


This Borrower Notice shall constitute a Loan Document under the Credit
Agreement.




BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
By:
 
Name:
 
Title
 












--------------------------------------------------------------------------------




EXHIBIT H


FORM OF SECOND AMENDED AND RESTATED COMPANY GUARANTY


[attached]





--------------------------------------------------------------------------------




EXHIBIT I-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 31, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Global Payments Inc., a Georgia corporation (the “Company”), the other Borrowers
party thereto (together with the Company, each a “Borrower” and collectively the
“Borrowers”), the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of a Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to a Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BENE, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
 
By:
 
Name:
 
Title
 
 
 
Date:
______________________________, ___________










--------------------------------------------------------------------------------




EXHIBIT I-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 31, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Global Payments Inc., a Georgia corporation (the “Company”), the other Borrowers
party thereto (together with the Company, each a “Borrower” and collectively the
“Borrowers”), the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of a Borrower within the meaning of Section
881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to a Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BENE, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
 
By:
 
Name:
 
Title
 
 
 
Date:
____________________________, ___________










--------------------------------------------------------------------------------




EXHIBIT I-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 31, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Global Payments Inc., a Georgia corporation (the “Company”), the other Borrowers
party thereto (together with the Company, each a “Borrower” and collectively the
“Borrowers”), the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of a
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to a Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BENE, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or W-8BENE, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
 
By:
 
Name:
 
Title
 
 
 
Date:
______________________________, ___________










--------------------------------------------------------------------------------




EXHIBIT I-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 31, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Global Payments Inc., a Georgia corporation (the “Company”), the other Borrowers
party thereto (together with the Company, each a “Borrower” and collectively the
“Borrowers”), the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of a Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to a
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W-8BENE, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN (or W-8BENE, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
 
By:
 
Name:
 
Title
 
 
 
Date:
_____________________________, ___________






--------------------------------------------------------------------------------




    
EXHIBIT J
FORM OF SECURED PARTY DESIGNATION NOTICE
Date: _________, _____
To:
Bank of America, N.A., as Administrative Agent



Ladies and Gentlemen:
THIS SECURED PARTY DESIGNATION NOTICE is made by _______________________, a
______________ (the “Designor”), to BANK OF AMERICA, N.A., as Administrative
Agent under that certain Credit Agreement referenced below (in such capacity,
the “Administrative Agent”). All capitalized terms not defined herein shall have
the meaning ascribed to them in the Credit Agreement.
W I T N E S S E T H :


WHEREAS, Global Payments Inc., a Georgia corporation (the “Company”), the other
Borrowers party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer,
have entered into that certain Second Amended and Restated Credit Agreement,
dated as of July 31, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”)
pursuant to which certain loans and financial accommodations have been made to
the Borrowers;


WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Swap Agreement][Cash Management Agreement]
as a [Related Swap Agreement][Secured Cash Management Agreement] under the
Credit Agreement and the Collateral Documents;
WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and
WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice:
[1.    Designation. The Designor hereby designates the Swap Agreement described
on Schedule 1 hereto to be a Related Swap Agreement and hereby represents and
warrants to the Administrative Agent that such Swap Agreement satisfies all the
requirements under the Loan Documents to be so designated. By executing and
delivering this Secured Party Designation Notice, the Designor, as provided in
the Credit Agreement, hereby agrees to be bound by all of the provisions of the
Loan Documents which are applicable to it as a provider of a Related Swap
Agreement and hereby (a) confirms that it has received a copy of the Loan
Documents and such other documents and information as it has deemed appropriate
to make its own decision to enter into this Secured Party Designation Notice,
(b) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto (including,
without limitation, the provisions of Section 9.01 of the Credit Agreement), and
(c) agrees that it will be bound by the provisions of the Loan Documents and
will perform in accordance with its terms all the obligations which by the terms
of the Loan Documents are required to be performed by it as a provider of a Swap
Agreement. Without limiting the foregoing, the Designor agrees to indemnify the
Administrative Agent as contemplated by Section 10.04(c) of the Credit
Agreement.]25 


[1.    Designation. The Designor hereby designates the Cash Management Agreement
described on Schedule 1 hereto to be a Secured Cash Management Agreement and
hereby represents and warrants to the Administrative Agent that such Cash
Management Agreement satisfies all the requirements under the Loan Documents to
be so designated. By executing and delivering this Secured Party Designation
Notice, the Designor, as provided below, hereby agrees to be bound by all of the
provisions of the Loan Documents which are applicable to it as a provider

25 Use this section 1 for a Secured Party Designation Notice being delivered in
connection with a Related Swap Agreement.



--------------------------------------------------------------------------------




of a Secured Cash Management Agreement and hereby (a) confirms that it has
received a copy of the Loan Documents and such other documents and information
as it has deemed appropriate to make its own decision to enter into this Secured
Party Designation Notice, (b) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto (including, without limitation, the provisions of the
following paragraph), and (c) agrees that it will be bound by the provisions of
the Loan Documents and will perform in accordance with its terms all the
obligations which by the terms of the Loan Documents are required to be
performed by it as a provider of a Cash Management Agreement. Without limiting
the foregoing, the Designor agrees to indemnify the Administrative Agent as
contemplated by Section 10.04(c) of the Credit Agreement.
Each of the Cash Management Banks hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Cash Management Bank for
purposes of acquiring, holding and enforcing any and all Liens on Collateral,
together with such powers and discretion as are reasonably incidental thereto
(including entering into the Customary Settlement Lien Intercreditor Agreement
and the Secured Cash Management Intercreditor Agreement). In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to Section
9.05 of the Credit Agreement for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
Article IX of the Credit Agreement and Article X of the Credit Agreement
(including Section 10.04(c) of the Credit Agreement, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.
No Cash Management Bank that obtains the benefit of any Collateral by virtue of
the provisions hereof or any Collateral Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder, under
the Credit Agreement or under any other Loan Document or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of any Collateral Document) other than in its capacity as a
Lender under the Credit Agreement and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any provision of this
Agreement, the Security Agreement or any provision of Article IX of the Credit
Agreement to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, obligations arising under Secured Cash Management Agreements
except to the extent expressly provided herein and unless the Administrative
Agent has received a Secured Party Designation Notice of such obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, obligations arising under Secured
Cash Management Agreements in the case of the Maturity Date or the
payment-in-full of the Obligations (other than Related Swap Agreements).]26 
2.    GOVERNING LAW. THIS SECURED PARTY DESIGNATION NOTICE SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
[signature page follows]



26 Use this section 1 for a Secured Party Designation Notice being delivered in
connection with a Secured Cash Management Agreement.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.
[DESIGNOR]:
 
 
By:
 
Name:
 
Title
 
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
By:
 
Name:
 
Title
 
 
 
cc:
Global Payments Inc.
 
10 Glenlake Parkway, NE
 
Atlanta, Georgia 30328-3473
 
Attn: Legal Department






--------------------------------------------------------------------------------




Schedule 1




To Secured Party Designation Notice





--------------------------------------------------------------------------------




EXHIBIT K
FORM OF INCREMENTAL TERM LOAN LENDER JOINDER AGREEMENT
THIS INCREMENTAL TERM LOAN LENDER JOINDER AGREEMENT dated as of __________, 20__
(this “Agreement”) is by and among each of the Persons identified as
“Incremental Term Lenders” on the signature pages hereto (each, an “Incremental
Term Lender”), Global Payments Inc., a Georgia corporation (the “Company”),
certain other borrowers party hereto (together with the Company, each a
“Borrower” and collectively, the “Borrowers”), the Guarantors party hereto, and
Bank of America, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement (as
defined below).
W I T N E S S E T H
WHEREAS, pursuant to that certain Credit Agreement dated as of July 31, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”) among the Borrowers, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, the Lenders have agreed to provide the Borrowers
with the credit facilities provided for therein;
WHEREAS, pursuant to Section 2.01(c) of the Credit Agreement, the Company has
requested that each Incremental Term Lender provide a portion of an Incremental
Term Loan under the Credit Agreement; and
WHEREAS, each Incremental Term Lender has agreed to provide a portion of an
Incremental Term Loan on the terms and conditions set forth herein and to become
an “Incremental Term Lender” under the Credit Agreement in connection therewith.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Each Incremental Term Lender severally agrees to make a portion of an
Incremental Term Loan in a single advance to [insert applicable Borrower] on the
date hereof in the amount of its respective Incremental Term Loan Commitment;
provided, that, after giving effect to such advances, the Outstanding Amount of
such Incremental Term Loan shall not exceed the aggregate amount of the
Incremental Term Loan Commitments of the Incremental Term Lenders. The
Incremental Term Loan Commitments of each of the Incremental Term Lenders and
the Applicable Percentage of the portion of the Incremental Term Loan for each
of the Incremental Term Lenders shall be as set forth on Schedule 2.01 attached
hereto. The existing Schedule 2.01 to the Credit Agreement shall be deemed to be
amended to include the information set forth on Schedule 2.01 attached hereto.
2.    The Applicable Rate with respect to the Incremental Term Loan evidenced
hereby shall be (a) [__] percent ([__]%), with respect to Eurocurrency Rate
Loans, and (b) [__] percent ([__]%), with respect to Base Rate Loans.
3.    The Incremental Term Loan Maturity Date for the Incremental Term Loan
evidenced hereby shall be [__].
4.    [Insert applicable Borrower] shall repay to the Incremental Term Lenders
the principal amount of the Incremental Term Loan evidenced hereby in [quarterly
installments] on the dates set forth below as follows:



--------------------------------------------------------------------------------




Date
Principal
Amortization Payment
Date
Principal
Amortization Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Incremental Term Loan Maturity Date
Outstanding Amount
Total:
 

5.Each Incremental Term Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
become an Incremental Term Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the date hereof, it shall be bound by the provisions of the
Credit Agreement as an Incremental Term Lender thereunder and shall have the
obligations of an Incremental Term Lender thereunder, (iv) it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement on the basis of which
it has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Incremental Term Lender, and (v) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as an Incremental Term Lender.
6.    Each of the Administrative Agent, each Borrower, and each Guarantor agrees
that, as of the date hereof, each Incremental Term Lender shall (a) be a party
to the Credit Agreement and the other Loan Documents, (b) be an “Incremental
Term Lender” for all purposes of the Credit Agreement and the other Loan
Documents and (c) have the rights and obligations of an Incremental Term Lender
under the Credit Agreement and the other Loan Documents.
7.    The address of each Incremental Term Lender for purposes of all notices
and other communications is as set forth on the Administrative Questionnaire
delivered by such Incremental Term Lender to the Administrative Agent.
8.    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.
9.    THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.


INCREMENTAL TERM LENDERS:
 
 
[INSERT INCREMENTAL TERM LENDER]
 
 
 
By:
 
Name:
 
Title
 
 
BORROWERS:    
[INSERT BORROWER]
 
 
 
By:
 
Name:
 
Title
 
 
GUARANTORS:
[INSERT GUARANTOR]
 
 
 
By:
 
Name:
 
Title
 
 
ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 
 
 
By:
 
Name:
 
Title








--------------------------------------------------------------------------------




EXHIBIT L
FORM OF HEARTLAND INCREMENTAL TERM B LOAN LENDER JOINDER AGREEMENT
THIS HEARTLAND INCREMENTAL TERM B LOAN LENDER JOINDER AGREEMENT dated as of
__________, 20__ (this “Agreement”) is by and among each of the Persons
identified as “Heartland Incremental Term B Lenders” on the signature pages
hereto (each, a “Heartland Incremental Term B Lender”), Global Payments Inc., a
Georgia corporation (the “Company”), certain other borrowers party hereto
(together with the Company, each a “Borrower” and collectively, the
“Borrowers”), the Guarantors party hereto, and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement (as defined below).
W I T N E S S E T H
WHEREAS, pursuant to that certain Credit Agreement dated as of July 31, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”) among the Borrowers, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, the Lenders have agreed to provide the Borrowers
with the credit facilities provided for therein;
WHEREAS, pursuant to Section 2.01(e) of the Credit Agreement, the Company has
requested that each Heartland Incremental Term B Lender provide a portion of a
Heartland Incremental Term B Loan under the Credit Agreement; and
WHEREAS, each Heartland Incremental Term B Lender has agreed to provide a
portion of a Heartland Incremental Term B Loan on the terms and conditions set
forth herein and to become a “Heartland Incremental Term B Lender” under the
Credit Agreement in connection therewith.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Each Heartland Incremental Term B Lender severally agrees to make a
portion of a Heartland Incremental Term B Loan in a single advance to [insert
applicable Borrower] on the date hereof in the amount of its respective
Heartland Incremental Term B Loan Commitment; provided, that, after giving
effect to such advances, the Outstanding Amount of such Heartland Incremental
Term B Loan shall not exceed the aggregate amount of the Heartland Incremental
Term B Loan Commitments of the Heartland Incremental Term B Lenders. The
Heartland Incremental Term B Loan Commitments of each of the Heartland
Incremental Term B Lenders and the Applicable Percentage of the Heartland
Incremental Term B Loans for each of the Heartland Incremental Term B Lenders
shall be as set forth on Schedule 2.01 attached hereto. The existing Schedule
2.01 to the Credit Agreement shall be deemed to be amended to include the
information set forth on Schedule 2.01 attached hereto.
2.    The Applicable Rate with respect to the portion of the Heartland
Incremental Term B Loan evidenced hereby shall be (a) [__] percent ([__]%), with
respect to Eurocurrency Rate Loans, and (b) [__] percent ([__]%), with respect
to Base Rate Loans; provided, that, the Eurocurrency Base Rate shall in no event
be less than [__] percent ([__]%) at any time.
3.    The Heartland Incremental Term B Loan Maturity Date for the Heartland
Incremental Term B Loan evidenced hereby shall be [__].
4.    [Insert applicable Borrower] shall repay to the Heartland Incremental Term
B Lenders the principal amount of the Heartland Incremental Term B Loan
evidenced hereby in quarterly installments on the dates set forth below as
follows:



--------------------------------------------------------------------------------




Date
Principal
Amortization Payment
Date
Principal
Amortization Payment
 
 
 
 
 
 
 
 
 
 
Heartland Incremental Term B Loan Maturity Date
Outstanding Amount
Total:
 

5.    Pursuant to Section 2.05(b)(iv) of the Credit Agreement, [insert
applicable Borrower] shall prepay the Heartland Incremental Term B Loan in an
aggregate amount equal to [fifty percent (50%) (if the Leverage Ratio as of the
end of such fiscal year is equal to or greater than [__] to 1.0), twenty-five
percent (25%) (if the Leverage Ratio as of the end of such fiscal year is less
than [__] to 1.0 but equal to or greater than [__] to 1.0), or zero percent (0%)
(if the Leverage Ratio as of the end of such fiscal year is less than [__] to
1.0)] of Excess Cash Flow; provided, that, the amount of any such prepayment
shall be reduced in accordance with Section 2.05(b)(iv) of the Credit Agreement.
Subject to Section 2.15 of the Credit Agreement, each such prepayment shall be
applied ratably to the Heartland Incremental Term B Loans (in each case to the
remaining scheduled principal amortization payments on a pro rata basis). Such
prepayments shall be applied first to Base Rate Loans and then to Eurocurrency
Rate Loans in direct order of Interest Period maturities, shall be subject to
Section 3.05 of the Credit Agreement, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.
6.    Pursuant to Section 2.05(a)(i) of the Credit Agreement, if any voluntary
prepayment is made with respect to the Heartland Incremental Term B Loans within
[six (6) months] after the Heartland Acquisition Closing Date in connection with
a Repricing Event, the Company shall, on the date of such prepayment, pay to the
Lenders a prepayment premium equal to one percent (1.00%) of the principal
amount of the Heartland Incremental Term B Loans so prepaid.
7.    Each Heartland Incremental Term B Lender (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and to become a Heartland Incremental Term B Lender under
the Credit Agreement, (ii) it meets all requirements of an Eligible Assignee
under the Credit Agreement (subject to receipt of such consents as may be
required under the Credit Agreement), (iii) from and after the date hereof, it
shall be bound by the provisions of the Credit Agreement as a Heartland
Incremental Term B Lender thereunder and shall have the obligations of a
Heartland Incremental Term B Lender thereunder, (iv) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement on the basis of which
it has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Heartland Incremental Term B Lender, and (v)
if it is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement; and (b) agrees
that (i) it will, independently and without reliance on the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Heartland Incremental
Term B Lender.
8.    Each of the Administrative Agent, each Borrower, and each Guarantor agrees
that, as of the date hereof, each Heartland Incremental Term B Lender shall (a)
be a party to the Credit Agreement and the other Loan Documents, (b) be aa
“Heartland Incremental Term B Lender” for all purposes of the Credit Agreement
and the other Loan



--------------------------------------------------------------------------------




Documents and (c) have the rights and obligations of a Heartland Incremental
Term B Lender under the Credit Agreement and the other Loan Documents.
9.    The address of each Heartland Incremental Term B Lender for purposes of
all notices and other communications is as set forth on the Administrative
Questionnaire delivered by such Heartland Incremental Term B Lender to the
Administrative Agent.
10.    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.
11.    THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.




HEARTLAND INCREMENTAL
TERM B LENDERS:
 
 
[INSERT HEARTLAND INCREMENTAL TERM B LENDER]
 
 
 
By:
 
Name:
 
Title
 
 
BORROWERS:    
[INSERT BORROWER]
 
 
 
By:
 
Name:
 
Title
 
 
GUARANTORS:
[INSERT GUARANTOR]
 
 
 
By:
 
Name:
 
Title
 
 
ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 
 
 
By:
 
Name:
 
Title








--------------------------------------------------------------------------------




EXHIBIT M
FORM OF SOLVENCY CERTIFICIATE
[__], 20__
To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:
I, the undersigned chief financial officer of Global Payments Inc., a Georgia
corporation (the “Company”), in that capacity only and not in my individual
capacity (and without personal liability), do hereby certify as of the date
hereof, and based upon facts and circumstances as they exist as of the date
hereof (and disclaiming any responsibility for changes in such facts and
circumstances after the date hereof), that:
1.    This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 4.03(i) of that certain Second Amended and Restated Credit
Agreement, dated as of July 31, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among the Company, certain other Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer. Unless otherwise
defined herein, capitalized terms used in this certificate shall have the
meanings set forth in the Credit Agreement.
2.    For purposes of this certificate, the terms below shall have the following
definitions:
(a)    “Fair Value”
The amount at which the assets (both tangible and intangible), in their
entirety, of Company and its Subsidiaries taken as a whole would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.
(b)    “Present Fair Salable Value”
The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of Company and its Subsidiaries taken as
a whole are sold with reasonable promptness in an arm’s-length transaction under
present conditions for the sale of comparable business enterprises insofar as
such conditions can be reasonably evaluated.
(c)    “Liabilities”
The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Company and its Subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.
(d)    “Will be able to pay their Liabilities as they mature”
For the period from the date hereof through the Maturity Date, Company and its
Subsidiaries taken as a whole will have sufficient assets and cash flow to pay
their Liabilities as those liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by the Loan Parties as reflected in the projected
financial statements and in light of the anticipated credit capacity.
(e)    “Do not have Unreasonably Small Capital”
Company and its Subsidiaries taken as a whole after consummation of the
Transactions does not have unreasonably small capital to conduct its business. I
understand that “unreasonably small capital” depends upon the nature of the
particular business or businesses conducted or to be conducted, and I have
reached my conclusion based on the needs and anticipated needs for capital of
the business conducted or anticipated to be conducted by the Loan Parties as
reflected in the projected financial statements and in light of the anticipated
credit capacity.



--------------------------------------------------------------------------------




3.    For purposes of this certificate, I, or officers of Company under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.
(a)    I have reviewed the financial statements (including the pro forma
financial statements) referred to in Section 6.01 of the Credit Agreement.
(b)    I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.
(c)    As chief financial officer of Company, I am familiar with the financial
condition of Company and its Subsidiaries.
4.    Based on and subject to the foregoing, after giving effect to the
consummation of the Transactions, (i) the Fair Value of the assets of Company
and its Subsidiaries taken as a whole exceeds their Liabilities, (ii) the
Present Fair Salable Value of the assets of Company and its Subsidiaries taken
as a whole exceeds their Liabilities; (iii) Company and its Subsidiaries taken
as a whole do not have Unreasonably Small Capital; and (iv) Company and its
Subsidiaries taken as a whole will be able to pay their Liabilities as they
mature.
* * *
IN WITNESS WHEREOF, Company has caused this certificate to be executed on its
behalf by chief financial officer as of the date first written above.


GLOBAL PAYMENTS INC.,
a Georgia corporation
 
 
By:
 
Name:
 
Title
 








--------------------------------------------------------------------------------






EXHIBIT N


FORM OF SECURITY AGREEMENT


[attached]





--------------------------------------------------------------------------------






ANNEX II


(See attached.)





--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED COMPANY GUARANTY


THIS SECOND AMENDED AND RESTATED COMPANY GUARANTY (this “Guaranty”) is made as
of July 31, 2015, by the undersigned (the “Guarantor”) in favor of the
Administrative Agent and the Holders of Obligations (as defined below), under
the Credit Agreement referred to below.


The Guarantor is party to a certain Amended and Restated Company Guaranty dated
as of February 28, 2014 (as amended, supplemented, or otherwise modified from
time to time until (but not including) the date of this Guaranty, the “2014
Company Guaranty”) in favor of the Administrative Agent on behalf of the Holders
of the Obligations (as defined therein).


The 2014 Company Guaranty was amended and restated by this Guaranty (as amended,
supplemented or otherwise modified from time to time until (but not including)
the First Amendment Effective Date, the “Existing Revolving Company Guaranty”).


The Guarantor is party to a certain Second Amended and Restated Subsidiary
Guaranty dated as of July 31, 2015 (as amended, supplemented or otherwise
modified from time to time until (but not including) the First Amendment
Effective Date, the “Existing Term Loan Company Guaranty” and together with the
Existing Revolving Company Guaranty, the “Existing Company Guaranties”) in favor
of Bank of America, N.A., as administrative agent and the Holders of Obligations
(as defined in the Existing Term Loan Company Guaranty).


The parties to this Guaranty desire to amend the Existing Company Guaranties as
set forth herein.


WITNESSETH


WHEREAS, the Guarantor, the other borrowers from time to time party thereto
(each a “Borrower” and collectively the “Borrowers”), the institutions from time
to time parties thereto as lenders (the “Lenders”), and Bank of America, N.A.,
in its capacity as administrative agent for the Lenders (the “Administrative
Agent”), Swing Line Lender and L/C Issuer, have entered into that certain Second
Amended and Restated Credit Agreement dated as of July 31, 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for extensions of Loans and other financial accommodations to be made
by the Lenders to the Credit Agreement;


WHEREAS, it is a condition precedent to the extensions of Loans by the Lenders
and the issuance of Letters of Credit under the Credit Agreement that the
Guarantor execute and deliver this Guaranty, whereby the Guarantor shall
guarantee the payment when due of all Obligations of Global Payments Direct,
Inc. and the Designated Borrowers (collectively, the “Other Borrowers”); and


WHEREAS, in consideration of the direct and indirect financial and other support
that the Other Borrowers have provided, and such direct and indirect financial
and other support as the Other Borrowers may in the future provide, to the
Guarantor, and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement, the Guarantor is willing to guarantee the
Obligations of the Other Borrowers.


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


SECTION 1.    Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.


SECTION 2.    Representations, Warranties and Covenants. The Guarantor
represents and warrants that:


(A)    It is a corporation validly existing and in good standing under the laws
of its jurisdiction of incorporation and has all requisite authority to conduct
its business in each jurisdiction in which its business



--------------------------------------------------------------------------------




is conducted, except to the extent that the failure to have such authority could
not reasonably be expected to have a Material Adverse Effect.


(B)    It has the requisite power and authority and legal right to execute and
deliver this Guaranty and to perform its obligations hereunder. The execution
and delivery by the Guarantor of this Guaranty and the performance by the
Guarantor of its obligations hereunder have been duly authorized by all
necessary corporate action by the Guarantor, and this Guaranty constitutes a
legal, valid and binding obligation of the Guarantor, enforceable against the
Guarantor in accordance with its terms, except as enforceability may be limited
by Debtor Relief Laws and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.


(C)    Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or any of its
Organization Documents or the provisions of any indenture, material instrument
or material agreement to which the Guarantor is a party or is subject, or by
which it, or its property, is bound, or (ii) conflict with, or constitute a
default under, or result in, or require, the creation or imposition of any Lien
in, of or on its property pursuant to the terms of, any such indenture,
instrument or agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by it, is
required to be obtained by it in connection with the execution, delivery and
performance by it of, or the legality, validity, binding effect or
enforceability against it of this Guaranty.


In addition to the foregoing, the Guarantor covenants that, until the
Obligations (as defined in the Credit Agreement) (other than (i) contingent and
other obligations not then due and owing and (ii) obligations pursuant to any
Related Swap Agreement) shall have been paid in full in cash and the Commitments
(as defined in the Credit Agreement) have been terminated, it will fully comply
with those covenants and agreements applicable to the Guarantor set forth in the
Credit Agreement.


SECTION 3.    The Guaranty. The Guarantor hereby unconditionally guarantees the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Obligations (other than the Excluded Swap
Obligations) of each of the Other Borrowers, including, without limitation, (i)
the principal of and interest on each Loan made to the Other Borrowers pursuant
to the Credit Agreement, (ii) all obligations of the Other Borrowers owing under
any Letter of Credit, (iii) all obligations of the Other Borrowers owing under
any Related Swap Agreement, (iv) all other amounts payable by the Other
Borrowers or any other Credit Party under the Credit Agreement, any Related Swap
Agreement and the other Loan Documents and (v) the punctual and faithful
performance, keeping, observance, and fulfillment by the Other Borrowers of all
of the agreements, conditions, covenants, and obligations of the Other Borrowers
contained in the Loan Documents (all of the foregoing (other than, for the
avoidance of doubt, the Excluded Swap Obligations) being referred to
collectively as the “Guaranteed Obligations” and the holders from time to time
of the Guaranteed Obligations (including the Administrative Agent) being
referred to collectively as the “Holders of Obligations”). For the avoidance of
doubt, Guaranteed Obligations shall include any amounts that would become due
but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code (as hereinafter defined). Any interest on any portion of the
Guaranteed Obligations that accrues after the commencement of any proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of the Guarantor or any Other
Borrower (or, if interest on any portion of the Guaranteed Obligations ceases to
accrue by operation of law by reason of the commencement of said proceeding,
such interest as would have accrued on such portion of the Guaranteed
Obligations if said proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of the Guarantor, the
Administrative Agent and the Holders of the Obligations that the Guaranteed
Obligations should be determined without regard to any rule of law or order that
may relieve the Guarantor or the Other Borrowers of any portion of such
Guaranteed Obligations. Upon (x) the failure by the Other Borrowers or any other
Credit Party, as applicable, to pay punctually any such amount or perform such
obligation, and (y) such failure continuing beyond any applicable grace or
notice and cure period, the Guarantor agrees that it shall forthwith on demand
pay such amount or perform such obligation at the place and in the manner
specified in the Credit Agreement, any Related Swap Agreement or the



--------------------------------------------------------------------------------




relevant Loan Document, as the case may be. The Guarantor hereby agrees that
this Guaranty is an absolute, irrevocable and unconditional guaranty of payment
and performance and is not a guaranty of collection. The Guarantor hereby agrees
that the obligations of the Guarantor hereunder are those of primary obligor,
and not merely as surety, and are independent of the Obligations and the
obligations of any other guarantor, and a separate action may be brought against
the Guarantor to enforce this Guaranty.


SECTION 4.    Guaranty Unconditional. The obligations of the Guarantor hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:


(A)    any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;


(B)    any modification or amendment of or supplement to the Credit Agreement,
any Related Swap Agreement or any other Loan Document, including, without
limitation, any such amendment which may increase the amount of, or the interest
rates applicable to, any of the Obligations guaranteed hereby;


(C)    any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;


(D)    any change in the corporate, partnership or other existence, structure or
ownership of the Other Borrowers or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Other Borrowers or any other guarantor of the
Guaranteed Obligations, or any of their respective assets or any resulting
release or discharge of any obligation of the Other Borrowers or any other
guarantor of any of the Guaranteed Obligations;


(E)    the existence of any claim, setoff or other rights which the Guarantor
may have at any time against the Other Borrowers, any other guarantor of any of
the Guaranteed Obligations, any Holder of Obligations or any other Person,
whether in connection herewith or in connection with any unrelated transactions;
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;


(F)    the enforceability, legality or validity of the Guaranteed Obligations or
any part thereof or the genuineness, legality, enforceability or validity of any
agreement relating thereto or with respect to any collateral securing the
Guaranteed Obligations or any part thereof, or any other illegality, invalidity
or unenforceability relating to or against the Other Borrowers or any other
guarantor of any of the Guaranteed Obligations, for any reason related to the
Credit Agreement, any Related Swap Agreement, any other Loan Document, or any
provision of applicable law, decree, order or regulation of any jurisdiction
purporting to prohibit the payment by the Other Borrowers or any other guarantor
of the Guaranteed Obligations, of any of the Guaranteed Obligations or otherwise
affecting any term of any of the Guaranteed Obligations;


(G)    the failure of any Holder of Obligations to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;


(H)    the election by, or on behalf of, any one or more Holders of Obligations,
in any proceeding instituted under Chapter 11 of Title 11 of the United States
Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the application of
Section 1111(b)(2) of the Bankruptcy Code;



--------------------------------------------------------------------------------






(I)    any borrowing or grant of a security interest by the Other Borrowers, as
debtor‑in‑possession, under Section 364 of the Bankruptcy Code;


(J)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of any Holder of Obligations for repayment of all or any
part of the Guaranteed Obligations;


(K)    [reserved]; or


(L)    any other act or omission to act or delay of any kind by the Other
Borrowers, any other guarantor of the Guaranteed Obligations, any Holder of
Obligations or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 4, constitute a legal or equitable
discharge of the Guarantor’s obligations hereunder except as provided in
Section 5.


SECTION 5.    Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. The Guarantor’s obligations hereunder shall remain in full force
and effect until the Obligations (as defined in the Credit Agreement) (other
than (i) contingent and other obligations not then due and owing and (ii)
obligations pursuant to any Related Swap Agreement) shall have been paid in full
in cash and the Commitments (as defined in the Credit Agreement) have been
terminated or until the Guarantor is released from its obligations hereunder
pursuant to Section 12 below. If at any time any payment of the principal of or
interest on any Loan or any other amount payable by the Other Borrowers or any
other party under the Credit Agreement, any Related Swap Agreement or any other
Loan Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Other Borrowers or otherwise,
the Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time. The
obligations of the Guarantor with respect to the immediately preceding sentence
shall survive termination of this Guaranty.


SECTION 6.    General Waivers; Additional Waivers.


(A)    General Waivers. The Guarantor irrevocably waives acceptance hereof,
presentment, demand or action on delinquency, protest, the benefit of any
statutes of limitations and, to the fullest extent permitted by law, any notice,
as well as any requirement that at any time any action be taken by any Person
against the Other Borrowers, any other guarantor of the Guaranteed Obligations,
or any other Person.


(B)    Additional Waivers. Notwithstanding anything herein to the contrary, the
Guarantor hereby absolutely, unconditionally, knowingly, and expressly waives to
the fullest extent permitted by law:


(i)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;


(ii)    (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations , including any increase,
extension, substitution, amendment, renewal or other modification thereof; (c)
notice of the amount of the Guaranteed Obligations, subject, however, to the
Guarantor’s right to make inquiry of the Administrative Agent and the Holders of
Obligations to ascertain the amount of the Guaranteed Obligations at any
reasonable time; (d) notice of any adverse change in the financial condition of
the Other Borrowers or of any other fact that might increase the Guarantor’s
risk hereunder; (e) notice of presentment for payment, demand, protest, and
notice thereof as to any instruments among the Loan Documents; (f) notice of any
Default or Event of Default; and (g) all other notices (except if such notice is
specifically required to be given to the Guarantor hereunder or under the Loan
Documents) and demands to which the Guarantor might otherwise be entitled;


(iii)    its right, if any, to require any Holder of Obligations to institute
suit against, or to exhaust any rights and remedies which any Holder of
Obligations has or may have against or any third party, or against any
collateral provided by any third party;



--------------------------------------------------------------------------------






(iv)    (a) any rights to assert against any Holder of Obligations any defense
(legal or equitable), set‑off, counterclaim, or claim which the Guarantor may
now or at any time hereafter have against the Other Borrowers or any other party
liable to any Holder of Obligations; (b) any defense, set‑off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guaranteed Obligations or any security therefor; (c) any defense the Guarantor
has to performance hereunder, and any right the Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of any Holder of Obligations’
rights or remedies against the Guarantor; the alteration by any Holder of
Obligations of the Guaranteed Obligations; any discharge of the Guarantor’s
obligations to any Holder of Obligations by operation of law as a result of any
Holder of Obligations’ intervention or omission; or the acceptance by any Holder
of Obligations of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting the
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to the Guarantor’s liability
hereunder;


(v)    any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by any Holder of Obligations; or (b)
any election by any Holder of Obligations under Section 1111(b) of Title 11 of
the United States Code entitled “Bankruptcy”, as now and hereafter in effect (or
any successor statute), to limit the amount of, or any collateral securing, its
claim against the Guarantor; and


(vi)    to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.


SECTION 7.    Subordination of Subrogation; Subordination of Intercompany
Indebtedness.


(A)    Subordination of Subrogation. Until the discharge of the Guarantor’s
obligations pursuant to Section 5 or Section 12 hereof, the Guarantor shall (i)
have no right of subrogation with respect to such Guaranteed Obligations and
(ii) waive any right to enforce any remedy which any Holder of Obligations now
have or may hereafter have against the Other Borrowers, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person,
and the Guarantor waives any benefit of, and any right to participate in, any
security or collateral given to any Holder of Obligations to secure the payment
or performance of all or any part of the Guaranteed Obligations or any other
liability of the Other Borrowers to any Holder of Obligations. Should the
Guarantor have the right, notwithstanding the foregoing, to exercise its
subrogation rights, the Guarantor hereby expressly and irrevocably (a)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that the
Guarantor may have to the indefeasible payment in full in cash of the Guaranteed
Obligations and (b) waives any and all defenses available to a surety, guarantor
or accommodation co‑obligor until the discharge of the Guarantor’s obligations
pursuant to Section 5 or Section 12 hereof. The Guarantor acknowledges and
agrees that this subordination is intended to benefit each Holder of Obligations
and shall not limit or otherwise affect the Guarantor’s liability hereunder or
the enforceability of this Guaranty, and that such Holder of Obligations and
their respective successors and assigns are intended third party beneficiaries
of the waivers and agreements set forth in this Section 7(A).


(B)    Subordination of Intercompany Indebtedness. Prior to the Heartland
Acquisition, the Guarantor agrees that any and all claims of the Guarantor
against the Other Borrowers (each an “Obligor”) with respect to any
“Intercompany Indebtedness” (as hereinafter defined), any endorser, obligor or
any other guarantor of all or any part of the Guaranteed Obligations, or against
any of its properties shall be subordinate and subject in right of payment to
the prior payment, in full and in cash, of all Guaranteed Obligations; provided
that, as long as no Event of Default has occurred and is continuing, the
Guarantor may receive payments of principal and interest from any Obligor with
respect to Intercompany Indebtedness. Prior to the Heartland



--------------------------------------------------------------------------------




Acquisition, notwithstanding any right of the Guarantor to ask, demand, sue for,
take or receive any payment from any Obligor, all rights, liens and security
interests of the Guarantor, whether now or hereafter arising and howsoever
existing, in any assets of any other Obligor shall be and are subordinated to
the rights of the Holders of Obligations in those assets. Prior to the Heartland
Acquisition, no Guarantor shall have any right to possession of any such asset
or to foreclose upon any such asset, whether by judicial action or otherwise,
unless and until all of the Guaranteed Obligations shall have been fully paid
and satisfied (in cash) and all financing arrangements pursuant to any Loan
Document have been terminated. If all or any part of the assets of any Obligor,
or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to the Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Prior to the Heartland Acquisition, should any payment, distribution, security
or instrument or proceeds thereof be received by the Guarantor upon or with
respect to the Intercompany Indebtedness after any Insolvency Event and prior to
the satisfaction of all of the Guaranteed Obligations and the termination of all
financing arrangements pursuant to any Loan Document among the Other Borrowers
and the Holders of Obligations, the Guarantor shall receive and hold the same in
trust, as trustee, for the benefit of the Holders of Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Obligations, in precisely the form received (except for the
endorsement or assignment of the Guarantor where necessary), for application to
any of the Guaranteed Obligations, due or not due, and, until so delivered, the
same shall be held in trust by the Guarantor as the property of the Holders of
Obligations. Prior to the Heartland Acquisition, if the Guarantor fails to make
any such endorsement or assignment to the Administrative Agent, the
Administrative Agent or any of its officers or employees is irrevocably
authorized to make the same. Prior to the Heartland Acquisition, the Guarantor
agrees that until the discharge of the Guarantor’s obligations pursuant to
Section 5 or Section 12 hereof, no Guarantor will assign or transfer to any
Person (other than the Administrative Agent) any claim the Guarantor has or may
have against any Obligor except as otherwise permitted pursuant to any Loan
Document. Prior to the Heartland Acquisition, the Guarantor's liability under
this Guaranty is limited so that each obligation of, or transfer by, the
Guarantor under this Guaranty, without the requirement of amendment or any other
formality, be limited to a maximum aggregate amount equal to the greatest amount
that would not render its liability hereunder subject to avoidance as a
fraudulent transfer or conveyance under applicable Debtor Relief Laws.


SECTION 8.    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Other Borrowers under the Credit Agreement, any
Related Swap Agreement or any other Loan Document is stayed upon the insolvency,
bankruptcy or reorganization of the Other Borrowers, all such amounts otherwise
subject to acceleration under the terms of the Credit Agreement, any Related
Swap Agreement or any other Loan Document shall nonetheless be payable by the
Guarantor hereunder forthwith on demand by the Administrative Agent.


SECTION 9.    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 10.02 of the
Credit Agreement with respect to the Administrative Agent at its notice address
referenced therein and with respect to the Guarantor at the address of the
Company referenced therein.


SECTION 10.    No Waivers. No failure or delay by the any Holder of Obligations
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided in this Guaranty, the Credit Agreement, any
Related Swap Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.


SECTION 11.    Successors and Assigns. This Guaranty is for the benefit of any
Holder of Obligations and their respective successors and permitted assigns;
provided that, except as otherwise permitted by the Credit Agreement,



--------------------------------------------------------------------------------




the Guarantor shall not have any right to assign its rights or obligations
hereunder without the consent of all of the Lenders, and any such assignment in
violation of this Section shall be null and void; and in the event of an
assignment of any amounts payable under the Credit Agreement, any Related Swap
Agreement or the other Loan Documents in accordance with the respective terms
thereof, the rights hereunder, to the extent applicable to the indebtedness so
assigned, may be transferred with such indebtedness. This Guaranty shall be
binding upon the Guarantor and its respective successors and assigns.


SECTION 12.    Changes in Writing; Releases. Neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated except in
writing and in accordance with this Guaranty and the Credit Agreement (including
compliance with Section 10.01 of the Credit Agreement, if applicable).


SECTION 13.    GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 14.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL;
IMMUNITY.


(A)    CONSENT TO JURISDICTION. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT AGAINST THE OTHER BORROWERS OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.


(B)    WAIVER OF VENUE. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (A) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


(C)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.


(D)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY



--------------------------------------------------------------------------------




OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 15.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.


SECTION 16.    Taxes, Expenses, Judgment Currency, etc. Without limiting the
general applicability of the terms of the other Loan Documents to this Guaranty
and the parties hereto, the terms of Sections 3.01, 10.04 and 10.19 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time) of the Credit Agreement are incorporated herein by reference, mutatis
mutandis, with each instance of the term “Borrower” or “Company” being replaced
with “Guarantor” (in each case, with application to singular and plural forms
thereof).


SECTION 17.    Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Obligations may, without notice to the Guarantor and regardless of the
acceptance of any security or collateral for the payment hereof, appropriate and
apply in accordance with the terms of the Credit Agreement toward the payment of
all or any part of the Guaranteed Obligations (i) any indebtedness due or to
become due from such Holder of Obligations to the Guarantor, and (ii) any
moneys, credits or other property belonging to the Guarantor, at any time held
by or coming into the possession of such Holder of Obligations or any of their
respective affiliates. The rights of the Holders of Obligations under this
Section shall be reinstated in the event of any reinstatement of any obligations
hereunder pursuant to Section 5.


SECTION 18.    Financial Information. The Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Other Borrowers and any and all endorsers of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and the Guarantor hereby agrees that none of the Holders of Obligations
shall have any duty to advise the Guarantor of information known to any of them
regarding such condition or any such circumstances. In the event any Holder of
Obligations, in its sole discretion, undertakes at any time or from time to time
to provide any such information to a Guarantor, such Holder of Obligations shall
be under no obligation (i) to undertake any investigation not a part of its
regular business routine, (ii) to disclose any information which such Holder of
Obligations, pursuant to accepted or reasonable commercial finance or banking
practices, wishes to maintain confidential or (iii) to make any other or future
disclosures of such information or any other information to the Guarantor.


SECTION 19.    Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.


SECTION 20.    Merger. This Guaranty, taken together with the other Loan
Documents, represents the final agreement of the Guarantor with respect to the
matters contained herein and may not be contradicted by evidence of prior or
contemporaneous agreements, or subsequent oral agreements, between the Guarantor
and any Holder of Obligations.


SECTION 21.    Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.


SECTION 22. Keepwell.





--------------------------------------------------------------------------------




At the time the guaranty becomes effective with respect to any Swap Obligation
of any Specified Credit Party, the Guarantor hereby absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support to each
Specified Credit Party with respect to such Swap Obligation as may be needed by
such Specified Credit Party from time to time to honor all of its obligations
under the Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering the Guarantor’s obligations and undertakings under this
Guaranty voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of the Guarantor under this Section
shall remain in full force and effect until the Guaranteed Obligations have been
indefeasibly paid and performed in full. The Guarantor intends this Section to
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Credit Party for
all purposes of the Commodity Exchange Act.




    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
by its authorized officer as of the day and year first above written.




GLOBAL PAYMENTS INC.
By:
 
Name:
 
Title
 











[additional signature page follows]











--------------------------------------------------------------------------------




Acknowledged and Agreed
as of the date first above written:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:
 
Name:
 
Title
 
 
 








--------------------------------------------------------------------------------








SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY


THIS SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY (this “Guaranty”) is made
as of July 31, 2015, by and among each of the undersigned (the “Initial
Guarantors” and along with any additional Subsidiaries of the Company (as
defined below) that become parties to this Guaranty by executing a supplement
hereto in the form attached as Annex I, the “Guarantors”) in favor of the
Administrative Agent and the Holders of Obligations (as defined below), under
the Credit Agreement referred to below.


Certain Initial Guarantors are party to a certain Amended and Restated
Subsidiary Guaranty dated as of February 28, 2014 (as amended, supplemented, or
otherwise modified from time to time until (but not including) the date of this
Guaranty, the “2014 Subsidiary Guaranty”) in favor of the Administrative Agent
on behalf of the Holders of Obligations (as defined therein).


The 2014 Subsidiary Guaranty was amended and restated by this Guaranty (as
amended, supplemented or otherwise modified from time to time until (but not
including) the First Amendment Effective Date, the “Existing Revolving
Subsidiary Guaranty”).


Certain Subsidiaries of the Company are party to a certain Second Amended and
Restated Subsidiary Guaranty dated as of July 31, 2015 (as amended, supplemented
or otherwise modified from time to time until (but not including) the First
Amendment Effective Date, the “Existing Term Loan Subsidiary Guaranty” and
together with the Existing Revolving Subsidiary Guaranty, the “Existing
Subsidiary Guaranties”) in favor of Bank of America, N.A., as administrative
agent and the Holders of Obligations (as defined in the Existing Term Loan
Subsidiary Guaranty).


The parties to this Guaranty desire to amend the Existing Subsidiary Guaranties
as set forth herein.


WITNESSETH


WHEREAS, Global Payments Inc., a Georgia corporation (the “Company”), the other
borrowers from time to time party thereto (each a “Borrower” and collectively
the “Borrowers”), the institutions from time to time parties thereto as lenders
(the “Lenders”), and Bank of America, N.A., in its capacity as administrative
agent for the Lenders (the “Administrative Agent”), Swing Line Lender and L/C
Issuer, have entered into that certain Second Amended and Restated Credit
Agreement dated as of July 31, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), providing, subject to the terms and conditions thereof, for
extensions of Loans and other financial accommodations to be made by the Lenders
to the Credit Agreement;


WHEREAS, it is a condition precedent to the extensions of Loans by the Lenders
and the issuance of Letters of Credit under the Credit Agreement that each of
the undersigned Guarantors (constituting all of the Subsidiaries of the Company
required to execute this Guaranty pursuant to the Credit Agreement) execute and
deliver this Guaranty, whereby each of the Guarantors shall guarantee the
payment when due of all Obligations; and


WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the
Obligations.


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


SECTION 1.    Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.


SECTION 2.    Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants that:



--------------------------------------------------------------------------------






(A)    It is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and in good
standing under the laws of its jurisdiction of incorporation, organization or
formation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent that the
failure to have such authority could not reasonably be expected to have a
Material Adverse Effect.


(B)    It has the requisite power and authority and legal right to execute and
deliver this Guaranty and to perform its obligations hereunder. The execution
and delivery by each Guarantor of this Guaranty and the performance by each
Guarantor of its obligations hereunder have been duly authorized by all
necessary corporate, partnership or limited liability company action by such
Guarantor, and this Guaranty constitutes a legal, valid and binding obligation
of such Guarantor, enforceable against such Guarantor in accordance with its
terms, except as enforceability may be limited by Debtor Relief Laws and subject
to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.


(C)    Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or any of its
Organization Documents or the provisions of any indenture, material instrument
or material agreement to which such Guarantor is a party or is subject, or by
which it, or its property, is bound, or (ii) conflict with, or constitute a
default under, or result in, or require, the creation or imposition of any Lien
in, of or on its property pursuant to the terms of, any such indenture,
instrument or agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by it, is
required to be obtained by it in connection with the execution, delivery and
performance by it of, or the legality, validity, binding effect or
enforceability against it of, this Guaranty.


In addition to the foregoing, each of the Guarantors covenants that, until the
Obligations (as defined in the Credit Agreement) (other than (i) contingent and
other obligations not then due and owing and (ii) obligations pursuant to any
Related Swap Agreement) shall have been paid in full in cash and the Commitments
(as defined in the Credit Agreement) have been terminated, it will fully comply
with those covenants and agreements applicable to such Guarantor set forth in
the Credit Agreement.


SECTION 3.    The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations (other than the Excluded Swap
Obligations), including, without limitation, (i) the principal of and interest
on each Loan made to any Borrower pursuant to the Credit Agreement, (ii) all
obligations of any Borrower owing under any Letter of Credit, (iii) all
obligations of any Borrower owing under any Related Swap Agreement, (iv) all
other amounts payable by the Borrowers or any other Credit Party under the
Credit Agreement, any Related Swap Agreement and the other Loan Documents and
(v) the punctual and faithful performance, keeping, observance, and fulfillment
by the Borrowers of all of the agreements, conditions, covenants, and
obligations of the Borrowers contained in the Loan Documents (all of the
foregoing (other than, for the avoidance of doubt, the Excluded Swap
Obligations) being referred to collectively as the “Guaranteed Obligations” and
the holders from time to time of the Guaranteed Obligations (including the
Administrative Agent) being referred to collectively as the “Holders of
Obligations”). For the avoidance of doubt, Guaranteed Obligations shall include
any amounts that would become due but for the operation of the automatic stay
under Section 362(a) of the Bankruptcy Code (as hereinafter defined). Any
interest on any portion of the Guaranteed Obligations that accrues after the
commencement of any proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of any Guarantor or any Borrower (or, if interest on any portion of the
Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on such
portion of the Guaranteed Obligations if said proceeding had not been commenced)
shall be included in the Guaranteed Obligations because it is the intention of
the Guarantors, the Administrative Agent and the Holders of the Obligations that
the Guaranteed Obligations should be determined without regard to any rule of
law or order that may relieve the Guarantors or the Borrowers of any portion of
such Guaranteed



--------------------------------------------------------------------------------




Obligations. Upon (x) the failure by any Borrower or any other Credit Party, as
applicable, to pay punctually any such amount or perform such obligation, and
(y) such failure continuing beyond any applicable grace or notice and cure
period, each of the Guarantors agrees that it shall forthwith on demand pay such
amount or perform such obligation at the place and in the manner specified in
the Credit Agreement, any Related Swap Agreement or the relevant Loan Document,
as the case may be. Each of the Guarantors hereby agrees that this Guaranty is
an absolute, irrevocable and unconditional guaranty of payment and performance
and is not a guaranty of collection. Each of the Guarantors hereby agrees that
the obligations of such Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Obligations and the obligations
of any other guarantor, and a separate action may be brought against such
Guarantor to enforce this Guaranty.


SECTION 4.    Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:


(A)    any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;


(B)    any modification or amendment of or supplement to the Credit Agreement,
any Related Swap Agreement or any other Loan Document, including, without
limitation, any such amendment which may increase the amount of, or the interest
rates applicable to, any of the Obligations guaranteed hereby;


(C)    any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;


(D)    any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of any Borrower or any other guarantor of any of the
Guaranteed Obligations;


(E)    the existence of any claim, setoff or other rights which the Guarantors
may have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, any Holder of Obligations or any other Person, whether
in connection herewith or in connection with any unrelated transactions;
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;


(F)    the enforceability, legality or validity of the Guaranteed Obligations or
any part thereof or the genuineness, legality, enforceability or validity of any
agreement relating thereto or with respect to any collateral securing the
Guaranteed Obligations or any part thereof, or any other illegality, invalidity
or unenforceability relating to or against any Borrower or any other guarantor
of any of the Guaranteed Obligations, for any reason related to the Credit
Agreement, any Related Swap Agreement, any other Loan Document, or any provision
of applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by any Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;


(G)    the failure of any Holder of Obligations to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;





--------------------------------------------------------------------------------




(H)    the election by, or on behalf of, any one or more Holders of Obligations,
in any proceeding instituted under Chapter 11 of Title 11 of the United States
Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the application of
Section 1111(b)(2) of the Bankruptcy Code;


(I)    any borrowing or grant of a security interest by any Borrower, as
debtor‑in‑possession, under Section 364 of the Bankruptcy Code;


(J)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of any Holder of Obligations for repayment of all or any
part of the Guaranteed Obligations;


(K)    the failure of any other guarantor or any other Person to sign or become
party to this Guaranty, any other guaranty or agreement or any amendment,
change, or reaffirmation hereof or thereof; or


(L)    any other act or omission to act or delay of any kind by any Borrower,
any other guarantor of the Guaranteed Obligations, any Holder of Obligations or
any other Person or any other circumstance whatsoever which might, but for the
provisions of this Section 4, constitute a legal or equitable discharge of any
Guarantor’s obligations hereunder except as provided in Section 5.


SECTION 5.    Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until the Obligations (as defined in the Credit Agreement)
(other than (i) contingent and other obligations not then due and owing and (ii)
obligations pursuant to any Related Swap Agreement) shall have been paid in full
in cash and the Commitments (as defined in the Credit Agreement) have been
terminated or until such Guarantor is released from its obligations hereunder
pursuant to Section 13 below. If at any time any payment of the principal of or
interest on any Loan or any other amount payable by any Borrower or any other
party under the Credit Agreement, any Related Swap Agreement or any other Loan
Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, each of
the Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time. The
obligations of the Guarantors with respect to the immediately preceding sentence
shall survive termination of this Guaranty.


SECTION 6.    General Waivers; Additional Waivers.


(A)    General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice, as well as any requirement that at any time any action be taken by any
Person against any Borrower, any other guarantor of the Guaranteed Obligations,
or any other Person.


(B)    Additional Waivers. Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives to the fullest extent permitted by law:


(i)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;


(ii)    (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations, including any increase,
extension, substitution, amendment, renewal or other modification thereof; (c)
notice of the amount of the Guaranteed Obligations, subject, however, to each
Guarantor’s right to make inquiry of the Administrative Agent and the Holders of
Obligations to ascertain the amount of the Guaranteed Obligations at any
reasonable time; (d) notice of any adverse change in the financial condition of
any Borrower or of any other fact that might increase such Guarantor’s risk
hereunder; (e) notice of presentment for payment, demand, protest, and notice
thereof as to any instruments among the Loan Documents; (f) notice of any
Default or Event of Default; and (g) all other notices (except if such notice is
specifically required to be given to such Guarantor



--------------------------------------------------------------------------------




hereunder or under the Loan Documents) and demands to which each Guarantor might
otherwise be entitled;


(iii)    its right, if any, to require any Holder of Obligations to institute
suit against, or to exhaust any rights and remedies which any Holder of
Obligations has or may have against, the other Guarantors or any third party, or
against any collateral provided by the other Guarantors, or any third party; and
each Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guaranteed Obligations shall have
been fully and finally performed and indefeasibly paid in cash) of the other
Guarantors or by reason of the cessation from any cause whatsoever of the
liability of the other Guarantors in respect thereof;


(iv)    (a) any rights to assert against any Holder of Obligations any defense
(legal or equitable), set‑off, counterclaim, or claim which such Guarantor may
now or at any time hereafter have against any Borrower or any of the other
Guarantors or any other party liable to any Holder of Obligations; (b) any
defense, set‑off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of any Holder of Obligations’ rights or remedies
against the other Guarantors; the alteration by any Holder of Obligations of the
Guaranteed Obligations; any discharge of the other Guarantors’ obligations to
any Holder of Obligations by operation of law as a result of any Holder of
Obligations’ intervention or omission; or the acceptance by any Holder of
Obligations of anything in partial satisfaction of the Guaranteed Obligations;
and (d) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement thereof, and any act which shall defer or
delay the operation of any statute of limitations applicable to the Guaranteed
Obligations shall similarly operate to defer or delay the operation of such
statute of limitations applicable to such Guarantor’s liability hereunder;


(v)    any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by any Holder of Obligations; or (b)
any election by any Holder of Obligations under Section 1111(b) of Title 11 of
the United States Code entitled “Bankruptcy”, as now and hereafter in effect (or
any successor statute), to limit the amount of, or any collateral securing, its
claim against the Guarantors; and


(vi)    to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.


SECTION 7.    Subordination of Subrogation; Subordination of Intercompany
Indebtedness.


(A)    Subordination of Subrogation. Until the discharge of a Guarantor’s
obligations pursuant to Section 5 or Section 13 hereof, such Guarantor shall (i)
have no right of subrogation with respect to such Guaranteed Obligations and
(ii) waive any right to enforce any remedy which any Holder of Obligations now
have or may hereafter have against any Borrower, any endorser or any guarantor
of all or any part of the Guaranteed Obligations or any other Person, and such
Guarantor waives any benefit of, and any right to participate in, any security
or collateral given to any Holder of Obligations to secure the payment or
performance of all or any part of the Guaranteed Obligations or any other
liability of any Borrower to any Holder of Obligations. Should any Guarantor
have the right, notwithstanding the foregoing, to exercise its subrogation
rights, each Guarantor hereby expressly and irrevocably (a) subordinates any and
all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off that such Guarantor may have to the
indefeasible payment in full in cash of the Guaranteed Obligations and (b)
waives any and all defenses available to a surety, guarantor or accommodation
co‑obligor until the discharge of such Guarantor’s obligations pursuant to
Section 5 or Section 13 hereof. Each Guarantor acknowledges and agrees that this
subordination is intended to benefit each Holder of Obligations and shall not
limit or otherwise affect such



--------------------------------------------------------------------------------




Guarantor’s liability hereunder or the enforceability of this Guaranty, and that
such Holder of Obligations and their respective successors and assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 7(A).


(B)    Subordination of Intercompany Indebtedness. Prior to the Heartland
Acquisition, each Guarantor agrees that any and all claims of such Guarantor
against any Borrower or any other Guarantor hereunder (each an “Obligor”) with
respect to any “Intercompany Indebtedness” (as hereinafter defined), any
endorser, obligor or any other guarantor of all or any part of the Guaranteed
Obligations, or against any of its properties shall be subordinate and subject
in right of payment to the prior payment, in full and in cash, of all Guaranteed
Obligations; provided that, as long as no Event of Default has occurred and is
continuing, such Guarantor may receive payments of principal and interest from
any Obligor with respect to Intercompany Indebtedness. Prior to the Heartland
Acquisition, notwithstanding any right of any Guarantor to ask, demand, sue for,
take or receive any payment from any Obligor, all rights, liens and security
interests of such Guarantor, whether now or hereafter arising and howsoever
existing, in any assets of any other Obligor shall be and are subordinated to
the rights of the Holders of Obligations in those assets. Prior to the Heartland
Acquisition, no Guarantor shall have any right to possession of any such asset
or to foreclose upon any such asset, whether by judicial action or otherwise,
unless and until all of the Guaranteed Obligations shall have been fully paid
and satisfied (in cash) and all financing arrangements pursuant to any Loan
Document have been terminated. Prior to the Heartland Acquisition, if all or any
part of the assets of any Obligor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Obligor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold, then, and in any such event (such events being herein referred to as
an “Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations shall have first been
fully paid and satisfied (in cash). Prior to the Heartland Acquisition, should
any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Borrowers and the Holders of
Obligations, such Guarantor shall receive and hold the same in trust, as
trustee, for the benefit of the Holders of Obligations and shall forthwith
deliver the same to the Administrative Agent, for the benefit of the Holders of
Obligations, in precisely the form received (except for the endorsement or
assignment of the Guarantor where necessary), for application to any of the
Guaranteed Obligations, due or not due, and, until so delivered, the same shall
be held in trust by the Guarantor as the property of the Holders of Obligations.
Prior to the Heartland Acquisition, if any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Prior to the Heartland Acquisition, each Guarantor agrees that until the
discharge of such Guarantor’s obligations pursuant to Section 5 or Section 13
hereof, no Guarantor will assign or transfer to any Person (other than the
Administrative Agent) any claim any such Guarantor has or may have against any
Obligor except as otherwise permitted pursuant to any Loan Document. Prior to
the Heartland Acquisition, each Guarantor's liability under this Guaranty is
limited so that each obligation of, or transfer by, any Guarantor under
this Guaranty, without the requirement of amendment or any other formality, be
limited to a maximum aggregate amount equal to the greatest amount that would
not render its liability hereunder subject to avoidance as a fraudulent transfer
or conveyance under applicable Debtor Relief Laws.


SECTION 8.    Contribution with Respect to Guaranteed Obligations.


(A)    To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor



--------------------------------------------------------------------------------




Payment in the same proportion as such Guarantor’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations and
termination of the Credit Agreement, such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.


(B)    As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.


(C)    This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.


(D)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.


(E)    The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination of the Credit Agreement
and the Related Swap Agreements.


SECTION 9.    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrowers under the Credit Agreement, any Related Swap
Agreement or any other Loan Document is stayed upon the insolvency, bankruptcy
or reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, any Related Swap Agreement
or any other Loan Document shall nonetheless be payable by each of the
Guarantors hereunder forthwith on demand by the Administrative Agent.


SECTION 10.    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 10.02 of the
Credit Agreement with respect to the Administrative Agent at its notice address
referenced therein and with respect to any Guarantor, in care of the Borrower at
the address of the Company referenced therein.


SECTION 11.    No Waivers. No failure or delay by any Holder of Obligations in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided in this Guaranty, the Credit Agreement, any
Related Swap Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.


SECTION 12.    Successors and Assigns. This Guaranty is for the benefit of the
Holders of Obligations and their respective successors and permitted assigns;
provided that, except as otherwise permitted by the Credit Agreement, no
Guarantor shall have any right to assign its rights or obligations hereunder
without the consent of all of the Lenders, and any such assignment in violation
of this Section shall be null and void; and in the event of an assignment of any
amounts payable under the Credit Agreement, any Related Swap Agreement or the
other Loan Documents in accordance with the respective terms thereof, the rights
hereunder, to the extent applicable to the indebtedness so assigned, may be
transferred with such indebtedness. This Guaranty shall be binding upon each of
the Guarantors and their respective successors and assigns.


SECTION 13.    Changes in Writing; Releases. Other than in connection with the
addition of additional Subsidiaries, which become parties hereto by executing a
supplement hereto in the form attached as Annex I, or the



--------------------------------------------------------------------------------




release of any Guarantor pursuant to Sections 6.09 and 9.10 of the Credit
Agreement, neither this Guaranty nor any provision hereof may be changed,
waived, discharged or terminated except in writing and in accordance with this
Guaranty and the Credit Agreement (including compliance with Section 10.01 of
the Credit Agreement, if applicable).


SECTION 14.    GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 15.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL;
IMMUNITY.


(A)    CONSENT TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


(B)    WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (A) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


(C)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.


(D)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.





--------------------------------------------------------------------------------




SECTION 16.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.


SECTION 17.    Taxes, Expenses, Judgment Currency, etc. Without limiting the
general applicability of the terms of the other Loan Documents to this Guaranty
and the parties hereto, the terms of Sections 3.01, 10.04 and 10.19 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time) of the Credit Agreement are incorporated herein by reference, mutatis
mutandis, with each instance of the term “Borrower” being replaced with
“Guarantor” (in each case, with application to singular and plural forms
thereof); provided that, for purposes of clarification, no such substitution
shall be made for the term “Company”.


SECTION 18.    Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Obligations may, without notice to any Guarantor and regardless of the
acceptance of any security or collateral for the payment hereof, appropriate and
apply in accordance with the terms of the Credit Agreement toward the payment of
all or any part of the Guaranteed Obligations (i) any indebtedness due or to
become due from such Holder of Obligations to any Guarantor, and (ii) any
moneys, credits or other property belonging to any Guarantor, at any time held
by or coming into the possession of such Holder of Obligations or any of their
respective affiliates. The rights of the Holders of Obligations under this
Section shall be reinstated in the event of any reinstatement of any obligations
hereunder pursuant to Section 5.


SECTION 19.    Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrowers and any and all endorsers and/or other Guarantors of all or any part
of the Guaranteed Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations, or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that none of the
Holders of Obligations shall have any duty to advise such Guarantor of
information known to any of them regarding such condition or any such
circumstances. In the event any Holder of Obligations, in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Holder of Obligations shall be under no obligation (i) to
undertake any investigation not a part of its regular business routine, (ii) to
disclose any information which such Holder of Obligations, pursuant to accepted
or reasonable commercial finance or banking practices, wishes to maintain
confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.


SECTION 20.    Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.


SECTION 21.    Merger. This Guaranty, taken together with the other Loan
Documents, represents the final agreement of each of the Guarantors with respect
to the matters contained herein and may not be contradicted by evidence of prior
or contemporaneous agreements, or subsequent oral agreements, between the
Guarantor and any Holder of Obligations.


SECTION 22.    Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.


SECTION 23.    Counterparts. This Guaranty may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.


SECTION 24.    Keepwell. Each Guarantor that is a Qualified ECP Guarantor at the
time this Guaranty becomes effective with respect to any Swap Obligation of any
Specified Credit Party, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Credit Party with respect to such Swap Obligation as
may be needed by such Specified Credit Party from time to time to honor all of
its



--------------------------------------------------------------------------------




obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Guaranty voidable under applicable Debtor Relief Laws,
and not for any greater amount). The obligations and undertakings of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until the Guaranteed Obligations have been indefeasibly paid and performed in
full. Each Guarantor intends this Section to constitute, and this Section shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Specified Credit Party for all purposes of the Commodity
Exchange Act. For purposes of this Section 24, “Qualified ECP Guarantor” means,
at any time, each Credit Party with total assets exceeding $10,000,000 or that
qualifies at such time as an “eligible contract participant” under the Commodity
Exchange Act and can cause another Person to qualify as an “eligible contract
participant” at such time under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.






GLOBAL PAYMENTS CHECK SERVICES, INC.
By:
 
Name:
 
Title
 
 
 
GLOBAL PAYMENTS DIRECT, INC.
By:
 
Name:
 
Title
 
 
 
GLOBAL PAYMENTS GAMING SERVICES, INC.
By:
 
Name:
 
Title
 
 
 











[additional signature page follows]







--------------------------------------------------------------------------------




Acknowledged and Agreed
as of the date first above written:


BANK OF AMERICA, N.A.,
as Administrative Agent
By:
 
Name:
 
Title
 
 
 
























--------------------------------------------------------------------------------




ANNEX I TO SUBSIDIARY GUARANTY
SUPPLEMENT TO SUBSIDIARY GUARANTY


Reference is hereby made to the Second Amended and Restated Subsidiary Guaranty
(the “Guaranty”) made as of July 31, 2015 by and among [GLOBAL PAYMENTS CHECK
SERVICES, INC., GLOBAL PAYMENTS DIRECT, INC., AND GLOBAL PAYMENTS GAMING
SERVICES, INC.] [Confirm list of Guarantors] (the “Initial Guarantors” and along
with any additional Subsidiaries of the Company that have become parties thereto
and together with the undersigned, the “Guarantors”) in favor of the
Administrative Agent, for the ratable benefit of the Holders of Obligations,
under the Credit Agreement. Capitalized terms used herein and not defined herein
shall have the meanings given to them in the Guaranty.


By its execution of this Supplement to Subsidiary Guaranty (this “Supplement”),
the undersigned [NAME OF NEW GUARANTOR], a [corporation] [partnership] [limited
liability company] (the “New Guarantor”), agrees that by execution of this
Supplement it is a Guarantor (as defined in the Guaranty) under the Guaranty as
if a signatory thereof on the effective date thereof, and the New Guarantor (a)
shall comply with, and be subject to, and have the benefit of, all of the terms,
conditions, covenants, agreements and obligations set forth in the Guaranty and
(b) hereby makes each representation and warranty set forth in the Guaranty. The
New Subsidiary hereby agrees that (i) each reference to a “Guarantor” or the
“Guarantors” in the Guaranty and other Loan Documents shall include the New
Guarantor and (ii) each reference to the “Guaranty Agreement” as used therein
shall mean the Guaranty as supplemented hereby. Without limiting the generality
of the foregoing terms of this paragraph, the New Guarantor hereby jointly and
severally together with the other Guarantors, guarantees to each Holder of
Obligations, as provided in the Guaranty, the prompt payment and performance of
the Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof.


[Include the following text upon and after the consummation of the Heartland
Acquisition]


[By its execution of this Supplement, the New Guarantor agrees that the New
Guarantor will be deemed to be a party to the Security Agreement, and shall have
all the obligations of a “Debtor” (as such term is defined in the Security
Agreement) thereunder as if it had executed the Security Agreement. The New
Guarantor hereby ratifies, as of the date hereof, and agrees to be bound by, all
of the terms, provisions and conditions contained in the Security Agreement.
Without limiting generality of the foregoing terms hereof, the New Guarantor
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties (as such term is defined in Section 1 of the Security Agreement), a
continuing security interest in, and a right of set off against any and all
right, title and interest of the New Guarantor in and to the Collateral (as such
term is defined in Section 2 of the Security Agreement) of the New Guarantor.]


Notwithstanding anything herein or in any Loan Document to the contrary, if any
Foreign Subsidiary is or becomes a Guarantor, such Foreign Subsidiary shall not
guarantee any obligation of (i) a U.S. Person or (ii) a disregarded entity of a
U.S. Person.


IN WITNESS WHEREOF, New Guarantor has executed and delivered this Supplement
counterpart to the Guaranty as of this ____________ day of ____________, 20___.






[NAME OF NEW GUARANTOR]
 
 
 
 
By:
 
Name:
 
Title
 
 
 


